 Case 3:18-cv-01338-X Document 90 Filed 04/02/20         Page 1 of 174 PageID 1274




                                 UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF TEXAS


KIN-YIP CHUN, Individually and on Behalf
                                  § Civil Action No. 3:18-cv-01338-X
of All Others Similarly Situated, §
                                  § CLASS ACTION
                      Plaintiff,  §
                                  §
      vs.                         §
                                  §
FLUOR CORPORATION, DAVID T.       §
SEATON, BIGGS C. PORTER, BRUCE A. §
STANSKI, MATTHEW McSORLEY, GARY §
G. SMALLEY, CARLOS M. HERNANDEZ, §
D. MICHAEL STEUERT, and ROBIN K.  §
CHOPRA,                           §
                                  §
                      Defendants.
                                  §
                                  § DEMAND FOR JURY TRIAL




                       FIRST AMENDED CONSOLIDATED COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS




Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                                              Page 2 of 174 PageID 1275


                                                  TABLE OF CONTENTS

                                                                                                                                          Page


I.        INTRODUCTION AND SUMMARY OF THE FRAUD...................................................1

          A.        Fixed-Price Contracts...............................................................................................4

          B.        Defendants Misrepresented Fluor’s Bidding Practices and Ability to
                    Execute on Fixed-Price Contracts ............................................................................6

          C.        To Assuage the Market Following Disclosures Related to the Gas-Fired
                    Plants, Defendants Falsely Represented that Robust Internal Controls
                    Ensured Similar Problems Did Not Affect Other Fixed-Price Projects ...................7

          D.        Defendants Knew or Were Reckless in Not Knowing that Their Class
                    Period Statements Were False .................................................................................8

          E.        The Truth Was Revealed Through a Series of Partial Disclosures that
                    Eviscerated 88% of Fluor’s Market Capitalization................................................10

II.       JURISDICTION AND VENUE ........................................................................................10

III.      THE PARTIES...................................................................................................................11

          A.        Plaintiffs .................................................................................................................11

          B.        Defendants .............................................................................................................11

IV.       RELEVANT GAAP, FINANCIAL REPORTING, AND INTERNAL PROJECT
          GOVERNANCE RULES ..................................................................................................13

          A.        GAAP: Accounting Rules and Policies for Fixed-Price Projects ..........................14

          B.        SOX: Internal Controls over Financial Reporting .................................................18

          C.        Fluor’s Project Governance ...................................................................................20

V.        FIXED-PRICE PROJECTS ...............................................................................................21

          A.        The Brunswick County Plant .................................................................................21

          B.        The Radford Plant ..................................................................................................22

          C.        The CPChem Project..............................................................................................23

          D.        The Anderson County Plant ...................................................................................23

          E.        The Citrus County Plant.........................................................................................23

                                                                    -i-
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                                               Page 3 of 174 PageID 1276




                                                                                                                                           Page


          F.        The Greensville County Plant ................................................................................24

          G.        Penguins Offshore Project .....................................................................................25

          H.        The Warren Project ................................................................................................25

VI.       CONFIDENTIAL WITNESS ACCOUNTS .....................................................................26

VII.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
          AND OMISSIONS DURING THE CLASS PERIOD ......................................................31

          A.        False and Misleading Statements and Omissions Regarding Fluor’s
                    Purportedly Conservative Bidding Process and Risk Management ......................31

          B.        False and Misleading Statements and Omissions Regarding the Gas-Fired
                    Plants ......................................................................................................................42

          C.        False and Misleading Statements and Omissions Regarding Fluor’s
                    Disclosure Controls and Procedures and Its Reported Revenue ............................56

          D.        Defendants Omitted Material Information Regarding Unresolved Change
                    Orders, Claims, and Client, Subcontractor, and Supplier Disputes .......................85

VIII.     DEFENDANTS ACTED WITH SCIENTER ...................................................................87

          A.        The Individual Defendants Personally Reviewed and Approved the Faulty
                    Bids at Issue, Monitored Construction Progress, and Misstated These
                    Projects Publicly ....................................................................................................87

          B.        Fluor’s Judicial Admissions Concerning Problems in the Brunswick and
                    Citrus County Plants Establish the Knowing Falsity of Their Prior
                    Misstatements ........................................................................................................90

                    1.           The Mitsubishi Lawsuit..............................................................................90

                    2.           The Duke Lawsuit ......................................................................................91

          C.        Defendants Knew of or Recklessly Disregarded Red Flags Rendering
                    Their Accounting Statements Misleading..............................................................94

          D.        The Magnitude and Frequency of the Charges Evidence Scienter ........................98

          E.        High-Level Departures and Reorganization of Fluor’s Leadership and
                    Business Model Evidence Scienter ........................................................................99


                                                                    - ii -
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                                         Page 4 of 174 PageID 1277




                                                                                                                                 Page


          F.         The SEC and New Management Are Now Investigating Fluor’s Prior
                     Financial Reporting and Control Environment ....................................................101

          G.         Defendants’ Motive and Opportunity to Conceal the Truth ................................102

                     1.          The Individual Defendants’ Insider Stock Sales ......................................102

                                 a.       Seaton’s Class Period Sales .........................................................103

                                 b.       Porter’s Class Period Sales ..........................................................110

                                 c.       Stanski’s Class Period Sales ........................................................113

                                 d.       Smalley’s Class Period Sales .......................................................117

                                 e.       McSorley’s Class Period Sales ....................................................121

                                 f.       Hernandez’s Class Period Sales ...................................................122

                                 g.       Chopra’s Class Period Sales ........................................................125

                     2.          The Individual Defendants Were Motivated to Lower Cost
                                 Estimates, Underbid Projects, and Win Projects Regardless of
                                 Enhanced Risk so as to Increase Their Compensation ............................128

                     3.          Fluor Was Motivated to Win Repeat Business from Dominion and
                                 Duke Even if Doing so Required Underbidding on Projects ...................135

                     4.          Fluor Issued Debt During the Class Period..............................................136

IX.       LOSS CAUSATION ........................................................................................................137

X.        APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND THE
          FRAUD-ON-THE-MARKET DOCTRINE ....................................................................150

XI.       THE STATUTORY SAFE HARBOR DOES NOT APPLY TO DEFENDANTS’
          FALSE AND MISLEADING STATEMENTS AND MATERIAL OMISSIONS .........151

XII.      CLASS ACTION ALLEGATIONS ................................................................................153

XIII.     CLAIMS FOR RELIEF ...................................................................................................155

COUNT I For Violations of §10(b) of the Exchange Act and Rule 10b-5 Against All
    Defendants .......................................................................................................................155


                                                                - iii -
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                                         Page 5 of 174 PageID 1278




                                                                                                                                 Page


COUNT II For Violations of §20(a) of the Exchange Act Against the Individual
    Defendants .......................................................................................................................157

PRAYER FOR RELIEF ..............................................................................................................157

JURY DEMAND .........................................................................................................................158




                                                                 - iv -
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 6 of 174 PageID 1279



          Lead Plaintiffs Wayne County Employees’ Retirement System, the Town of Fairfield

Employees’ Retirement Plan, and the Town of Fairfield Police and Firemen’s Retirement Plan

(collectively, “Plaintiffs”), individually and on behalf of all others similarly situated, by Plaintiffs’

undersigned attorneys, allege the following based upon personal knowledge as to Plaintiffs and

Plaintiffs’ own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through Plaintiffs’ attorneys, which included, among other things, a

review of U.S. Securities and Exchange Commission (“SEC”) filings and press releases by Fluor

Corporation (“Fluor” or the “Company”), Fluor’s earnings calls, Defendants’ statements to analysts

at presentations and conferences, media and analyst reports about the Company, statements by

percipient witnesses, Fluor’s stock chart, and Defendants’ own Class Period and post-Class Period

admissions. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

I.        INTRODUCTION AND SUMMARY OF THE FRAUD

          1.        Plaintiffs bring this securities class action on behalf of all persons who purchased or

otherwise acquired Fluor common stock between August 14, 2013 and February 14, 2020, inclusive

(the “Class Period”), against Fluor; David T. Seaton (Chief Executive Officer (“CEO”) during part

of the Class Period); Biggs C. Porter (Chief Financial Officer (“CFO”) during part of the Class

Period); Bruce A. Stanski (CFO during part of the Class Period); Matthew McSorley (President of

the Power segment during part of the Class Period); Gary G. Smalley (Chief Accounting Officer

(“CAO”) during part of the Class Period); Carlos M. Hernandez (interim CEO and CEO during part

of the Class Period); D. Michael Steuert (CFO during part of the Class Period); and Robin K. Chopra

(CAO during part of the Class Period) (collectively, “Defendants”) for issuing materially false and

misleading statements and omissions during the Class Period in press releases and filings with the



                                                     -1-
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 7 of 174 PageID 1280



SEC and in oral statements to the media, securities analysts, and investors in violation of the

Securities Exchange Act of 1934 (“Exchange Act”).

          2.        Fluor is a multinational holding company that provides design, engineering,

procurement, and construction services in a variety of industries. Relevant to this action is Fluor’s

business of providing such services for large fixed-price projects, including gas-fired power plant

projects and other infrastructure projects. This securities class action arises from Defendants’

misleading statements and omissions to investors regarding Fluor’s bidding and construction of such

projects pursuant to fixed-price contracts.

          3.        During the Class Period, Defendants systematically underbid fixed-price projects in a

“race to the bottom” with Fluor’s competitors, while stating the very opposite – that Fluor was

conservative and selective in its bidding for fixed-price projects. When financial charges later

became necessary to bring the Company’s faulty bids in line with reality, Defendants falsely stated

that the problems were contained and fully identified, delaying revelation as to the extent of the

damage. The dire ramifications of Fluor’s bidding strategy appeared first in connection with

financial charges on four gas-fired power plants in the Southeastern United States – the Brunswick

County Plant in Virginia, the Greensville County Plant in Virginia, the Anderson County Plant in

South Carolina, and the Citrus County Plant in Florida (together, the “Gas-Fired Plants”). By 2015,

Defendants were forced to admit that Fluor was required to take financial charges related to the

Brunswick County Plant, with additional financial charges occurring throughout the remainder of the

Class Period related to the other Gas-Fired Plants.

          4.        In connection with recognizing charges on the Gas-Fired Plants, Defendants

repeatedly – in response to extensive, direct analyst questioning – assured the market that the

bidding and construction execution problems causing the financial charges on the Gas-Fired Plants

were not systemic throughout the Company. Rather, Defendants repeatedly misrepresented that the

                                                    -2-
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 8 of 174 PageID 1281



bidding and execution problems were contained to the Gas-Fired Plants and that only a select few

projects were affected by improper bidding and execution. Defendants misleadingly announced that

they understood the source of their issues and stated they had implemented corrective measures that

would rectify these problems. Defendants also falsely represented that the Company had robust

internal controls such that its critical accounting policies were adhered to, including performing

robust quarter-end estimates of the total costs to complete each of Fluor’s in-progress, fixed-price

projects and accurately accounting for revenue. Defendants even stated that the Company’s internal

controls and risk management processes had been enhanced because of the charges on the Gas-Fired

Plants.

          5.        In truth, however, many of Fluor’s other fixed-price projects suffered from similar

bidding and execution problems. Although Defendants worked to mislead the market into believing

that the ramifications from underbid contracts were contained in the gas-fired power plant market,

they now admit that similar problems infected several of Fluor’s other fixed-price projects, leading

to an announcement on August 2, 2019 that the Company had recognized $714 million in charges

related to three of the Gas-Fired Plants and other fixed-price projects. Defendants have also made

admissions indicating that, contrary to their Class Period statements, their internal controls were

deficient, resulting in a failure to adhere to critical accounting policies related to estimating costs and

revenue, in a series of revelations extending into February 2020.

          6.        Having been led to believe that the bidding and execution problems were limited to

the Gas-Fired Plants and that fixed-price-related charges were fully accounted for, the market was

stunned by the news that these problems were widespread. As a result of Defendants’ conduct, the

SEC opened an investigation into the Company’s “past accounting and financial reporting, and has

requested documents and information related to projects for which the Company recorded charges in

the second quarter of 2019.” Separately, the Company announced that it is conducting an internal

                                                   -3-
Cases\4811-6149-9064.v2-4/2/20
 Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 9 of 174 PageID 1282



investigation of its own into its prior financial reporting, “related control environment,” and

“revenue recognition charges.” As a result of the SEC and internal investigations, Fluor announced

that it would be unable to timely file its 2019 Annual Report on Form 10-K by the end of February

2020. To date, the Company still has not yet filed its 2019 Annual Report.

          A.        Fixed-Price Contracts

          7.        Prior to and during the Class Period, Fluor was engaged in bidding for and, if its bids

were accepted, constructing large-scale projects such as power plants and other infrastructure.

Bidding for these contracts was a competitive process whereby Fluor submitted fixed-price bids to

the company commissioning the project in an effort to win the project. If Fluor’s bids were

accepted, Fluor would be named the Engineering, Procurement, and Construction (“EPC”)

contractor and be responsible for designing and engineering the project, procuring necessary

equipment, and constructing the project, in exchange for compensation capped at the level of its

accepted, fixed-price bid.

          8.        Defendants assured the market that Fluor was able to build projects pursuant to fixed-

price contracts for its customers on time, on budget, and at a profit. This assurance was critical,

because these projects were bid and constructed pursuant to fixed-price, lump-sum contracts under

which Fluor committed to construct a project pursuant to specifications provided by the customer for

a set amount of money. In other words, Fluor’s bids, if accepted, obligated Fluor to perform all

contracted activities for the fixed price identified in Fluor’s bid. As a result, these fixed-price

contracts were risky endeavors – if the construction schedule and costs did not proceed according to

Fluor’s bid, Fluor could not recover cost overruns, except in certain very limited situations, and

would have to bear the cost overages.

          9.        Because of the risks inherent in fixed-price, lump-sum contracts, analysts and

investors were intensely focused on Fluor’s bidding of fixed-price projects. On nearly every

                                                     -4-
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 10 of 174 PageID 1283



quarterly and annual earnings call during the Class Period, analysts asked repeatedly whether Fluor

was appropriately conservative in bidding for fixed-price work. This focus was especially acute

because, leading up to and during the Class Period, many of Fluor’s competitors – other EPC

companies – were in a “race to the bottom” to win contracts by overly aggressive bids.

          10.       To elevate Fluor’s stock price, it was therefore imperative that Defendants mislead

the market into believing that Fluor’s bids were conservative and reliably profitable. Accordingly,

throughout the Class Period, Defendants assured the market, in response to direct questions from

analysts concerning Fluor’s bidding practices, that Fluor – unlike its competitors – was “highly

selective” and “very conservative.” Indeed, Seaton stated that Defendants were focused on “being

selective in the projects we pursue.” Similarly, Defendants in Annual Reports throughout the Class

Period stated that “[m]any of our competitors may be more inclined to take greater or unusual risks

or terms and conditions in a contract that we might not deem acceptable.” In response to analyst

questions about the increased risk of fixed-price power plant projects, Seaton stated in no uncertain

terms: “We have not seen our risk profile increase . . . .” And Seaton went to great lengths to

convince the market that Fluor was different than its race-to-the-bottom competitors: “[T]his is going

to sound arrogant, and I don’t mean it that way – we have the ability . . . to say no and make sure

that we get projects that we want at the price we want, that allows us to earn the profitability we

expect.” In contrast, Seaton explained, “there will be some folks that will do some silly things” to

win business who “in a few years will . . . regret that.” The message throughout the Class Period

was clear – investors need not worry about Fluor’s potentially risky fixed-price business because

Defendants “don’t chase everything that is out there.” Rather, Seaton assured, “we have been very

conservative in what we take in and how confident we are in that going forward.” Defendants’

assurances concerning Fluor’s conservative bidding process had their intended effect – Fluor’s stock



                                                   -5-
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 11 of 174 PageID 1284



price traded at or near its Class Period high at the time Defendants provided these assurances and

when they themselves made millions in ill-gotten gains from insider transactions.

          B.        Defendants Misrepresented Fluor’s Bidding Practices and Ability to
                    Execute on Fixed-Price Contracts

          11.       Defendants’ representations regarding the conservative nature of Fluor’s fixed-priced

bids were misleading. Contrary to their Class Period public statements, Defendants systematically

understated costs and underbid and approved fixed-priced estimates in order to win Fluor new

business, which personally enriched them due to the structure of their incentive compensation

packages tied to new contract awards. The truth was that Fluor was no different than its race-to-the-

bottom competitors, and Defendants were aware of this fact because they personally reviewed and

approved each fixed-price bid. Directly conflicting with the assurances they gave investors,

Defendants ultimately admitted that “there’s always some contractor that is willing to say okay to [a]

lower number, using some excuse to justify the win, Fluor included.” Indeed, Defendants later

admitted unequivocally that all of the Gas-Fired Plants suffered from a “fundamental problem” due,

in part, to “improper estimating,” and that there were “fatal flaws in the bidding process of all of

those projects.” And despite Defendants’ Class Period drumbeat – emphasizing repeatedly that

Fluor was conservative – Defendants admitted that “10 of the 12” gas-fired projects undertaken by

Fluor since 2003 “have underperformed our as-sold expectation, with 3 suffering losses.”

Confidential witnesses (“CWs”) corroborate Defendants’ admissions, describing how their estimates

for required labor and equipment were routinely reduced so that Fluor could remain competitive in

the bidding process. These witnesses further explained that Fluor’s projects suffered because of poor

estimates and a process by which Fluor would whittle its bid down to an unrealistic “best and final”

number in order to win contracts. As CW-9 recounted, Fluor followed a “bid it low, let it grow”

motto whereby the Company would offer lowball bids in order to win the contract, knowing that the

bid amount was insufficient to complete the work under the contract.
                                             -6-
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 12 of 174 PageID 1285



          12.       Throughout the Class Period, Defendants also made repeated statements concerning

the construction and budget progress of the Gas-Fired Plants. These statements, too, were

misleading. For example, in June 2014, Seaton touted Fluor’s ability to install any “gas cycle

regardless of what the turbine choice is,” indicating that Fluor was not experiencing any turbine

issues. And in November 2014 and March 2015, Defendants told investors that the Brunswick

County Plant in particular was “on track, on schedule” and “on budget.” Unbeknownst to investors,

the truth, however, was that months earlier – as early as April 2014 – Fluor was experiencing

irreparable delays and problems with the Mitsubishi turbines at the Brunswick County Plant. In fact,

Fluor later judicially admitted that “[b]y April 2014, Mitsubishi had already begun failing to meet”

the delivery schedule for the components necessary to assemble the turbines and, “[i]n addition to

their lateness, the deliveries evidenced a complete lack of quality control.” These problems, Fluor

admitted, “forced [Fluor] to accelerate the construction process at great additional cost.”

          C.        To Assuage the Market Following Disclosures Related to the Gas-
                    Fired Plants, Defendants Falsely Represented that Robust Internal
                    Controls Ensured Similar Problems Did Not Affect Other Fixed-Price
                    Projects

          13.       As a result of the problems with the Gas-Fired Plants and their own involvement in

Fluor’s systematic underbidding, Defendants were on notice of significant red flags with respect to

bidding and executions risks inherent in all fixed-price projects. Understanding that investors feared

other fixed-price projects might suffer from bidding and construction issues similar to those affecting

the Gas-Fired Plants, Defendants worked to convince the market that they had robust internal

controls to ensure that similar problems did not affect other fixed-price projects. In addition to

repeatedly asserting that the problems affecting the Gas-Fired Plants were not “symptomatic” and

not systemic across Fluor, Defendants stated that they had enhanced their controls in order to

identify problems with the Company’s other fixed-price projects and confirmed that no such

problems existed. In Forms 10-Q and 10-K, Defendants certified that the Company’s internal
                                         -7-
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 13 of 174 PageID 1286



controls were designed “to provide reasonable assurance regarding the reliability of financial

reporting” and that the “principal executive officer and principal financial officer have concluded

that our disclosure controls and procedures are effective.” Seaton also stated that, because of the

failures in the gas-fired market, Defendants had “significantly increased the independent review of

critical projects” and “changed the review process to where there’s more cold eyes review.” These

statements were made when Defendants knew of red flags and accounting irregularities rendering the

Company’s internal controls, risk management procedures, and revenue recognition practices

deficient, such that they knew, or should have suspected, that their certifications and other statements

concerning internal controls and risk management were misleading.

          14.       Eventually, however, Defendants were forced to disclose that their bidding and

execution deficiencies were not contained to the Gas-Fired Plants. Rather, those issues were

endemic to Fluor’s portfolio of fixed-price projects. Specifically, beginning in May 2019, the

Company announced charges related to three of the Gas-Fired Plants and a large charge related to a

fixed-price offshore project. Then, in August 2019, the Company took massive charges – $714

million in total – related to 3 of the Gas-Fired Plants as well as 13 other fixed-price projects. As

disclosed on February 18, 2020, the SEC is now investigating these charges and the Company’s past

financial reporting. The Company is also conducting an internal investigation into the propriety of

these charges, its prior revenue recognition, and its internal controls environment. What was initially

disclosed as an issue within its Power segment, the problem with underbidding fixed-price contracts

was revealed to infect every one of Fluor’s business segments, causing $1.4 billion in financial

charges.

          D.        Defendants Knew or Were Reckless in Not Knowing that Their Class
                    Period Statements Were False

          15.       Defendants Seaton, Porter, McSorley, and Stanski personally reviewed and approved

the disastrous fixed-price bids. Following Defendants’ repeated assurances that they had personally
                                               -8-
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 14 of 174 PageID 1287



and closely reviewed each bid and in-progress project, and after charges were taken on the Gas-Fired

Plants, Defendants were presented with even more red flags alerting Defendants that the Gas-Fired

Plants and other fixed-price contracts were underbid and that additional financial charges were

necessary. Defendants consistently spoke about Fluor’s purportedly conservative bidding process on

nearly every single earnings call throughout the Class Period, demonstrating that the topic was a

primary market concern and high on Defendants’ radar and that Defendants knew or were reckless in

not knowing the truth – that Fluor’s bids were not conservative and were in actuality far below

necessary levels.

          16.       Defendants were also motived to underbid contracts and misrepresent the true state of

affairs with Fluor’s fixed-price projects. For example, as Fluor’s stock price was artificially inflated

by Defendants’ misstatements and omissions about Fluor’s bidding and its growing portfolio of

underbid fixed-price contracts, the Individual Defendants accumulated more than $34 million in net

gains from illicit insider sales before the truth was revealed. Fluor itself also raised $1.6 billion in

offerings while its securities were inflated by the alleged fraud. The Individual Defendants also had

an unusual incentive compensation structure whereby they were rewarded for winning new business,

regardless of how the plants performed in the future. In other words, by winning contracts with low

bids, Defendants created artificially high expected profit margins for projects and correspondingly

high present-day incentive compensation for themselves. Notably, in the wake of this fraud, Fluor

has reversed this perverse incentive, and now bases incentive compensation on performance, not

merely volume. Defendants were also desperate to win and maintain business from Duke Energy

(“Duke”) and Dominion Virginia Electric and Power Company (“Dominion”), the customers that

commissioned the Gas-Fired Plants. According to a CW-3, Dominion was a key customer from

which Fluor wanted to win repeat business after having previously lost its work, while Duke had not

worked with Fluor since some problematic projects in the 1990s and 2000s. Thus, despite stating to

                                                    -9-
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                        Page 15 of 174 PageID 1288



investors that they were conservative, did not engage in a race-to-the-bottom with their bids,

Defendants knew that their bids were not conservative and, instead, were very risky.

          E.        The Truth Was Revealed Through a Series of Partial Disclosures that
                    Eviscerated 88% of Fluor’s Market Capitalization

          17.       When the effects of Defendants’ woefully underbid contracts and the true extent of

the Company’s failure with respect to fixed-price contracts could no longer be concealed, investors

were blindsided with a series of charges and adverse disclosures related to the Gas-Fired Plants and

other fixed-price contracts. Beginning in July 2015 and continuing to the end of the Class Period,

Fluor recognized charges totaling more than $1.4 billion related to fixed-price projects. Defendants

also admitted that Fluor’s bidding practices were no different than the most aggressive competitors

from whom Defendants had falsely distinguished themselves, ultimately causing Fluor to make the

drastic decision to exit the gas-fired power plant construction business, seriously restrict its fixed-

price bidding practices, and ban fixed-price bids in its Government segment altogether. Through a

series of partial disclosures, the truth slowly leaked regarding Fluor’s improper bids and project

management and execution, causing Fluor’s stock price to decline and investors to suffer significant

monetary damage. By the end of the Class Period, Fluor’s stock price had fallen to $14.79 – an 82%

decline from its Class Period high of $83.93. It has never recovered.

II.       JURISDICTION AND VENUE

          18.       The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. §240.10b-5.

          19.       This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§1331 and §27 of the Exchange Act.

          20.       Venue is proper in this District pursuant to §27 of the Exchange Act and 28 U.S.C.

§1391(b). Fluor is headquartered in this District and many of the acts charged herein, including the
                                               - 10 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 16 of 174 PageID 1289



preparation and dissemination of materially false and misleading information, occurred in substantial

part in this District.

          21.       In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications, and the facilities of the New York Stock Exchange

(“NYSE”).

III.      THE PARTIES

          A.        Plaintiffs

          22.       Lead Plaintiff Wayne County Employees’ Retirement System (“Wayne County”)

purchased Fluor common stock during the Class Period as set forth in the Certification previously

filed (see ECF No. 17-2) and incorporated herein, and was damaged thereby.

          23.       Lead Plaintiff the Town of Fairfield Employees’ Retirement Plan and the Town of

Fairfield Police and Firemen’s Retirement Plan (together, the “Town of Fairfield”) purchased Fluor

common stock during the Class Period as set forth in the Certification submitted in connection with

this Complaint, and was damaged thereby.

          24.       Wayne County and Town of Fairfield are collectively referred to herein as

“Plaintiffs.”

          B.        Defendants

          25.       Defendant Fluor Corporation is a multinational holding company incorporated in

Delaware. Through various subsidiaries, Fluor provides engineering, procurement, construction,

fabrication and modularization, commissioning and maintenance, and management services for

clients in a variety of industries such as oil and gas, chemicals and petrochemicals, mining and

metals, transportation, power, life sciences, and advanced manufacturing. Fluor maintains its



                                                 - 11 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 17 of 174 PageID 1290



headquarters at 6700 Las Colinas Boulevard, Irving, Texas 75039. At all relevant times, Fluor’s

common stock traded on the NYSE under the ticker symbol “FLR.”

          26.       Defendant David T. Seaton (“Seaton”) was Fluor’s CEO and Chairman of the

Company from the beginning of the Class Period until May 1, 2019.

          27.       Defendant Biggs C. Porter (“Porter”) was Fluor’s CFO from the beginning of the

Class Period to August 4, 2017.

          28.       Defendant Bruce A. Stanski (“Stanski”) was Fluor’s CFO from August 4, 2017 until

May 31, 2019. Prior to becoming CFO and throughout the Class Period, Stanski was President of

Fluor’s Government group.

          29.       Defendant Matthew McSorley (“McSorley”) was the President of the Power segment

at Fluor from the beginning of the Class Period to October 2015. Thereafter, McSorley has held

various senior officer roles at Fluor.

          30.       Defendant Gary G. Smalley (“Smalley”) was Fluor’s CAO from the beginning of the

Class Period to July 2015.

          31.       Defendant Carlos M. Hernandez (“Hernandez”) was Fluor’s interim CEO from May

1, 2019 until May 16, 2019, when he was appointed as CEO, and has served as the CEO until the

present. Hernandez also served as the Chief Legal Officer from October 2007 until May 2019.

          32.       Defendant D. Michael Steuert (“Steuert”) has served as Fluor’s CFO from June 1,

2019 to the present.

          33.       Defendant Robin K. Chopra (“Chopra”) has served as Fluor’s CAO from March 1,

2016 to the present.

          34.       The Defendants referenced above in ¶¶26-33 are collectively referred to herein as the

“Individual Defendants.” The Individual Defendants and the Company are collectively referred to

herein as “Defendants.” The Individual Defendants made, or caused to be made, false and

                                                   - 12 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 18 of 174 PageID 1291



misleading statements that caused the price of Fluor common stock to be artificially inflated during

the Class Period, as alleged herein.

          35.       The Individual Defendants, because of their positions, possessed the power and

authority to control the contents of the Company’s quarterly and annual reports, other SEC filings,

shareholder letters, press releases, securities offering materials, earnings teleconferences, and

presentations to securities analysts, money and portfolio managers, and institutional investors, i.e.,

the market. They were provided with copies of and/or contributed to the Company’s statements

alleged herein to have been false or misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions, and their access to material non-public information available to them but not to the public,

the Individual Defendants knew or recklessly disregarded that the adverse facts specified herein had

not been disclosed to and were being concealed from the public and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for the

false and misleading statements and omissions pleaded herein.

IV.       RELEVANT GAAP, FINANCIAL REPORTING, AND INTERNAL
          PROJECT GOVERNANCE RULES

          36.       The applicable Generally Accepted Accounting Principles (“GAAP”) contract

accounting rules, described below, required Defendants to identify, estimate, and accumulate all

contract costs with a high degree of precision before Fluor could recognize any revenue on each of

its fixed-price contracts. Likewise, the Sarbanes-Oxley Act of 2002 (“SOX”) and SEC rules,

described below, required Defendants to maintain internal controls over financial reporting sufficient

to ensure that for each fixed-price project, all costs were appropriately captured, accounted for, and

reported in the Company’s quarterly project cost estimates.




                                                 - 13 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 19 of 174 PageID 1292



          A.        GAAP: Accounting Rules and Policies for Fixed-Price Projects

          37.       Fluor’s accounting policy for fixed-price contracts required the Company to comply

with GAAP and SEC Rules. 1 The SEC mandated that each of Fluor’s Class Period financial

statements comply with GAAP. Specifically, SEC Rule 4-01(a)(1) of the SEC’s Regulation S-X

states:

          Financial statements filed with the Commission which are not prepared in
          accordance with generally accepted accounting principles will be presumed to be
          misleading or inaccurate, despite footnote or other disclosures, unless the
          Commission has otherwise provided. This article and other articles of Regulation S-
          X provide clarification of certain disclosures which must be included in any event, in
          financial statements filed with the Commission.

17 C.F.R. §210.4-01(a)(1).

          38.       During the Class Period, Defendants stated that one of the Company’s most “critical

accounting policies” was to prepare and assess updated quarter-end estimates of the total costs to

complete each of Fluor’s in-progress, fixed-price projects. The Company described its purported

accounting for long-term contracts in each of its Class Period financial statements as follows:

                 Engineering and Construction Contracts. Contract revenue is recognized on
          the percentage-of-completion method based on contract cost incurred to date
          compared to total estimated contract cost. Contracts are generally segmented
          between types of services, such as engineering and construction, and accordingly,
          gross margin related to each activity is recognized as those separate services are
          rendered. The percentage-of-completion method of revenue recognition requires
          the company to prepare estimates of cost to complete for contracts in progress. In
          making such estimates, judgments are required to evaluate contingencies such as
          potential variances in schedule and the cost of materials, labor cost and
          productivity, the impact of change orders, liability claims, contract disputes and
          achievement of contractual performance standards. Changes in total estimated
          contract cost and losses, if any, are recognized in the period they are determined.



1
    During the Class Period, authoritative GAAP were promulgated by the Financial Accounting
Standards Board (“FASB”) and contained within the FASB’s Accounting Standards Codification
(“ASC”). The use of GAAP brings consistency, conformity, and over time, comparability to
financial reporting. It includes not only broad guidelines of general application, but also detailed
practices and procedures.

                                                   - 14 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 20 of 174 PageID 1293



          39.       Revenue Recognition on Fixed-Price Contracts. As noted above, Fluor stated that

it measured and recognized revenue on fixed-price contracts based upon the “percentage-of-

completion” method. Under the “percentage-of-completion” accounting method, the quarter-end

estimates of “costs-to-complete” dictated how much revenue Fluor could recognize on each of its

fixed-price contracts. Thus, Defendants’ quarter-end cost estimates impacted billions of dollars of

revenue recognized by Fluor on fixed-price projects during the Class Period.

          40.       To comply with GAAP, Fluor was required to develop reasonable estimates of costs

relating to estimates of the extent of progress toward completion, contract revenues, and contract

costs. See ASC 605-35-25-56. The American Institute of Certified Public Accountants (“AICPA”)

Audit and Accounting Guide for Construction Contractors provides that the “estimated cost to

complete” an arrangement is a “significant variable in the process of determining income earned and

is thus a significant factor in accounting for contracts.” ASC 605-35-25-44.

          41.       Thus, Defendants were required under GAAP to maintain a sophisticated cost

accounting system to accurately track the costs of each of Fluor’s fixed-price contracts. Specifically,

in order to use the percentage-of-completion accounting method to record revenue, ASC 605

requires that “contract costs shall be identified, estimated, and accumulated with a reasonable degree

of accuracy.” ASC 605-35-25-32. ASC 605 notes that as a prerequisite to applying percentage-of-

completion method, “entities with significant contracting operations generally have the ability to

produce reasonably dependable estimates.” ASC 605-35-25-58. Under ASC 605-35-25-44,

Defendants were required to apply the following approaches when estimating the costs to complete

Fluor’s fixed-price contracts:

                  a.     Systematic and consistent procedures that are correlated with the cost
          accounting system should be used to provide a basis for periodically comparing
          actual and estimated costs.

                  b.     In estimating total contract costs, the quantities and prices of all
          significant elements of cost should be identified.
                                                 - 15 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 21 of 174 PageID 1294



                 c.      The estimating procedures should provide that estimated cost to
          complete includes the same elements of cost that are included in actual accumulated
          costs. Also, those elements should reflect expected price increases.

                  d.     The effects of future wage and price escalations should be taken into
          account in cost estimates, especially when the contract performance will be carried
          out over a significant period of time. Escalation provisions should not be blanket
          overall provisions but should cover labor, materials, and indirect costs based on
          percentages or amounts that take into consideration experience and other pertinent
          data.

                 e.      Estimates of cost to complete should be reviewed periodically and
          revised as appropriate to reflect new information.

          42.       Recording Losses on Fixed-Price Contracts. In addition to revenue, Defendants’

quarter-end estimates of “costs-to-complete” also determined whether any of the fixed-price projects

were in a loss position. If Defendants identified a contract in a loss position - meaning the estimated

total costs to complete the project exceeded the fixed-price value of the contract - the Company was

required to immediately recognize the entire amount of the estimated loss. GAAP required that

Fluor recognize anticipated losses “as soon as the loss becomes evident.” ASC 605-35-25-45.

Specifically, ASC 605-35-25-45 and ASC 605-35-25-46 state:

          For a contract on which a loss is anticipated, GAAP requires recognition of the entire
          anticipated loss as soon as the loss becomes evident. An entity without the ability to
          update and revise estimates continually with a degree of confidence could not meet
          that essential requirement of GAAP.

                  . . . When the current estimates of total contract revenue and contract cost
          indicate a loss, a provision for the entire loss on the contract shall be made.
          Provisions for losses shall be made in the period in which they become evident under
          either the percentage-of-completion method or the completed-contract method.

          43.       Accounting for Contract Change Orders and Claims on Fixed-Price Contracts.

As part of their quarter-end estimates of the “costs-to-complete” each of Fluor’s fixed-price projects,

Defendants were required to properly account for change orders and open claims. Change orders

and claims are modifications of an original contract that effectively change the scope of the contract

without adding new provisions. Initiation of the change order can be from the contractor or the

                                                  - 16 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                            Page 22 of 174 PageID 1295



customer, and can include changes in specification or design, manner, or method of performance or

other modifications. GAAP, namely ASC 605-25-30, addresses the appropriate accounting for the

three primary types of change orders: approved change orders, unpriced change orders, and

unapproved change orders.

                    (a)          Approved change orders. Approved change orders regarding the scope and

price of the work are approved by both parties. The result is a change in the fixed contract price and

total estimated costs to reflect the amounts approved by the customer and the contractor.

                    (b)          Unpriced change orders. Unpriced change orders define the work to be

performed, but the price (adjustment to contract price) is to be negotiated at a later time. For all

unpriced change orders, recovery should be deemed probable if the future event or events necessary

for recovery are likely to occur. Factors to consider in evaluating whether recovery is probable

include the following:

                                 (i)     Obtaining the customer’s written approval of the scope of the change

order;

                                 (ii)    Separate documentation for change order costs that are identifiable and

reasonable; and

                                 (iii)   The contractor’s favorable experience in negotiating change orders.

GAAP requires that all costs attributable to unpriced change orders are treated as costs of contract

performance in the period in which the costs are incurred if it is not probable that the costs will be

recovered through a change in contract price. This would result in no change in contract price and a

decrease in estimated gross profit.

                    (c)          Unapproved change orders. Change orders unapproved as to both scope and

price should be evaluated as a claim. The recognition of additional revenue relating to claims is

appropriate only if it is probable that the claim will result in additional contract revenue and if the

                                                         - 17 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                             Page 23 of 174 PageID 1296



amount can be reliably estimated. The satisfaction of those two requirements is contingent upon the

existence of all of the following conditions:

                                 (i)     The contract or other evidence provides a legal basis for the claim; or a

legal opinion has been obtained, stating that under the circumstances there is a reasonable basis to

support the claim.

                                 (ii)    Additional costs are caused by circumstances that were unforeseen at

the contract date and are not the result of deficiencies in the contractor’s performance.

                                 (iii)   Costs associated with the claim are identifiable or otherwise

determinable and are reasonable in view of the work performed.

                                 (iv)    The evidence supporting the claim is objective and verifiable, not

based on management’s feel for the situation or on unsupported representation.

          B.        SOX: Internal Controls over Financial Reporting

          44.       In addition to complying with GAAP, Fluor was also subject to the provisions of

SOX. SOX, including Sections 302 (“SOX §302”) and 404 (“SOX §404”), required that Defendants

assess Fluor’s internal controls over financial reporting and disclose whether or not such controls

were effective to prevent or detect a material GAAP misstatement.

          45.       Quarterly Certifications. Defendants Seaton, Porter, Stanski, Hernandez, and

Steuert signed certifications accompanying each of Fluor’s Class Period financial statements

attesting that they were responsible for establishing and maintaining disclosure controls and

procedures 2 and internal control over financial reporting 3 designed to provide reasonable assurance



2
    “Disclosure controls and procedures include, without limitation, controls and procedures
designed to ensure that information required to be disclosed by an issuer in the reports that it files or
submits under the Act is accumulated and communicated to the issuer’s management, including its
principal executive and principal financial officers, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure.” See 17 C.F.R. §240.13a-15(e).

                                                          - 18 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 24 of 174 PageID 1297



regarding the reliability of financial reporting and the preparation of financial statements for external

purposes in accordance with GAAP. See ¶¶141-143, infra.

          46.       Evaluation and Testing of Internal Controls Pertaining to Fixed-Price Contracts.

Prior to signing quarterly certifications attesting that Fluor’s internal controls were effective,

Defendants were required to evaluate the financial reporting controls over the Company’s critical

accounting policies, including the cost estimation process on fixed-price contracts described above.

The SEC’s interpretative guidance on SOX §404 dictates that an evaluation of internal controls

begins with management’s identification and assessment of the risks of potential material

misstatement occurring within its financial statements. The cost estimation process on fixed-price

contracts, as described above, was one such risk area – with the potential to affect billions of dollars

of revenues and losses in Fluor’s financial statements. Further, the SEC stated that internal controls

impacting significant accounting estimates or critical accounting policies are generally assessed as

higher risk, including, for example, areas involving significant estimates such as the application of

the percentage-of-completion methodology. In this regard, the SEC required that Defendants

“perform more extensive testing in high-risk areas.” See 17 C.F.R. §241. In particular, SOX §404

required Defendants to perform testing necessary to evaluate the (a) design and (b) operating

effectiveness of the internal controls covering Fluor’s quarter-end cost estimation process.
3
     “[I]nternal control over financial reporting [is] a process designed by, or under the supervision
of, the issuer’s principal executive and principal financial officers, or persons performing similar
functions, and effected by the issuer’s board of directors, management and other personnel, to
provide reasonable assurance regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted accounting
principles and includes those policies and procedures that: (1) Pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of
the issuer; (2) Provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted accounting principles, and
that receipts and expenditures of the issuer are being made only in accordance with authorizations of
management and directors of the issuer; and (3) Provide reasonable assurance regarding prevention
or timely detection of unauthorized acquisition, use or disposition of the issuer’s assets that could
have a material effect on the financial statements.” See 17 C.F.R. §240.13a-15(f).

                                                  - 19 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 25 of 174 PageID 1298



          47.       Assessing Control Deficiencies. If Defendants determined that a control was not

designed or operating effectively, Defendants were required to assess the control deficiency and

disclose it to investors. The classification of a control deficiency as a significant deficiency or a

material weakness is based on the amount of potential misstatements that could occur as a result of

the deficiency.

          48.       A significant deficiency is a control deficiency, or combination of control

deficiencies, that adversely affects the company’s ability to initiate, authorize, record, process, or

report external financial data reliably in accordance with GAAP such that there is more than a

remote likelihood that a misstatement of the company’s annual or interim financial statements that is

more than inconsequential will not be prevented or detected. A material weakness is a significant

deficiency, or combination of significant deficiencies, that results in more than a remote likelihood

that a material misstatement of the annual or interim financial statements will not be prevented or

detected. Id.

          C.        Fluor’s Project Governance

          49.       One of the critical internal processes that Defendants used throughout the Class

Period to stay apprised of the estimated “costs-to-complete” was Fluor’s Project Status Reviews (or

“PSRs”). Fluor highlighted these PSRs as a “consistent monthly review of the status of [the

Company’s] projects” that provided “objective, accurate, and timely information” that would

“inform[] proposed mitigating actions when needed.”

          50.       In November 2018, Fluor stated that it had gone a “step further” and established an

Office of Project Execution Governance in 2017 to ensure that this PSR process “occurs across all

projects.”




                                                   - 20 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 26 of 174 PageID 1299



V.        FIXED-PRICE PROJECTS

          51.       Fluor performs services for its clients through either “reimbursable contracts” or

“fixed-price contracts.” Fixed-price contracts include both negotiated and competitively bid fixed-

price contracts. In the case of “negotiated” fixed-price contracts, Fluor is selected as contractor prior

to the price being negotiated with the client. Under “competitively bid” fixed-price contracts, Fluor

bids on a contract against competitors based upon specifications provided by the client and agrees to

develop a project at a fixed price. As the Company explained in each of its Annual Reports issued

during the Class Period, if Fluor “perform[s] well under these contracts, [the Company] can benefit

from cost savings; however, if the project does not proceed as originally planned, [the Company]

cannot recover cost overruns except in certain limited situations.”

          52.       A “backlog” in the engineering and construction industry is a measure of the total

dollar value of work to be performed on contracts awarded and in progress. As work is completed,

revenue is booked.               Thus, backlog is the expected revenue from awarded contracts and

commitments. Throughout the Class Period, Fluor stated that its backlog represented expected

revenue from projects for which it had “an executed contract or commitment” and reported backlog

in the Company’s quarterly and annual financial reports filed with the SEC.

          A.        The Brunswick County Plant

          53.       On July 31, 2012, Fluor entered into an EPC contract with Dominion for a 1,358

megawatt natural gas-fired power plant in Brunswick County, Virginia (the “Brunswick County

Plant”). Under the terms of the EPC contract, Fluor agreed to perform all design work, engineering,

procurement, construction, installation, start-up, and other necessary services for the Brunswick

County Plant in exchange for the agreed-upon lump sum price. The EPC contract also contained

performance guarantees backed by liquidated damages provisions to ensure that the Brunswick



                                                    - 21 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 27 of 174 PageID 1300



County Plant was completed on schedule and performed as designed. Accordingly, Fluor could not

delay construction to address construction issues mid-project and maintain its expected profitability.

          54.       Fluor was awarded the Brunswick County Plant EPC contract as a result of a

competitive bidding process. Fluor’s bid was the lowest evaluated cost proposal of the three bidders

for the project, leading to Fluor being awarded the EPC contract.

          55.       The Brunswick County Plant was designed to include three Mitsubishi “G” class

combustion turbine generators, three heat recovery steam generators, and one steam turbine

generator – a configuration commonly referred to as a 3x1 combined-cycle.

          56.       On August 14, 2013, Fluor announced that it had received full notice to proceed from

Dominion to begin construction on the Brunswick County Plant. As a result of this notice, Fluor

booked approximately $800 million into its backlog during Q3 2013.

          B.        The Radford Plant

          57.       In 2013, Fluor bid on a subcontract for BEA Systems on the Department of Defense’s

plan to update the Radford Army Ammunition Plant’s power, infrastructure, and manufacturing

facilities. The project was a fixed-price contract that included six gas-fired boilers (“Radford

Plant”). Fluor began the design phase in 2015, and an April 21, 2016 article in The Roanoke Times

reported that officials broke ground on the $60 million project that day. When Fluor began to

disclose that it was taking charges on the Radford Plant in 2019, it also disclosed that the Radford

Plant was in the Government segment.

          58.       United States government agencies operate under annual fiscal appropriations by

Congress and fund various federal contracts only on an incremental basis. But as of December 31,

2013, the Company began including the unfunded portion of multi-year government contract awards

in its backlog.



                                                   - 22 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 28 of 174 PageID 1301



          C.        The CPChem Project

          59.       On October 3, 2013, Fluor issued a press release announcing that it was awarded a

contract by Chevron Phillips Chemical for its Gulf Coast petrochemicals project in Bayou, Texas

(“CPChem Project”). Fluor’s scope of work was under a fixed-price contract, and included

engineering and construction for the outside battery limit scope as well as the direct-hire

construction for the entire cracker project.

          60.       Fluor stated that it recorded the undisclosed contract value as a new award on its

books for Q3 2013. However, in its Q3 2016 conference call, Fluor admitted that in light of the

charges taken on the CPChem Project, the project was a loss.

          D.        The Anderson County Plant

          61.       In the Q3 2014, Fluor announced that it had been awarded an EPC contract with Duke

for a 750 megawatt natural gas-fired power plant at the W.S. Lee Station in Anderson County, South

Carolina (the “Anderson County Plant”).

          62.       Fluor was awarded the Anderson County Plant EPC contract as a result of a

competitive bidding process.

          63.       The Anderson County Plant was designed to include two combustion turbine

generators, two heat recovery steam generators, and one steam turbine generator – a configuration

commonly referred to as a 2x1 combined-cycle.

          E.        The Citrus County Plant

          64.       On October 15, 2014, Fluor entered into an EPC contract with Duke for a 1,640

megawatt natural gas-fired power plant in Citrus County, Florida (the “Citrus County Plant”). Under

the terms of the EPC contract, Fluor agreed to perform all design work, engineering, procurement,

construction, installation, start-up, and other necessary services for the Citrus County Plant in

exchange for the agreed-upon lump sum price. The EPC contract also contained performance

                                                  - 23 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 29 of 174 PageID 1302



guarantees, such as dates for Guaranteed Mechanical Completion and Guaranteed Substantial

Completion, backed by liquidated damages provisions to ensure that the Citrus County Plant was

completed on schedule and performed as designed. Accordingly, Fluor could not delay construction

to address construction issues mid-project and maintain its expected profitability.

          65.       Fluor was awarded the Citrus County Plant EPC contract as a result of a competitive

bidding process.

          66.       The Citrus County Plant was designed to be composed of two separate 820 megawatt

generating units, or “Power Blocks.” Each Power Block was designed to include two Mitsubishi

“G” class combustion turbine generators (the same turbines used at the Brunswick County Plant),

two heat recovery steam generators, and one steam turbine generator – the same configuration as the

Anderson County Plant.

          67.       On October 5, 2015, Fluor received full notice to proceed from Duke to begin

construction on the Citrus County Plant.

          F.        The Greensville County Plant

          68.       On April 8, 2015, Fluor entered into an EPC contract with Dominion for a 1,588

megawatt natural gas-fired power plant in Greensville County, Virginia (the “Greensville County

Plant”). Under the terms of the EPC contract, Fluor agreed to perform all design work, engineering,

procurement, construction, installation, start-up, and other necessary services for the Greensville

County Plant in exchange for an agreed-upon lump sum price. The EPC contract also contained

performance guarantees backed by liquidated damages provisions to ensure that the Greensville

County Plant was completed on schedule and performed as designed. Accordingly, Fluor could not

delay construction to address construction issues mid-project and maintain its expected profitability.




                                                   - 24 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 30 of 174 PageID 1303



          69.       Fluor was awarded the Greensville County Plant EPC contract as a result of a

competitive bidding process. Fluor’s bid was the lowest evaluated cost proposal of the four bidders

for the project, leading to Fluor being awarded the EPC contract.

          70.       The Greensville County Plant was designed to include three Mitsubishi “J” class

combustion turbine generators, three heat recovery steam generators, and one steam turbine

generator – the same configuration as the Brunswick County Plant.

          71.       On July 7, 2016, Fluor announced that it had received full notice to proceed from

Dominion to begin construction on the Greensville County Plant.

          G.        Penguins Offshore Project

          72.       On January 16, 2018, Fluor issued a press release announcing that it was awarded a

contract by Shell for design, procurement, and fabrication of a floating storage and offloading vessel

in the Penguins oil and gas field in the North Sea (“Penguins Offshore Project”). It also said that it

recorded the undisclosed contract value as a new award on its books for Q4 2017.

          H.        The Warren Project

          73.       On December 11, 2018, Fluor announced that it was awarded a contract with the U.S.

Army Corps of Engineers at the Frances E. Warren Air Force Base located west of Cheyenne,

Wyoming. The project was a fixed-price contract to construct a nuclear weapons storage and

maintenance facility (“Warren Project”).

          74.       When Fluor began to disclose that it was taking millions of dollars of charges on the

Warren Project in 2019, it also disclosed that the Warren Project was in the Government segment.

Fluor booked the $145 million contract value in Q4 2018, and the groundbreaking event was held on

May 21, 2019.




                                                   - 25 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 31 of 174 PageID 1304



VI.       CONFIDENTIAL WITNESS ACCOUNTS

          75.       Several former Fluor employees have provided information demonstrating that

Defendants’ Class Period statements were false and misleading and that Defendants knew or

recklessly disregarded the falsity or misleading nature of their statements. The CWs include

individuals formerly employed at Fluor during the Class Period, whose accounts corroborate one

another, other sources set forth herein, and facts now admitted by Fluor. The CWs provided

information to Plaintiffs’ counsel and/or their investigator on a confidential basis and are particularly

described by job description, responsibility, and duration of employment, thereby providing

sufficient detail to establish their reliability and personal knowledge. As set forth below, the

information provided by the CWs supports a strong inference that Defendants acted with scienter.

          76.       Confidential Witness No. 1 (“CW-1”) worked in the Health, Safety, and Environment

division of the Power segment between May 2014 and March 2017 in the Charlotte office. CW-1

was responsible for estimating gas-fired and other projects from the health, safety, and environment

perspective. CW-1 stated that all hard-number bids were reviewed and approved through the

Executive Review Board process and the Business Risk Management Framework (“BRMF”). This

process included review by Seaton, the President of the Power segment (McSorley during CW-1’s

tenure), and other senior management. CW-1 stated that the problems associated with the gas-fired

plants were the result of poor estimates, lack of execution, and bad management of the projects once

they were underway. CW-1 described the “best and final” process whereby Fluor submitted a bid to

a customer, Fluor met with the customer who suggested that Fluor needed to reduce its price, and

then Fluor amended its bid to a “best and final” price in hopes of winning the contract. CW-1 stated

that CW-1’s estimates to cover health, safety, and environment issues on gas-fired plants were

routinely reduced by management. CW-1 was also told by management to cut costs so that Fluor

could stay competitive in the bidding process for these projects. With respect to the Brunswick

                                                  - 26 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 32 of 174 PageID 1305



County Plant, CW-1 stated that Fluor underestimated the amount of piping and other expenses

during the design and construction phases.

          77.       Confidential Witness No. 2 (“CW-2”) was Lead Electrical Design Engineer from

May 2007 through September 2017 in the Charlotte office. CW-2 was the Lead Electrical Engineer

for the Citrus County Plant and a Senior Electrical Engineer on the Brunswick, Greensville, and

Anderson County Plants. According to CW-2, Fluor understated the estimates concerning the labor

costs needed to build the plants, which costs constituted a large portion of the projects’ budgets.

CW-2 also stated that the projects suffered setbacks caused by crafts and trades because the quality

of work for trades declined and Fluor did not hire quality tradesmen.

          78.       Confidential Witness No. 3 (“CW-3”) was an Engineer from January 2013 to

February 2014 and a Lead Engineer from February 2014 to April 2016. CW-3 worked on the

Brunswick County and Greensville County Plants. CW-3 stated that CW-3 believed the project

estimates were approved by senior management. CW-3 said that Fluor used the Brunswick County

Plant as a “go-by” for estimating the Greensville County Plant. CW-3 was responsible for

estimating the engineering hours and equipment for the Greensville County Plant. CW-3 stated that

CW-3’s estimates for required equipment and engineering hours for the Greensville County Plant

were cut by management during the estimating phase in order to reduce the bid. CW-3 explained

that Dominion – the customer responsible for the Brunswick County and Greensville County Plants

– was a key customer for which Fluor wanted to do more work. CW-3 said that Fluor had

previously lost work for Dominion, including the Warren County Power Station, and wanted to get

back in Dominion’s good graces at the time it was bidding the Brunswick County and Greensville

County Plants.

          79.       Confidential Witness No. 4 (“CW-4”) was Vice President of the Power Gas Business

from January 2013 to September 2013, and Vice President, US Operations, Power Business from

                                                  - 27 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 33 of 174 PageID 1306



September 2013 to August 2017, working in the Charlotte office. CW-4 stated that bids on the gas-

fired plants went all the way up to Seaton for approval. The proposals also went to the Executive

Team, Power Group President, Chief Risk Assessment Officer, and CFO (Porter was CFO at the

time the Gas-Fired Plants at issue were bid and approved).

          80.       Confidential Witness No. 5 (“CW-5”) worked in the Charlotte office in the Power

segment as a Senior Mechanical Engineer from 2014 to 2016 working on the Citrus County Plant.

CW-5 stated the view that Fluor did not devote sufficient resources to the estimating and bidding

process before the contract was awarded, explaining that there was not a desire to devote substantial

time and resources to estimating and bidding before winning the contract, since those resources

would be wasted if Fluor did not win the contract. CW-5 stated that management compressed the

design phase of the Citrus County Plant to six months, whereas the design phase typically took one

to one-and-a-half years. CW-5 stated this compression caused scheduling issues, including problems

with the piping design team. CW-5 stated that, during construction on the Citrus County Plant,

issues arose regarding large pieces of equipment that were underestimated in or omitted from the

original bid, including large valves, which added costs and required additional engineering hours.

CW-5 stated there was a discrepancy between the bid provided to win the contract and the bid once

Fluor won the contract. CW-5 stated that, prior to the Anderson and Citrus County Plants, Duke did

not want to work with Fluor because of some problematic projects Duke had with Fluor in the 1990s

and 2000s. CW-5 stated that Fluor really wanted to obtain Duke projects and that winning Duke

projects was a focus. CW-5 stated that there were issues with the Mitsubishi turbines, which CW-5

stated were the same or substantially similar turbines used for the Brunswick County Plant. CW-5

stated that Mitsubishi was not responsive and that it would sometimes take Mitsubishi months to

respond to Fluor, which caused delays on the project. CW-5 also described problems encountered

with the turbine pressure release valves. CW-5 stated that the Mitsubishi turbines at the Brunswick

                                                 - 28 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 34 of 174 PageID 1307



County Plant experienced the same turbine pressure release valve problems. CW-5 also stated that

there was still design work being performed relating to the turbines as they were being installed.

          81.       Confidential Witness No. 6 (“CW-6”) was a Subcontracts Administrator for Fluor’s

Government business from May 2011 to October 2017, working in the Greenville, South Carolina

office. CW-6 stated that deficiencies in the engineering and design work for Fluor’s projects, such

as the Radford Plant, negatively impacted the schedule and costs of the projects. CW-6 stated that

when bidding on these projects, Fluor sought to reduce the estimated costs in its bids to win work

given the hyper-competitive market. In accord with the account of CW-1, CW-6 stated that if Fluor

could not win a project with its current bid, supervisors asked CW-6 to submit a “best and final” bid

to drive down the price of the bid. CW-6’s team would attempt to trim as many of the costs as

possible off the bid. In addition, CW-6 stated that defendant Stanski would lead “red tape”

conference calls to conduct a comprehensive review of Government bids in the range of $50-$75

million and higher, where details of a project would be discussed to “cut out all the fat.” CW-6

experienced issues with obtaining quotes from subcontractors due to the fast turnaround time

required to submit Government project bids, oftentimes limited to just 45 days. It was difficult for

CW-6 to find qualified subcontractors to provide adequate and timely bids to be incorporated into

Fluor’s bid. As a result, CW-6 believed there were instances where Fluor entered misallocated labor

hours into its initial bid, and then if Fluor won the bid or was in the final running, Fluor would

attempt to revise the bid through a change order to more accurately reflect the number of

subcontractor hours required.

          82.       Confidential Witness No. 7 (“CW-7”) worked at Fluor from October 2007 to October

2014 in the Sugar Land, Texas office. Beginning in October 2011, CW-7 served in a Materials

Management Specialist role in Fluor’s purchasing department. CW-7 was a primary contact for

some of Fluor’s large vendors and negotiated contract terms. CW-7 had exposure to the bidding

                                                  - 29 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 35 of 174 PageID 1308



process by performing validity checks on different portions of the bids. CW-7 described a review

board at Fluor, of which Seaton was a member, that conducted a review of all large bids, including a

review of the “estimating packet” for bids. CW-7 learned from his supervisor that Seaton personally

reviewed the bids for large or high-profile projects. The review board would revise numbers based

on their review. CW-7 also developed a database of historical analyses of Fluor’s past bids,

including failed bids, to be referenced to estimate future bids. The database was designed to be a

library to provide a more accurate picture of what cost trends were over time.

          83.       Confidential Witness No. 8 (“CW-8”) was a Principal Design Engineer from August

2016 to January 2018 in the Charlotte, North Carolina office. CW-8 planned the piping for the Duke

Energy plants, Anderson County and Citrus County. CW-8 stated that the projects were on an

impossible budget and schedule because the entire EPC industry, Fluor included, had to underbid

projects in order to win them. CW-8 observed that “[e]veryone does the best they can to keep the

quality up and to meet the scheduling and budget, even though everybody knows that you can’t do

it.” Accordingly, cost-cutting measures were regularly discussed at meetings at the office. CW-8

explained that cost issues on the Duke Energy projects accelerated in the construction phase and the

projects were seriously into the red about midway through construction. Fluor underestimated labor

costs and labor quality which resulted in Fluor being unable to find workers with proper skills and

motivation. CW-8 observed that Fluor’s CEO and CFO closely monitored the employees’ weekly

timesheets and charges and thus would have or could have been aware of ongoing information on the

projects. CW-8 believed that executives would have reviewed the budget performance of Fluor’s

projects on a weekly or monthly basis, and had access to budgeting data as often as they wanted.

          84.       Confidential Witness No. 9 (“CW-9”) worked for Fluor from 2012 to 2013 as a

Project Finance Manager, and again from August 2017 to July 2018 as a Deputy Program

Manager/Business Manager. CW-9 worked on Fluor’s fixed-price government contract for the

                                                 - 30 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 36 of 174 PageID 1309



Naval Air Station (“NAS”) in Jacksonville, Florida. CW-9 described a “bid it low, let it grow”

motto used by project management. In essence, Fluor would bid low to win the government project,

knowing it would be unable to profitably perform the contract. To recoup the frequent cost

overruns, CW-9 stated that Fluor submitted additional task order requests at significantly higher

rates by claiming the work was outside the scope of the initial contract. For example, CW-9 noted

the Jacksonville NAS Project Manager, Henry Fuentes, instructed Fluor employees to refuse to work

on tasks the employees understood to be part of the contract. CW-9 noted the government refused to

pay, which led to payment disputes between Fluor and the U.S. government. CW-9 learned that the

Radford Plant was underbid and executed similarly to the Jacksonville project, as described by CW-

6.

VII.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
          STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD

          A.        False and Misleading Statements and Omissions Regarding Fluor’s
                    Purportedly Conservative Bidding Process and Risk Management

          85.       Immediately prior to the beginning of the Class Period, in the 2012 Annual Report

Shareholder Letter dated March 8, 2013, Seaton wrote:

          [W]e are focused on sustainable growth – adapting to market changes and client
          needs, investing in our people, being selective in the projects we pursue, and
          building trusted relationships with our stakeholders.

          86.       The message was clear – despite the risks inherent to fixed-price projects, investors

could take solace in the fact that Fluor’s bids were conservative and that Fluor was remarkable in its

ability to execute projects on time and on budget.

          87.       Statement No. 1: Throughout the Class Period, Fluor touted its “Risk Management”

as a competitive strength in its Forms 10-K for fiscal years 2013-2017, signed by Seaton, Porter,

Stanski, and Smalley and SOX-certified by Seaton, Porter, and Stanski, in identical or substantially

similar form:

                                                   - 31 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 37 of 174 PageID 1310



          We believe that our ability to assess, understand, gauge and mitigate project risk,
          especially in difficult locations or circumstances or in a fixed-price contracting
          environment, gives us the ability to selectively enter into markets or accept projects
          where we feel we can best manage risks. We have an experienced management
          team, particularly in risk management and project execution, which helps us to
          better anticipate and understand potential risks and, therefore, how to manage
          them. Our risk management capabilities allow us to better control costs and ensure
          timely performance, which in turn leads to clients who are satisfied with the
          delivered product.

          88.       Statement No. 2: Throughout the Class Period, Fluor also downplayed its disclosed

risk factors relating to large-scale project awards in its Forms 10-K, in identical or substantially

similar form:

          We may not win contracts that we have bid upon due to price, a client’s perception of
          our ability to perform and/or perceived technology advantages held by others. Many
          of our competitors may be more inclined to take greater or unusual risks or terms
          and conditions in a contract that we might not deem acceptable. 4

          89.       On February 18, 2014, Fluor released its fiscal year 2013 Form 10-K, signed by

Seaton, Porter, and Smalley and SOX-certified by Seaton and Porter, which contained Statement

Nos. 1 and 2 set forth in ¶¶87-88, supra.

          90.       Statement No. 3: On the earnings call held that evening, in response to a question

regarding whether Fluor needed to take on extra risk to achieve the higher margins, Seaton stated

that Fluor’s risk was properly managed and that it could profitably execute fixed-price projects

across the Company:

          [Analyst:] David, [LDS] margins had a nice uptick in 4Q, you had been talking about
          it. Do think you’re still on track for the 5% margin that you alluded to in the second
          half of this year? Can you tell us how much of the improvement that you saw in 4Q
          based on better mix versus better pricing? Maybe a follow on to that, David, around
          do you have to take extra risk to get to these higher levels? Because you know, we
          do notice more [LSTK] work that Fluor’s taking and maybe you could talk about
          that.

                                             *      *       *

4
    This statement was repeated in every Form 10-K issued during the Class Period, and expressly
incorporated in every Form 10-Q issued during the Class Period.

                                                  - 32 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 38 of 174 PageID 1311



                 [Seaton:] We have not seen our risk profile increase, based on the new
          awards that we are booking right now. Yes, there are some that are fixed-price in
          nature. But I would say that we feel very comfortable in taking the projects that we
          are on the fixed price basis, and that’s not just in oil and gas, but I would say
          across the Company.

          91.       Thereafter, an analyst for Credit Suisse described Fluor as a “Top Pick in

E[ngineering] & C[onstruction]” as the Company “continue[d] to clean house on awards and deliver

on the margin side.”

          92.       Statement No. 4: On June 5, 2014, during a Credit Suisse Engineering &

Construction Conference, Seaton continued to state that Fluor was conservative in its bids despite the

competition in the market. As Seaton explained:

                  Power, as I mentioned, has just kind of been on its ear. I would suggest that
          that’s probably one of the most competitive markets that we work in right now. We
          have been fairly successful on the coal-fired side. We’ve got a lot of proposals
          pending and we feel good about that.

                  However, we have lost a few to competition who need it more than we do.
          One of the things that we enjoy is that diversity and it allows us – this is going to
          sound arrogant, and I don’t mean it that way – we have the ability because of that
          diversity to say no and make sure that we get projects that we want at the price we
          want, that allows us to earn the profitability we expect.

                  So we are pretty conservative in how we do things like that, but it does give
          us I think an advantage in making sure we don’t take projects that begin in a
          challenged nature.

          93.       Statement No. 5: On July 31, 2014, Fluor released its Q2 2014 financial results. On

the earnings call held that day, Seaton continued to tout Fluor’s ability to win projects with

conservative bids:

          We do a really good job of choosing carefully the projects we want to chase. We’re
          conservative in how we take them in, and in those projects are holding to the
          schedules that we expected.

          94.       Statement No. 6: In response to analyst questioning regarding overly aggressive

bidding by competitors, Seaton again expressed confidence in Fluor’s bidding quality and practice of

foregoing riskier projects:
                                                   - 33 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 39 of 174 PageID 1312



                    [Analyst:] . . . There’s been a lot of discussion about pricing maybe getting a
          little bit more aggressive in North America from the Western competitors. What are
          you guys seeing there?

                  [Seaton:] . . . We’ve seen some really aggressive pricing in the power market,
          and in the infrastructure market.

                  Again, we’ve got the profit expectations built into what our offering is. And
          we’ll let the chips fall where they may. But I would say that we’ve seen an increased
          competitive landscape in North America.

          95.       Statement No. 7: On August 14, 2014, Fluor presented at the Jefferies Global

Industrials Conference. During the conference, Fluor’s Vice President of Investor Relations, Ken

Lockwood, acknowledged the risks inherent to the Company’s fixed-price contracts, but represented

that Fluor effectively managed the risk:

                  And then from a contract type, if you look at an engineering and construction
          company, there are basically two types of contracts, fixed-price contracts and
          reimbursable contracts. Reimbursable by nature, by definition, are low risk or no
          risk. Fixed-priced contracts, obviously, have a risk element that is fixed cost and
          fixed schedule. We tend to do those predominantly in infrastructure and in power.
          We are very comfortable with that risk and we are very comfortable with this risk
          profile. So, really nothing noteworthy there.

          96.       Statement No. 8: On November 13, 2014, Fluor held its Investor Day conference. At

the conference, Seaton again highlighted Fluor’s bidding quality:

                  We do believe that some of our competitors are in a weakened state. As
          you’ve heard me say, because of that diversity, we’ve had an ability to say no in
          certain markets when our competition – if that’s the only market they’re in and they
          have a different position. Now, I hope that doesn’t sound arrogant; I certainly don’t
          mean it that way. But we believe that our strategy and the discipline we have
          around how we bid, who we bid to, what projects are actually going to go to FID
          [final investment decision], which ones are actually going to get to the field, I think
          provides a lot more confidence, at least for me, in terms of insight into those
          longer-term earning cycles.

          97.       Statement No. 9: McSorley added that because of Fluor’s selectivity, estimating

capability, and execution, Fluor’s power projects were on budget, on schedule, and had no claims:

                  Let’s talk about some of our existing projects. As I said, our work is lump
          sum in the power industry. And over the past three to five years, we have really had
          a solid execution of our projects. Many of you in here hear about companies
                                                   - 34 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 40 of 174 PageID 1313



          struggling in the power EPC space, some of them wanted to maybe even exit the
          space.

                 All of our projects over the past four or five years: on budget, on schedule,
          no claims. This is largely due to our selectivity. We don’t chase everything that is
          out there. Our estimating capability and, of course, our execution of the work.

          98.       On February 18, 2015, Fluor released its Q4 2014 financial statements and its fiscal

year 2014 Form 10-K, signed by Seaton, Porter, and Smalley and SOX-certified by Seaton and

Porter, which contained Statement Nos. 1 and 2 set forth in ¶¶87-88, supra.

          99.       Statement No. 10: On the earnings call that evening, analysts asked whether Fluor’s

purportedly “disciplined bidding” would prevent it from gaining market share. Seaton assured

analysts that Fluor was in a good competitive position, omitting that the Company could only

continue to win projects if it lowered its bids and weakened is bidding practices:

                  So regardless of the competitive situation, we feel like we are in the best
          position to give them the best asset at the best price and at the same time maintain
          the profitability that we expect. So, I think we’ve kind of changed the game here
          and I think that is going to bode well for us for many, many years to come.

          100.      Statement No. 11: Seaton was also questioned with respect to Fluor’s growth in

fixed-price contract awards. Seaton responded that, unlike its competitors, Fluor had been and

would continue to be conservative in selecting projects on which to bid:

          I think over time we have been very conservative in what we take in and how
          confident we are in that going forward.

                  So I don’t really see a lot of risk in our current backlog from a cancellation
          or a delay perspective.

                                              *      *       *

                  Well, I think Power has become, if you can believe it, more competitive.
          There is a lot of people that don’t have the diversity that we have that are forced to
          make some, in my opinion, some poor decisions on what they expect and what they
          will accept.

                  I do believe we are in a good position to grow backlog in Power over the
          short term. And I feel good about our position regardless of the fuels choice.


                                                   - 35 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 41 of 174 PageID 1314



          101.      Statement No. 12: On March 5, 2015, Fluor issued its 2014 Annual Report, which

stated that “[t]he Power group serves a geographically focused, fiercely competitive, lump-sum

industry. In this environment, we have to be highly selective in the projects we bid. We had an

active year, winning and progressing projects in the gas, renewables and nuclear sectors.”

          102.      Statement No. 13: On April 30, 2015, Fluor held a Q1 2015 earnings call during

which Seaton was questioned about Fluor’s bidding discipline in light of “competitors trying to get

more competitive on pricing in an attempt to fill volumes.” Seaton reassured the analysts that Fluor

continued to remain disciplined and did not, like its competitors, reduce its bids in order to win

projects:

                  Well I’m sure they will, I’m sure they will. That’s the normal herd
          mentality I think that damages our industry. I think what we’ve proven is that we
          focused on a better delivery model, and therefore, we don’t have to have margin
          suffer because we’re competitive in other ways.

                   But there’s always somebody that’s going to drop their price to ensure that
          they have the volumes that they want. And frankly, there’s nothing I can do about
          that. I’m going to focus and our people are going to focus on continuing to improve
          our offering and meet my expectation and your expectation in terms of creating
          shareholder value through enhanced margin performance. So we’re just going to
          stick to our knitting and let others do what they think they need to do to meet their
          needs.

          103.      Statement No. 14: On June 4, 2015, Defendants presented at the Credit Suisse

Engineering & Construction Conference. In response to analyst concerns that the increase in fixed-

price work, coupled with a competitive bidding environment, could hurt Fluor’s profit margins,

Porter confirmed that the Company continued to bid conservatively:

          [W]e’re not changing our approach at all. I think we’ve proven over the last two
          years that we have kind of changed how we look at projects, and have the ability to
          deliver those things on a more cost-effective basis. That does not mean that we are
          dropping margin.

                  And I think it’s kind of one of these things where our diversity is a positive
          overall, but it also puts us in an awkward position sometimes where many of our
          competition, depending on whatever market it is, that that’s all they do. We kind of

                                                  - 36 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 42 of 174 PageID 1315



          have the ability to say no. And we’ll continue to do that on these projects that are
          marginal . . . .

                   Two, they don’t provide the profitability that we expect, or the contract is in
          a form that puts undue risk on our books as opposed to the balanced approach we
          like to see. So, we have not changed our DNA in terms of how we look at projects,
          and the conservative nature that we are, and the way we put things in the backlog,
          and how we execute things. So that hasn’t changed at all.

          104.      Statement No. 15: Seaton echoed Porter with respect to Fluor’s purportedly

conservative bidding process:

                 [Analyst:] David, you mentioned some competitive pressures in the
          marketplace, but that Fluor isn’t really going to change how they approach projects.
          Do you think that some of the competitive pressures go beyond price and maybe into
          concessions towards terms and conditions?

                   [Seaton:] I think we’ve seen that. I mean, you know, this isn’t my first rodeo.
          I mean, I’ve seen this cycle significant up and down, this is probably the fourth or
          fifth time in my career. And when that happens, people do what they feel they have
          to do to maintain their core competency.

                  As I mentioned, we are – and I hope this doesn’t come across as arrogant
          because I don’t mean it that way – being able to say no, I think is the right thing in
          terms of shifting from a competitive price to where we are actually, as an industry,
          accepting liabilities that should be borne by the customer or somebody else. So, we
          are seeing some of those types of behaviors again. And we’ll stick to our knitting.

          105.      Statement No. 16: On November 10, 2015, Fluor presented at the Robert W. Baird

and Co. Industrial Conference. Geoff Telfer, Fluor’s Senior Vice President of Corporate Finance,

assured analysts that any concerns about Fluor’s fixed-price projects were misguided:

                  The lump sum plays are – traditionally it is the power play and the
          infrastructure. And they were starting to see more now and especially when we work
          for the NOCS. They tend to like the fixed-price work. But we are not – we are very
          comfortable going fixed price on anything now. With the way that we are
          executing our projects with our supply chain, we are very comfortable doing fixed
          price.

          106.      Defendants’ misrepresentations and omissions had their intended effect.          For

example, in a November 18, 2015 Credit Suisse Sell Side Dinner Takeaways report, Credit Suisse




                                                   - 37 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 43 of 174 PageID 1316



reported that Fluor management confirmed that “[Fluor] will remain disciplined and walk away from

work.” Sterne Agee similarly reported in “High Notes from Meetings with CEO” that:

          Competition to bid on combined cycle gas power plants remains extremely
          competitive and commoditized which should result in FLR passing on or losing some
          projects as the competition goes through its learning curve. A typical project might
          have six bidders. Management noted that it does not plan[] to take risks that exceed
          potential economic benefits.

          107.      On February 18, 2016, Fluor released its Q4 2015 financial statements and its fiscal

year 2015 Form 10-K, signed and SOX-certified by Seaton and Porter, which contained Statement

Nos. 1 and 2 set forth in ¶¶87-88, supra.

          108.      Statement No. 17: On November 3, 2016, Fluor released its Q3 2016 financial

statements. During the earnings call, Seaton continued to tout improvements to Fluor’s costs,

scheduling, and bid discipline:

                  [Analyst:] Just one, first, to follow up on your comments regarding rational
          pricing and risk. Is it just more concentrated in the energy projects? Or are you
          seeing other clients maybe in power industry or infrastructure taking advantage of the
          competitive nature and also trying to push down pricing?

                                              *      *       *

                   [Seaton:] So like I said, this isn’t the first time I’ve seen this. And we are
          going to maintain our discipline. And there will be some folks that will do some
          silly things, and maybe in a few years they will regret that.

                    But it is what it is. But we’ve proven over time that we can compete.

          109.      Statement No. 18: On November 7, 2016, Fluor held its Investor Day where Seaton

confirmed, in response to an analyst question about “how tempting is it to sort of take on work that’s

maybe a little more borderline from the execution perspective or risk perspective to sort of fill in the

gaps,” Fluor’s purported bid and risk discipline:

                  [Seaton:] I’m going to kind of push part of this question along, but I think the
          short answer is we’re going to maintain our discipline. We’re not going to do
          stupid things like we’re starting to see in the marketplace.



                                                   - 38 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                            Page 44 of 174 PageID 1317



                  We’ve proven over time that when we focus on our own knitting and
          changing our own world and controlling the things that we can control, we do better
          and we’re going to continue that. So, again, in the short term, I don’t see us doing
          things like that.

          110.      On February 17, 2017, Fluor released its Q4 2016 financial statements and its 2016

Annual Report Form 10-K signed by Seaton, Porter, and Chopra and SOX-certified by Seaton and

Porter, which contained Statement Nos. 1 and 2 set forth in ¶¶87-88, supra.

          111.      Statement No. 19: During the May 9, 2017 Wells Fargo Industrial and Construction

Conference, Porter continued to represent that Fluor had avoided, and would continue to avoid,

aggressive and risky bidding:

          The markets that were competitive today are competitive – they are the same ones
          that were competitive 4 or 5 years ago. And those largely have been the Power
          business more than any other. On the Power business, we can see as many as 5
          competitors on a particular proposal. When you get to energy and chemicals, it may
          just be a couple. So it’s rational. We haven’t – so broadly speaking, the markets are
          rational. We haven’t seen a situation like there was many years ago with the Korean
          companies coming in and bidding very aggressively. I think they got punished for
          that, and the customers weren’t happy with how it all turned out. And we haven’t
          seen a return of that kind of environment. And so happily, it’s rational. I believe it
          will stay that way, but if somebody did decide to be irrational, we’re not going to
          chase it. We’re not going to take that risk.

          112.      On February 20, 2018, Fluor released its Q4 2017 financial statements and its fiscal

year 2017 Form 10-K, signed by Seaton, Stanski and Chopra and SOX-certified by Seaton and

Stanski, which contained Statement Nos. 1 and 2 set forth in ¶¶87-88, supra.

          113.      Statement Nos. 1-19 were materially false and misleading or omitted material

information necessary to make them not misleading for the following reasons that were unbeknownst

to investors:

                    (a)          Contrary to Defendants’ representations, Fluor was not able to “anticipate and

understand potential risks” or recklessly disregarded those risks to win contracts, and its risk profile

had greatly increased as a result of its bids for the Gas-Fired Plants and other fixed-price contracts.

Over the course of the Class Period, the Company ultimately recognized $643 million in pre-tax
                                            - 39 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                            Page 45 of 174 PageID 1318



charges and/or losses due to forecast revisions and cost overruns at the Gas-Fired Plants and more

than $750 million related to other fixed-price projects arising from similar problems. §VIII.D., infra.

Indeed, the Company recognized pre-tax charges and/or losses related to the Gas-Fired Plants in

eight out of nine consecutive quarters from Q1 2017 to Q2 2019. Id.

                    (b)          Contrary to Defendants’ representations, Fluor was not conservative, was not

selective, and did not produce bids based on expected profit but, rather, to ensure Fluor won the bid

at any price – as Individual Defendants Seaton, Porter, McSorley, and Stanski knew because they

were the ones who effectuated unachievable revisions to project revisions during the “best and final”

bidding process described by multiple CWs. Defendants later admitted that Fluor’s Gas-Fired Plant

bids were not conservative, establishing that Statement Nos. 1-19 were misleading:

                                 (i)     After Statement Nos. 1-19 were uttered, Defendants admitted that

Fluor’s gas-fired power plant bids were never realistic: “We . . . have led our clients to believe that a

gas-fired power project costs approximately 650 kilowatts – $650 per kilowatt, although virtually no

one has delivered one for that value. The customers start at that figure [i.e., price to build a gas-fired

plant] and negotiate downward, and there’s always some contractor that is willing to say okay to

lower number, using some excuse to justify the win, Fluor included.” ¶275, infra.

                                 (ii)    Similarly, Defendants later admitted that the Gas-Fired Plants suffered

from a “fundamental problem” and “did not meet the original baseline assumptions due to improper

estimating, craft productivity and equipment issues” and that “all 4 of those [Gas-Fired Plants] were

bid at a time when we didn’t have good information on the new first-of-a-kind equipment, nor did

we really have a good handle on the level of skill and number of craft employees that we would have

available to us in some of these locations.” ¶273, infra.

                                 (iii)   Proving that the bidding team – which included Individual Defendants

Seaton, Porter, McSorley, and Stanski – neither appropriately considered risks nor erred on the side

                                                         - 40 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 46 of 174 PageID 1319



of being conservative, Defendants later admitted that “[t]hese projects, the Power project

specifically, were bid at a time by a bidding team that did not follow the rules.” ¶163, infra. That is,

Defendants ultimately conceded that there were “fatal flaws in the bidding process of all of those

projects,” ¶276, infra, and that they “were more aggressive than [they] should have been in bidding

those [gas-fired] projects.” ¶171, infra.

                                 (iv)   Defendants later admitted that of the 12 gas-fired projects the

Company undertook since 2003, “10 of the 12 have underperformed our as-sold expectations, with 3

suffering losses.” ¶275, infra. That means that prior to the four Gas-Fired Plants at issue, six of

eight fixed-price gas-fired power projects awarded to Fluor since 2003 – or 75% – had

underperformed Fluor’s bid assumptions.

                    (c)          Contrary to Defendants’ November 2014 assertion that all of their fixed-price

Power projects over the past four or five years were “on budget, on schedule, no claims . . . largely

due to our selectivity,” Defendants later admitted in 2018 that of the 12 gas-fired projects the

Company undertook since 2003, “10 of the 12 have underperformed our as-sold expectations, with 3

suffering losses.” ¶275, infra.

                    (d)          Confidential witnesses also corroborate Defendants’ admissions, describing

that Fluor’s bids were not conservative and were routinely reduced in order to remain competitive:

                                 (i)    CW-1, who participated in bidding all of the Gas-Fired Plants, stated

that estimates were routinely reduced by the Executive Review Board, which included Seaton,

McSorley, and other senior management, who told CW-1 that CW-1 needed to cut costs so that

Fluor could stay competitive in the bidding process. Indeed, CW-1 stated that Fluor understated the

estimates for piping and other expenses during the design and construction phases of the Brunswick

County Plant. CW-1 described a “best and final” process at Fluor whereby Fluor submitted a bid to



                                                         - 41 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 47 of 174 PageID 1320



a customer, Fluor met with the customer who suggested that Fluor needed to reduce its price, and

then Fluor amended its bid to a “best and final” price in hopes of winning the contract.

                                 (ii)    CW-2, who worked on the Brunswick County Plant, stated that Fluor

understated the estimates for labor costs needed to build the gas-fired projects, which costs

constituted a large portion of the projects’ budgets.

                                 (iii)   CW-3, who was responsible for estimating engineering requirements

for the Greensville County Plant, stated that CW-3’s estimates for required engineering hours and

equipment were reduced by management in order to lower Fluor’s bids on the Greensville County

Plant.

                                 (iv)    CW-4 said that Seaton approved bids for Gas-Fired Plants and that

Porter and other senior executives reviewed the bids.

                                 (v)     CW-6 corroborated that a “best and final” process was used to drive

down bids, with Stanski leading a comprehensive review of all Government bids valued at $50-$75

million or higher.

                                 (vi)    CW-8 noticed that Fluor routinely underbid fixed-price projects as it

was necessary to win contracts.

                                 (vii)   CW-9 stated that Fluor followed a “bid it low, let it grow” motto

whereby the Company would offer lowball bids in order to win the contract, knowing that the bid

amount was insufficient to complete the work under the contract.

          B.        False and Misleading Statements and Omissions Regarding the Gas-
                    Fired Plants

          114.      Statement No. 20: On August 14, 2013, Fluor issued a press release announcing that

it had received from Dominion full notice to proceed with construction on the Brunswick County

Plant, a new 1,358-megawatt, natural gas-fueled power station in Brunswick County, Virginia. The


                                                         - 42 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                            Page 48 of 174 PageID 1321



release touted the project and emphasized that Fluor had been working on the project for months, but

omitted that the project was won through an unrealistic, risky bid:

          Fluor Corporation announced today that it received full notice to proceed from
          Dominion Virginia Power to begin construction on the company’s new 1,358-
          megawatt, natural gas-fueled power station in Brunswick County, Virginia. . . .

                  “Fluor is pleased that the project has received the approval from the Virginia
          State Corporation Commission to move forward with construction,” said Matt
          McSorley, senior vice president and head of Fluor’s Power business. “We look
          forward to continuing to provide Dominion with our full suite of engineering,
          procurement and construction services on this significant new power source in the
          eastern United States.”

                 Fluor began providing engineering and procurement services on the plant
          from its Charlotte, North Carolina office last year while Dominion awaited
          regulatory approvals to begin construction. The project is expected to staff
          approximately 600 craft workers at peak during the construction phase.

          115.      Statement No. 20 omitted material information necessary to make it not misleading

for the following reasons that were unbeknownst to investors:

                    (a)          Defendants’ positive statements regarding the initiation of construction on the

Brunswick County Plant omitted the fact that Fluor’s bid for the Brunswick County Plant was

artificially low and based on faulty assumptions. See ¶113, supra.

                    (b)          Fluor was awarded the EPC contract for the Brunswick County Plant in July

2012. Thus, by August 14, 2013, when Fluor was given notice to proceed with construction, Fluor

had already “beg[u]n providing engineering and procurement services on the plant from its

Charlotte, North Carolina office” for roughly a year, during which Fluor completed detailed

“engineering and procurement services on the plant.” ¶114, supra. This detailed work revealed that

Fluor’s “baseline assumptions” underlying its bid for the Brunswick County Plant were not

achievable – something Defendants later admitted. ¶273, infra (“The projects did not meet the

original baseline assumptions due to improper estimating, craft productivity and equipment issues.”).

As CW-5 described, there was not a desire to devote substantial time and resources to estimating and

                                                         - 43 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 49 of 174 PageID 1322



bidding before winning the contract, since those resources would be wasted if Fluor did not win the

contract, and the design phase was severely compressed. Thus, much of the work was performed

only after Fluor was awarded the Brunswick County Plant EPC contract, at which time Fluor

confirmed that its original, lowball bid was insufficient.

          116.      Statement No. 21: On February 18, 2014, Fluor released its Q4 2013 and fiscal 2013

financial results and held a conference call with analysts. In its 2013 Form 10-K, signed by Seaton,

Porter, and Smalley and SOX-certified by Seaton and Porter, Fluor stated: “[Power] [r]evenue in

2013 was 65 percent higher compared to 2012, primarily attributable to a significant increase in

project execution activities for a solar power project in the western United States and two gas-fired

power plant projects in Texas and Virginia.” The Form 10-K also noted that “[n]ew awards of $1.5

billion in 2013 included a natural gas-fired power plant project in Virginia,” i.e., the Brunswick

County Plant.

          117.      Statement No. 22: On the earnings call, in response to a question regarding whether

Fluor had taken on additional risk as part of its recent contract awards, Seaton stated:

                 We have not seen our risk profile increase, based on the new awards that
          we are booking right now. Yes, there are some that are fixed-price in nature. But I
          would say that we feel very comfortable in taking the projects that we are on the
          fixed price basis, and that’s not just in oil and gas, but I would say across the
          Company.

                    We feel pretty good about our ability to execute against that.

          118.      Statement No. 23: On October 30, 2014, Fluor released its Q3 2014 financial results

and held an earnings call with analysts. On the earnings call, Seaton responded to an analyst

question regarding progress at the Brunswick County Plant and other fixed-price projects on which

Fluor was currently working:

                  [Analyst:] David can you just comment on how the execution is going on
          your fixed-price projects right now?


                                                   - 44 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 50 of 174 PageID 1323



                   [Seaton:] Pretty good. I feel really good about where we stand. It’s got the
          normal puts and takes as any project does, but I feel really good about where we are
          at this stage of the game on our fixed-price projects.

          119.      Statement No. 24: On November 13, 2014, Fluor announced that it had been

awarded EPC contracts for the Anderson and Citrus County Plants. On that day, Fluor held its

Investor Day conference during which McSorley highlighted Fluor’s performance on existing fixed-

price power EPC projects and distinguished Fluor from competitors who might exit the power

market (as Fluor itself would later do):

                  Let’s talk about some of our existing projects. As I said, our work is lump
          sum in the power industry. And over the past three to five years, we have really had
          a solid execution of our projects. Many of you in here hear about companies
          struggling in the power EPC space, some of them wanted to maybe even exit the
          space.

                 All of our projects over the past four or five years: on budget, on schedule,
          no claims. This is largely due to our selectivity. We don’t chase everything that is
          out there. Our estimating capability and, of course, our execution of the work.

          120.      Statement No. 25: McSorley also assured investors that the construction of the

Brunswick County Plant was “on track, on schedule and cost”:

                 Dominion Brunswick County, this is one of our largest ones we have going
          on right now. This is about a $900 million lump sum project. It is a three-on-one
          combined cycle project in Virginia. Again, we have about [900 craft] there, about
          35% to 40% complete, and we are on track, on schedule and cost.

          121.      Statement No. 26: On March 5, 2015, Fluor issued its 2014 Annual Report, which

highlighted Fluor’s successful execution on gas-fired projects, including the Brunswick County

Plant:

          [Fluor] [c]ontinued work on Dominion Brunswick, an immense 3-on-1 combined-
          cycle plant in Virginia. The project is about 40% finished, on schedule and on
          budget.

          122.      On April 27, 2015, Fluor issued a press release announcing it was awarded the EPC

contract for the Greensville County Plant. In the press release, McSorley highlighted the Brunswick



                                                  - 45 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 51 of 174 PageID 1324



County Plant, stating: “‘Fluor has a proven track record supporting Dominion in their goal to provide

clean, reliable, and low-cost energy to their Virginia customers.’”

          123.      Statement No. 27: On April 30, 2015, Fluor released its Q1 2015 financial results

and held an earnings conference call with analysts. On the call, Seaton emphasized Fluor’s

performance on existing fixed-price projects:

          [O]ur relationship with Dominion, I think Greensville shows that we execute for
          them on the projects that they need. That’s a very large project that we’re going to
          backlog next year when we get to final notice to proceed.

                  So I think they’re kind of on a roll, and I think that we’ve looked at the things
          we need to look at around competitiveness. I think our execution approach is
          sharpened relative to how we do those projects. Those projects were typically lump
          sum, so it’s how well are we performing. And I think we’re performing very, very
          well in the power sector.

                  So I’m pretty bullish on them being able to deliver on what we’ve got in
          front of us, but I wouldn’t suggest what number projects that are out there in front
          for award in the next little while. But Greensville is a very, very important win and
          a very large project.

          124.      Statement No. 28: On June 4, 2015, Seaton presented at the Credit Suisse

Engineering & Construction Conference. Seaton commented on the recent uptick in power projects,

and how Fluor’s capabilities resulted in increased contract wins. Specifically, Seaton emphasized

Fluor’s successful implementation of the most critical component of Fluor’s gas-fired Power projects

– the turbines. Seaton’s statements assured investors that Fluor was not encountering any problems

with the Mitsubishi turbines that were being installed at the Brunswick County Plant and the other

Gas-Fired Plants:

                  You go to power, we are seeing a big uptick in power. I feel good about
          where we are there. We are probably one of the few that can actually implement
          the gas cycle regardless of what the turbine choice is. And we see a significant
          uptick in terms of project load as we go into the next couple of years.




                                                   - 46 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 52 of 174 PageID 1325



          125.      Statement Nos. 21-28 were materially false and misleading or omitted material

information necessary to make them not misleading for the following reasons that were unbeknownst

to investors:

                    (a)          Contrary to Defendants’ positive statements regarding Fluor’s project

execution and the Mitsubishi turbines, Fluor was not executing on schedule or on budget and the

installation of the Mitsubishi turbines was a disaster. By January 2014 – before Defendants made

Statements Nos. 21-28 – Defendants were aware of problems with the Mitsubishi turbines, which

were the most critical components of the Gas-Fired Plants and which were part of the “critical path”

for the construction of the Gas-Fired Plants. As described in more detail in §VIII.B.1., infra, by

January 2014, Mitsubishi had already missed the delivery schedule for two Minor Components 5 of

the Brunswick County Plant. By April 2014, Fluor determined that Mitsubishi’s deliveries

“evidenced a complete lack of quality control,” which “forced [Fluor] to accelerate the construction

process at great additional cost.” ¶189, infra. Thus, Defendants knew that the Brunswick County

Plaint was not “on track, on schedule and cost” or “on schedule and on budget” when they stated so

on November 13, 2014 and March 5, 2015. ¶¶120-121, supra. Nor was it true that Fluor could

“implement the gas cycle regardless of what the turbine choice is” when Defendants stated so on

June 4, 2015. ¶124, supra. Finally, Fluor used these same or substantially similar Mitsubishi

turbines on the other Gas-Fired Plants, all of which were “next generation” turbines with which

Fluor had never worked, and therefore the problems equally affected and illustrated identical risks at

the other Gas-Fired Plants – a fact Defendants later admitted. See ¶180, infra.




5
    Mitsubishi’s failure to properly deliver the Minor Components was anything but minor. As
Fluor has judicially admitted, the meaning of Minor Components within the Turbine Supply
Agreement includes “all equipment and materials related to and necessary for the installation of
the Turbines.” ¶186, infra.

                                                      - 47 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                        Page 53 of 174 PageID 1326



                    (b)          At the time Defendants made Statement Nos. 21-28, Defendants were also

aware of significant schedule delays and cost overruns due to “issues with labor productivity” at the

Brunswick County Plant. By the start of the Class Period, Defendants knew or recklessly

disregarded that Fluor’s bids for the Gas-Fired Plants were artificially low and based on faulty

assumptions. See ¶113, supra. Moreover, Defendants acknowledge that bidding issues generally

“raise their heads” when a project reaches “about 40% – 30% to 40% construction progress.” ¶181,

infra. CW-8 confirmed that cost issues arose during the construction phase and that projects would

already be seriously into the red by midway through construction. Thus, by March 2015, when

Defendants announced that the Brunswick County Plant was “about 40% finished,” they were aware

or recklessly disregarded the craft labor shortages. In particular, Fluor encountered a lack of

experienced welders, which forced it to find costly workarounds, including using multiple “shifts to

make the best use of the limited number of welders” and even resorting to starting “a welding

school” at a local community college. Ultimately, Fluor admitted that it did not have “a good handle

on the level of skill and number of craft employees” that would be available on site, and that craft

labor was a “major issue” tied to the cost overruns at the Brunswick County Plant.

          126.      Statement No. 29: By October 29, 2015, Defendants could no longer fully conceal

the problems plaguing the Brunswick County Plant. On that day, Fluor released its Q3 2015

financial results, announcing a $21 million charge related to the Brunswick County Plant, and held

an earnings call with analysts and investors. On the call, however, Defendants continued to omit and

misstate material facts regarding problems plaguing all of the Gas-Fired Plants and other fixed-price

projects. Rather than disclose the true extent of the fixed-price problems, Seaton affirmatively stated

that the issues occurring at the Brunswick County Plant were not symptomatic across Fluor’s other

fixed-price projects:



                                                      - 48 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 54 of 174 PageID 1327



                  [Analyst:] Related to Brunswick County, David, you’ve been very careful on
          setting up the organization to manage these fixed-price projects to minimize risk.
          And I do remember that this plant had been competitively bid. Just trying to get
          comfortable with the fixed-price mix that’s in the rest of the backlog now. Is there
          something different about the way the organization was structured for Brunswick
          County versus the other gas-fired power plants you have in backlog and you’re going
          to put in there? And then more broadly, the other oil and gas projects now you have
          in backlog on a fixed-price basis, just trying to be comfortable with the fixed-price
          now.

                   [Seaton:] That’s a great question. I would put the Brunswick situation in
          three categories. None of which, do I believe are embedded in how we’ve done any
          of the others. And in fact, we’ve learned from this and have implemented some of
          those learnings as we bid some of these other programs. It falls into three
          categories. One is the weather that we experienced was a huge factor. As you
          remember, last winter was the coldest winter in a long, long time, maybe in history.
          And certainly Appalachia, I come from not too far from there, it can be really, really
          cold. And we had issues associated with weather. Secondly, we had issues with
          labor productivity, something that is both in and outside of our control. But in terms
          of the learnings, I think that’s where we’ve learned the most. The third piece is that
          Mitsubishi machine, that’s the first time it’s been installed in the United States, and
          the learnings from that put us in I think a better position going forward.

                  So it’s not symptomatic within the organization. You are correct; we’ve
          taken a very measured look at many of the programs and projects we’re doing,
          including the ones that are fixed-price. And I don’t see a fly in the ointment, so to
          speak, and I guess that’s kind of what you were getting at, relative to what we’ve got
          in backlog or the competitive nature of our offerings.

          127.      Statement No. 30: Porter stated that Fluor had “done well” on fixed-price projects,

and reiterated that the issues were limited to execution only at the Brunswick County Plant project,

and denied that there were systemic issues with bidding:

                 The power projects have been competitively bid for the last many years, and
          we’ve done well on them over the last several that were competitive bids. I
          wouldn’t put something in a distinct category just because it happened to be
          competitively bid. It’s more attributable to the things David just described, as
          opposed to it being a competitive situation.

          128.      On February 18, 2016, Fluor released its Q4 2015 financial statements and its fiscal

year 2015 Form 10-K signed and SOX-certified by Seaton and Porter, and held an earnings

conference call with analysts. The Form 10-K disclosed a fourth quarter $31 million pre-tax loss

resulting from forecast revisions to the Brunswick County Plant. Fluor also reported that the Power
                                                   - 49 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 55 of 174 PageID 1328



segment “profit for 2015 included a loss of $60 million (including the reversal of previously

recognized profit) resulting from forecast revisions for a large gas-fired power plant in Brunswick

County, Virginia.” Defendants, however, omitted that the issues affecting the Brunswick County

Plant were affecting Fluor’s other Gas-Fired Plants.

          129.      Statement Nos. 29-30 were materially false and misleading or omitted material

information necessary to make them not misleading for the following reasons that were unbeknownst

to investors:

                    (a)          Contrary to Defendants’ assurances that the turbine and craft labor issues

occurring at the Brunswick County Plant were one-off events and were not “symptomatic” of Fluor’s

other gas-fired projects, as Defendants later admitted, all of the Gas-Fired Plants “had a fundamental

problem” and all of the plants suffered from the same “improper estimating, craft productivity and

equipment issues.” ¶273, infra.

                    (b)          Problems with the Mitsubishi turbines at the Brunswick County Plant were

not isolated to that plant – they were “symptomatic” across all of the Gas-Fired Plants. Because the

other Gas-Fired Plants used the same or substantially similar Mitsubishi turbines, they were plagued

by the same problems. For example, CW-5 described a pressure valve problem affecting the Citrus

County Plant turbines that had also affected the Brunswick County Plant turbines. Indeed, as

Defendants later admitted, “all 4 projects were based on next-gen turbines or steam generators that

were first of a kind for Fluor,” and “all 4 of those projects were bid at a time when we didn’t have

good information on the new first-of-a-kind equipment.” ¶273, infra.

                    (c)          The craft labor issues at Brunswick were also “symptomatic” across all of the

Gas-Fired Plants. CW-8 observed that at the Anderson County and Citrus County Plants, Fluor was

unable to find workers with proper skills and motivation due to Fluor’s faulty labor cost estimates.

As Defendants later admitted, craft labor was a “major issue” and “all 4 of those projects were bid at

                                                         - 50 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 56 of 174 PageID 1329



a time when we didn’t . . . have a good handle on the level of skill and number of craft employees

that we would have available to us in some of these locations.” ¶273, infra.

                    (d)          Seaton’s representation that Fluor had taken “a very measured look” at the

other gas-fired projects and the problems at the Brunswick County Plant were not “embedded in how

we’ve done any of the others” was knowingly or recklessly misleading when made. ¶126, supra.

The truth, however, was that all of the gas-fired projects were bid “by the same pursuit team” who

used “the same statistics and information” and who “did not follow the rules.” ¶163, infra.

                    (e)          Porter’s representation that Fluor had “done well” on gas-fired projects was

knowingly or recklessly misleading when made. Since 2003, six of eight fixed-price gas-fired power

projects awarded to Fluor prior to the Brunswick County Plant EPC contract – or 75% – had

underperformed Fluor’s bid assumptions.

          130.      Statement No. 31: On May 4, 2017, Fluor released its Q1 2017 financial results and

held an earnings conference call with analysts and investors. The Form 10-Q, signed by Porter and

SOX-certified by Seaton and Porter, disclosed a $30 million charge related to cost overruns on the

Anderson County Plant: “The decrease in segment profit was driven by cost increases and forecast

revisions of approximately $30 million, primarily for a gas-fired power plant in South Carolina.”

Defendants, however, omitted the full scope of the problems, cost overruns, and delays plaguing the

Anderson County Plant. Rather, Seaton stated the opposite by falsely assuring investors that Fluor’s

execution problems at the Anderson County Plant were not significant and Fluor could even reverse

some of its losses in the future. On the earnings call, Seaton declined to provide any details

regarding the charge, and instead assured investors:

          [T]he South Carolina project is nearing completion, and there are some issues there
          that I really don’t want to talk about because we’ve got some opportunities,
          hopefully, to maybe reverse some of that.



                                                        - 51 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 57 of 174 PageID 1330



          131.      On August 3, 2017, Fluor released its Q2 2017 financial results and held an earnings

conference call with analysts and investors. The Form 10-Q, signed by Porter and SOX-certified by

Seaton and Porter, disclosed a $194 million charge related to three of its fixed-price gas-fired power

plants: “The Industrial, Infrastructure & Power segment reported a segment loss of $168 million,

compared to a segment profit of $51 million in the second quarter of 2016. Results for the quarter

include approximately $194 million in pre-tax project expenses related to forecast adjustments on

three gas-fired power projects.” On the call, Seaton provided an update regarding ongoing issues at

the Gas-Fired Plants:

          I want to start our call today discussing the issues we are experiencing in our
          Industrial, Infrastructure & Power segment, specifically the concerns on 3 gas-fired
          projects currently under construction. All 3 projects, 4 if you include the Brunswick
          project that incurred a charge in 2015, had a fundamental problem. The projects
          did not meet the original baseline assumptions due to improper estimating, craft
          productivity and equipment issues. All of these projects were bid in 2014 by the
          same pursuit team. In addition, all 4 projects were based on next-gen turbines or
          steam generators that were first of a kind for Fluor. The quality control and
          completeness of these turbines delivered to the site were not in line with our bid
          assumptions and we are pursuing our options.

          132.      Statement No. 32: Defendants, however, continued to omit the full scope of the

problems, cost overruns, and delays plaguing the Gas-Fired Plants. On the earnings call, Seaton

represented that a new management team had reviewed the Gas-Fired Plants and any problems were

captured in the newly announced forecast:

                  So where are we today? Of the 3 currently active projects, 1 is 92%
          complete, with an expected mechanical completion in Q4. One is 45% complete,
          with an estimated completion date of Q2 2018. And the last project [the Citrus
          County Plant] is 42% complete, and is expected to be complete in Q4 2018. I’d
          make a comment that those are construction completion percentages, not overall
          project percent completes. So this is specifically related to the construction scope.

                 I’ve discussed the problems, and now I’d like to talk about we’ve changed.
          After we had the initial charge last quarter, we changed the Power leadership team
          and brought in Simon Nottingham as the President of that group – of the Power
          group. Simon comes from our oil and gas group, and he brings to this role his
          extensive background in project and program management. He and his team, in
          coming to this role, led a review of the 3 projects in the second quarter and
                                                  - 52 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 58 of 174 PageID 1331



          developed a path forward that is reflected in our current estimates. Some members
          of the Power management team have exited Fluor. We also informed our employees
          that we are closing our Charlotte office and consolidating Power operations in
          Greenville, where it will be closer to our other businesses and leadership.

                                              *       *       *

                  In addition to the changes in management of Power group, our strategic
          evaluation of the gas-fired power market, we’re also implementing other changes to
          give us greater confidence that these types of earnings adjustments are diminished
          and less frequent.

                                              *       *       *

          We – as I said, we’ve changed the review process to where there’s more cold eyes
          review. And I feel reasonably good about where we are.

          133.      On February 20, 2018, Fluor released its Q4 2017 financial results and held an

earnings call with analysts and investors. Fluor disclosed a $41 million charge related to the Citrus

County Plant, but continued to omit ongoing problems and mounting costs.

          134.      On May 3, 2018, Fluor released its Q1 2018 financial results and held an earnings call

for analysts and investors. Fluor disclosed another $125 million charge for the Citrus County Plant.

The Form 10-Q, signed by Stanski and SOX-certified by Seaton and Stanski, stated: “The decrease

in segment profit was primarily driven by forecast revisions of approximately $125 million for

estimated cost growth for the [Citrus County] fixed-price, gas-fired power plant project . . . .” On

the call, Seaton described the additional issues and charges on the Citrus County Plant:

                  Let’s start off by discussing the challenges that we are experiencing on the
          same gas-fired power project we discussed last quarter and the steps we’re taking to
          complete this project and in Fluor’s participation in the specific end market. Craft
          productivity and estimating were materially different than the original baseline
          expectations we made in the initial charge on this project last year. While those
          factors were included in our initial charge, the majority of the $125 million charge
          taken this quarter is driven by extremely low ongoing productivity and the
          financial impact that this has relative to initial expected timing of when the 2 units
          would be available for power production based on the current outlook.

          135.      Statement No. 33: In an exchange with an analyst, Seaton assured investors that the

Gas-Fired Plants would be completed within the charges that the Company took:
                                                    - 53 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 59 of 174 PageID 1332



                 [Analyst:] . . . So David, the power project is 86% done, you’ve said. I think
          you have one more project in backlog of the same A-grade. And it is probably the
          same level done. Is there anything else you could do on the projects to assure
          investors that they can invest, really for the next couple of quarters, in Fluor until
          the projects are done? I think I remember back in the day, Alan Boeckmann saying
          he was going to visit his embassy problem project every week toward the end of it.
          Can you do that? Shouldn’t you do that? Anything more you can do.

                                              *       *      *

                  So I just said that – yes, back in, I think it was 2006 or something, I’m
          showing my age. But Alan Boeckmann had said that he was going to go visit the
          embassy project, his problem projects literally every week until it’s done. So as a
          CEO, what more can you do, David? Like we always get the question, “Can I
          invest in Fluor until these problem projects are done?” How would you answer
          that?

                  [Seaton:] Yes, I mean, I’ve been in the project site twice this year, and I have
          personally directed different resources there. And I am – I hate to even say
          confident, but I am in the ability of the project to complete within this number, as
          well – and look, we used an abysmal productivity rate in setting the number that we
          wrote down. So I have confidence that we’ll be able to finish. As you said, we’re
          high 80s percentage. We’re starting to turn over systems to the customer on unit 1.
          Unit 2, I think, will be an easier finish than unit 1 has been. So I feel pretty good
          about the team that’s there now. Yes, I’m not going to say that I will be there every
          week, but I’m going to be there on a routine basis, and I have already taken
          personal review of this project. With regard to the other one, and this is a hell of it,
          is the project in Virginia is going very well. It is in the same kind of completion
          percentage. And those guys have done a better job relative to managing that craft
          and making the progress that they need to make. So I feel very good about that
          project and what that team is doing. But yes, I mean when things go bad, the boss
          has got to be there, and I get that. And I have been and will be as we finish this
          project.

          136.      Statement No. 34: In Seaton’s closing remarks, he repeated his assurance that all the

issues with the Gas-Fired Plants had been captured by the charge and completion was near:

          Despite a disastrous quarter and our disappointment, I’m really excited about the
          future. No one’s more disappointed than I am relative to where we are on a very
          finite sample of projects. And we do know where the end is, and we believe we’ve
          captured that.

          137.      Statement No. 35: Likewise, a slide presented on the earnings call represented that

“[t]he underperforming gas-fired projects have been de-risked.”



                                                   - 54 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                          Page 60 of 174 PageID 1333



          138.      On August 2, 2018, Fluor released its Q2 2018 financial results and held an earnings

call for analysts and investors. Fluor disclosed another $16 million charge for the Citrus County

Plant. The Form 8-K announcing the results disclosed “[t]he Mining, Industrial, Infrastructure &

Power segment . . . [r]esults for the quarter include a pre-tax charge of $16 million for forecast

revisions on a gas-fired power project.” On the earnings call, Seaton commented on the Citrus

County Plant losses on the Company’s overall performance: “It’s just a shame that this noise on

legacy projects has dampened what could have been some really good quarters over the last 2 years.”

          139.      Statement No. 36: Defendants, however, continued to conceal the full scope of the

problems, cost overruns, and delays plaguing the remaining gas-fired plants: “[W]e’ve done

everything in our power to lessen that risk and give us better insight and surety in terms of our

performance going forward.”

          140.      Statements Nos. 31-36 were materially false and misleading or omitted material

information necessary to make them not misleading for the following reasons that were unbeknownst

to investors:

                    (a)          At the time Seaton stated that Fluor had “developed a path forward that is

reflected in our current estimates” (¶132, supra), the Citrus County Plant was already suffering from

material and costly schedule delays. As described in §VIII.B.2., infra, by November 2017, the

delays were so severe that Fluor was forced to enter into a change order with Duke to push back the

Guaranteed Mechanical Completion Date from December 2017 to March 2018. Ultimately, the

Citrus County Plant charges were the result of these schedule delays; Fluor admitted that the charges

were due to the “financial impact . . . relative to initial expected timing of when the 2 units would be

available for power production.” ¶275, supra.

                    (b)          Although Defendants claimed the Citrus County Plant had been “de-risked”

and Fluor had captured the risks in its estimates by May 2018, the Citrus County Plant continued to

                                                        - 55 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 61 of 174 PageID 1334



suffer from material schedule delays and execution problems. As described in §VIII.B.2, infra,

Fluor missed the amended Guaranteed Mechanical Completion Date deadline of March 2018 by

approximately six months. As a result, Fluor was liable for “all additional costs incurred by Duke

Energy due to the failure to meet the agreed milestone dates.”

                    (c)          Contrary to Defendants’ representation that the Gas-Fired Plants had been

“de-risked” and that all possible future losses had been “captured” by the charges taken in Q1 2018,

the Company continued taking massive charges on the Gas-Fired Plants in every consecutive quarter

from Q2 2018 to Q2 2019. §VIII.D., infra.

          C.        False and Misleading Statements and Omissions Regarding Fluor’s
                    Disclosure Controls and Procedures and Its Reported Revenue

          141.      Statement No. 37: Throughout the Class Period, Fluor provided investors with its

“Management’s Report on Internal Control Over Financial Reporting” in its Forms 10-K for fiscal

years 2013-2018, signed by Seaton, Porter, Stanski, and Smalley and SOX-certified by Seaton,

Porter, and Stanski:

          The company’s internal control over financial reporting is a process designed, as
          defined in Rule 13a-15(f) under the Exchange Act, to provide reasonable assurance
          regarding the reliability of financial reporting and the preparation of consolidated
          financial statements for external purposes in accordance with generally accepted
          accounting principles in the United States.

                  In connection with the preparation of the company’s annual consolidated
          financial statements, management of the company has undertaken an assessment of
          the effectiveness of the company’s internal control over financial reporting . . . .
          Management’s assessment included an evaluation of the design of the company’s
          internal control over financial reporting and testing of the operational effectiveness
          of the company’s internal control over financial reporting. Based on this assessment,
          management has concluded that the company’s internal control over financial
          reporting was effective as of [the end of the period covered by this annual report].

          142.      Statement No. 38: Defendants also provided an “Evaluation” of these controls and

procedures in their Forms 10-K and 10-Q issued throughout the Class Period:



                                                       - 56 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                             Page 62 of 174 PageID 1335



                  Based on their evaluation as of . . . the end of the period covered by this . . .
          report, our principal executive officer and principal financial officer have
          concluded that our disclosure controls and procedures . . . are effective . . . . 6

          143.      Statement No. 39: In connection with the filing of each Form 10-K and Form 10-Q

issued during the Class Period, Seaton, Porter, Stanski, Hernandez, and Steuert stated that the

financial statements of the Company were prepared in accordance with GAAP and signed SOX

certifications, certifying that:

                    (a)          each report “fairly present[ed] in all material respects the financial condition

[and] results of operations” of the Company;

                    (b)          each report “d[id] not contain any untrue statement of a material fact or omit

to state a material fact necessary to make the statements made, in light of the circumstances under

which such statements were made, not misleading”;

                    (c)          they had “[d]esigned such disclosure controls and procedures, or caused such

disclosure controls and procedures to be designed under [their] supervision, to ensure that material

information relating to the [Company] . . . is made known to [them]”;

                    (d)          they had “[d]esigned such internal control over financial reporting, or caused

such internal control over financial reporting to be designed under [their] supervision, to provide

reasonable assurance regarding the reliability of financial reporting and the preparation of financial

statements for external purposes in accordance with generally accepted accounting principles”;

                    (e)          they had “[e]valuated the effectiveness of the registrant’s disclosure controls

and procedures”; and

                    (f)          they had disclosed “[a]ll significant deficiencies and material weaknesses in

the design or operation of internal control over financial reporting which are reasonably likely to


6
    This statement was repeated in every Form 10-K and Form 10-Q issued during the Class Period
in identical or substantially similar form.

                                                          - 57 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 63 of 174 PageID 1336



adversely affect the registrant’s ability to record, process, summarize and report financial

information.”

          144.      Statement No. 40: In connection with the filing of each Form 10-K and Form 10-Q

issued during the Class Period, Defendants also assured investors that, in recognizing revenue for

that period, all currently estimated fixed-contract costs had been recognized:

          The percentage-of-completion method of revenue recognition requires the company
          to prepare estimates of cost to complete for contracts in progress. In making such
          estimates, judgments are required to evaluate contingencies such as potential
          variances in schedule and the cost of materials, labor cost and productivity, the
          impact of change orders, liability claims, contract disputes and achievement of
          contractual performance standards. Changes in total estimated contract cost and
          losses, if any, are recognized in the period they are determined. 7

          145.      Statement No. 41: On February 18, 2016, Fluor released its Q4 2015 financial

statements and its fiscal year 2015 Form 10-K, signed and SOX-certified by Seaton and Porter.

Fluor reported total revenue of approximately $18.1 billion for fiscal year 2015. The Company also

reported that it had recorded $30 million in claim revenue as of the end of 2015. In discussing

revenues, it attributed the Power segment’s impact as being due to the Gas-Fired Plants:

                  Revenue in 2015 decreased 6 percent compared to 2014, principally due to a
          decrease in project execution activities for a solar energy project in California and a
          large gas-fired plant in Brunswick County, Virginia. The overall revenue decline
          was partially offset by increased project execution activities for several projects in
          the early stages of project execution, including a gas-fired power plant in Greensville
          County, Virginia and two large gas-fired power plants in South Carolina and Florida.

It stated: “Consolidated new awards for 2015 were $21.8 billion compared to $28.8 billion in 2014

and $25.1 billion in 2013. The Oil & Gas and Power segments were the major contributors to the

new award activity during 2015.” It added: “Consolidated backlog was $44.7 billion as of December

31, 2015, $42.5 billion as of December 31, 2014, and $34.9 billion as of December 31, 2013. The



7
   This statement was repeated in every Form 10-K issued during the Class Period in identical or
substantially similar form.

                                                  - 58 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 64 of 174 PageID 1337



higher backlog at the end of 2015 was primarily due to significant new awards in the Power

segment . . . .”

          146.      Statement No. 42: On May 5, 2016, Fluor released its Q1 2016 Form 10-Q, signed

by Porter and Chopra and SOX-certified by Seaton and Porter. Fluor reported total revenue of

approximately $4.4 billion for Q1 2016, and net earnings of approximately $119 million. The

Company also reported that it had recorded $36 million in claim revenue as of the end of Q1 2016.

In discussing revenues, it credited growth in the Power segment as offsetting declines:

                  Consolidated revenue of $4.4 billion for the three months ended March 31,
          2016 decreased slightly compared to $4.5 billion for the three months ended March
          31, 2015. Revenue in the Energy, Chemicals & Mining segment decreased in the
          current year period due to reduced levels of project execution activities in the mining
          and metals business line and for certain large upstream projects progressing to
          completion. Revenue growth in the Industrial, Infrastructure & Power segment due
          to increased project execution activities for several power projects, as well as
          revenue contributions from the Stork acquisition, largely offset this revenue decline.

It elaborated:

                  Revenue for the three months ended March 31, 2016 increased by 52 percent
          compared to the three months ended March 31, 2015 primarily due to increased
          project execution activities in the power business line for several projects in the early
          stages of project execution including two nuclear projects and several gas-fired
          power plants in the southeastern United States.

It also stated:

                 Consolidated new awards were $4.7 billion for the three months ended March
          31, 2016 compared to new awards of $4.4 billion for the three months ended March
          31, 2015. The Government and Industrial, Infrastructure & Power segments were the
          major contributors to the new award activity in the first quarter of 2016.

It added: “Consolidated backlog as of March 31, 2016 was $46.0 billion compared to $41.2 billion as

of March 31, 2015. The increase in backlog was primarily due to significant new awards booked

after the first quarter of 2015 in the Industrial, Infrastructure & Power segment.”

          147.      Statement No. 43: On August 4, 2016, Fluor released its Q2 2016 Form 10-Q, signed

by Porter and Chopra and SOX-certified by Seaton and Porter. Fluor reported total revenue of

                                                   - 59 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 65 of 174 PageID 1338



approximately $4.8 billion for Q2 2016, and net earnings of approximately $120 million. The

Company also reported that it had recorded $49 million in claim revenue as of the end of Q2 2016.

In discussing revenues, it stated:

                  Consolidated revenue of $4.9 billion and $9.3 billion for the three and six
          months ended June 30, 2016, respectively, was essentially flat when compared to
          consolidated revenue of $4.8 billion and $9.4 billion for the three and six months
          ended June 30, 2015. During both periods, revenue growth in the Industrial,
          Infrastructure & Power, Government and Maintenance, Modification & Asset
          Integrity segments were offset by revenue declines in the Energy, Chemicals &
          Mining segment. The revenue growth in both periods resulted primarily from
          increased project execution activities for several power projects, as well as revenue
          contributions from the Stork acquisition.

It also highlighted the Power segment as favorably offsetting lowered earnings elsewhere, stating:

                  Net earnings attributable to Fluor Corporation were $102 million and $206
          million for the three and six months ended June 30, 2016, respectively, compared to
          net earnings attributable to Fluor Corporation of $149 million and $293 million,
          respectively, for the corresponding periods of 2015. The three and six month periods
          of 2016 reflect lower earnings contributions from the Energy, Chemicals & Mining
          segment compared to the prior year periods, partially offset by higher contributions
          from power projects in the Industrial, Infrastructure & Power segment.

It elaborated as to the Power segment’s contributions, stating: “[Power] [s]egment profit for the three

and six months ended June 30, 2016 significantly increased from the corresponding periods in 2015,

primarily due to higher contributions associated with the project execution activities for several

power business line projects in the early stages of project execution.” It highlighted the Power and

Government segments as driving Fluor’s new contract awards, stating:

                  Consolidated new awards were $6.4 billion and $11.1 billion for the three and
          six months ended June 30, 2016, respectively, compared to new awards of $4.3
          billion and $8.7 billion for the three and six months ended June 30, 2015. The
          Industrial, Infrastructure & Power and Government segments were the major
          contributors to the new award activity in the first half of 2016.

It similarly touted the Power segment as fueling increases in Fluor’s backlog, stating: “Consolidated

backlog as of June 30, 2016 was $47.3 billion compared to $41.6 billion as of June 30, 2015. The



                                                 - 60 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 66 of 174 PageID 1339



increase in backlog was primarily due to new awards booked after the second quarter of 2015 in the

Industrial, Infrastructure & Power segment.”

          148.      Statement No. 44: On November 3, 2016, Fluor released its Q3 2016 Form 10-Q,

signed by Porter and Chopra and SOX-certified by Seaton and Porter. Fluor reported total revenue

of approximately $4.8 billion for Q3 2016, and net earnings of approximately $17 million. The

Company also reported that it had recorded $56 million in claim revenue as of the end of Q3 2016.

It highlighted the Power and Government segments as revenue drivers:

                   Consolidated revenue for the three months ended September 30, 2016
          increased 9 percent from $4.4 billion to $4.8 billion compared to the three months
          ended September 30, 2015. Consolidated revenue for the nine months ended
          September 30, 2016 increased 2 percent from $13.7 billion to $14.0 billion compared
          to the first nine months of the prior year. During both periods, revenue growth in the
          Industrial, Infrastructure & Power, Government and Maintenance, Modification &
          Asset Integrity segments were partially offset by revenue declines in the Energy,
          Chemicals & Mining segment. The revenue growth in both periods resulted
          primarily from increased project execution activities for several power projects, as
          well as revenue contributions from the Stork acquisition.

Regarding the Power segment specifically, it added:

                  Revenue for the three and nine months ended September 30, 2016 increased
          by 89 percent and 72 percent, respectively, compared to the three and nine months
          ended September 30, 2015 primarily due to increased project execution activities in
          the power business line for several projects, including two nuclear projects and
          several gas-fired power plants in the southeastern United States, as well as increased
          project execution activities in the infrastructure business line for several projects in
          the early stages of project execution.

It said the Power segment offset earnings declines elsewhere, stating:

                  Earnings from continuing operations attributable to Fluor Corporation were
          $5 million and $211 million for the three and nine months ended September 30,
          2016, respectively, compared to earnings from continuing operations attributable to
          Fluor Corporation of $176 million and $469 million, respectively, for the
          corresponding periods of 2015. Earnings from continuing operations attributable to
          Fluor Corporation for the three and nine month periods of 2016 were adversely
          affected by after-tax charges of $154 million and $170 million, respectively, related
          to forecast revisions for estimated cost increases on a petrochemical project in the
          Energy, Chemicals & Mining segment, which were partially offset by higher
          contributions from power projects in the Industrial, Infrastructure & Power segment.

                                                   - 61 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 67 of 174 PageID 1340



It elaborated:

                  [Power] [s]egment profit for the three and nine months ended September 30,
          2016 significantly increased from the corresponding periods in 2015 primarily due to
          the higher volume of project execution activities for the power projects mentioned
          above, as well as the adverse impact on segment profit for the prior year periods
          resulting from forecast revisions on a large gas fired power plant.

It also touted the Power and Government segments as driving new contract awards:

                   Consolidated new awards were $7.0 billion and $18.1 billion for the three and
          nine months ended September 30, 2016, respectively, compared to new awards of
          $5.3 billion and $14.0 billion for the three and nine months ended September 30,
          2015. The Energy, Chemicals & Mining, Industrial, Infrastructure & Power, and
          Government segments were the major contributors to the new award activity in the
          first nine months of 2016 . . . .

It also touted the Power segment as increasing backlog:

                  Consolidated backlog as of September 30, 2016 was $44.3 billion compared
          to $41.7 billion as of September 30, 2015. The increase in backlog was primarily
          due to new awards booked after the third quarter of 2015 in the Energy, Chemicals &
          Mining and Industrial, Infrastructure & Power segments partially offset by a current
          period adjustment for a liquefied natural gas project that was suspended in the third
          quarter.

          149.      Statement No. 45: Seaton began the earnings call that evening call by discussing the

“significant charge” the Company had taken on its “fixed-price project for CPChem in the Gulf

Coast,” and assured investors that changes in the Company’s internal processes would prevent such

charges in the future:

          [W]e took a really hard look at this, almost a conservative look at this, because of
          what we knew we had to get done.

                  I will mention that this project was bid prior to some of the changes that
          we’ve made and some of the innovations that we’ve applied in the integrated
          solutions model. So when you look at where we are going, we shouldn’t have these
          kinds of issues in our backlog or in the projects that we win.

          150.      Statement No. 46: On February 17, 2017, Fluor released its Q4 2016 financial

statements and its fiscal year 2016 Form 10-K, signed by Seaton, Porter, and Chopra and SOX-

certified by Seaton and Porter. Fluor reported total revenue of approximately $19 billion for fiscal

                                                   - 62 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 68 of 174 PageID 1341



year 2016. The Company also reported that it had recorded $61 million in claim revenue as of the

end of 2016. It credited the Power and Government segments with driving revenues:

                  Consolidated revenue for 2016 was $19.0 billion compared to $18.1 billion
          for 2015. During 2016, revenue growth in the Industrial, Infrastructure & Power,
          Government and Maintenance, Modification & Asset Integrity segments were
          partially offset by a revenue decline in the Energy, Chemicals & Mining segment.
          The revenue growth resulted primarily from increased project execution activities for
          several power projects, as well as revenue contributions from the acquired Stork
          business.

Elaborating on the Power segment, it stated:

                 Revenue in 2016 increased 81 percent compared to 2015, primarily due to
          increased project execution activities in the power business line for several projects,
          including two nuclear projects and several gas-fired power plants in the southeastern
          United States. . . .

                 Segment profit increased significantly in 2016 compared to 2015 primarily
          due to the higher volume of project execution activities for the power projects
          mentioned above, as well as the adverse impact in the prior year of a loss of $60
          million resulting from forecast revisions on a large gas-fired power plant in
          Brunswick County, Virginia.

It credited the Power segment with offsetting earnings declines elsewhere, stating:

                 Earnings from continuing operations before taxes for 2015 decreased 40
          percent to $727 million from $1.2 billion in 2014 primarily due to a pre-tax pension
          settlement charge of $240 million (discussed below). The decrease in earnings from
          continuing operations before taxes in 2015 also reflected reduced contributions from
          the power and infrastructure business lines of the Industrial, Infrastructure & Power
          segment.

It added:

                  Consolidated new awards for 2016 were $21.0 billion compared to $21.8
          billion in 2015 and $28.8 billion in 2014. The Energy, Chemicals & Mining;
          Industrial, Infrastructure & Power; and Government segments were the significant
          drivers of new award activity during 2016, including an award for the Tengiz Oil
          Expansion Project in Kazakhstan that was awarded in the third quarter.

It also stated:

                  Consolidated backlog was $45.0 billion as of December 31, 2016, $44.7
          billion as of December 31, 2015, and $42.5 billion as of December 31, 2014. The
          higher backlog at the end of 2016 was due to significant new awards and project
          adjustments in the Energy, Chemicals & Mining and Industrial, Infrastructure &
                                                  - 63 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 69 of 174 PageID 1342



          Power segments, partially offset by an adjustment for a liquefied natural gas project
          that was suspended in the third quarter.

          151.      Statement No. 47: On May 4, 2017, Fluor released its Q1 2017 Form 10-Q, signed

by Porter and Chopra and SOX-certified by Seaton and Porter. Fluor reported total revenue of

approximately $4.8 billion for Q1 2017, and net earnings of approximately $77 million. The

Company also reported that it had recorded $66 million in claim revenue as of the end of Q1 2017.

It again touted the Power and Government segments:

                 Consolidated revenue of $4.8 billion for the three months ended March 31,
          2017 increased compared to $4.4 billion for the three months ended March 31, 2016.
          Revenue growth in the Industrial, Infrastructure & Power; Government; and
          Diversified Services segments were partially offset by revenue declines in the
          Energy, Chemicals & Mining segment. The revenue growth resulted primarily from
          increased project execution activities for several power projects, as well as revenue
          contributions from the Stork acquisition.

Expanding on the Power segment, it stated:

                  Revenue for the three months ended March 31, 2017 increased by 44 percent
          compared to the three months ended March 31, 2016 primarily due to increased
          project execution activities for several power projects, including two nuclear projects
          for Westinghouse and two gas-fired power plants in the southeastern United States,
          as well as increased project execution activities for several life sciences and
          advanced manufacturing projects in the early stages of project execution.

                  Segment profit for the three months ended March 31, 2017 decreased
          significantly compared to the corresponding period in 2016. The decrease in
          segment profit was driven by cost increases and forecast revisions of approximately
          $30 million, primarily for a gas-fired power plant in South Carolina.

It explained the Power and Government segments’ impacts on earnings as follows:

                  Net earnings attributable to Fluor Corporation were $61 million and $104
          million for the three months ended March 31, 2017 and 2016, respectively. The first
          quarter of 2017 reflects lower earnings contributions from the Energy, Chemicals &
          Mining segment . . . . The decrease in earnings was further driven by cost increases
          and forecast revisions on certain Industrial, Infrastructure & Power projects,
          primarily for a gas-fired power plant in South Carolina, as well as lower earnings
          contributions from the Diversified Services segment when compared to the prior
          period. These declines were partially offset by higher earnings contributions from
          the Government segment and lower corporate general and administrative
          expenses . . . .

                                                  - 64 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 70 of 174 PageID 1343



It added:

                  Consolidated new awards were $2.3 billion for the three months ended March
          31, 2017 compared to new awards of $4.7 billion for the three months ended March
          31, 2016. The Energy, Chemicals & Mining; Industrial, Infrastructure & Power; and
          Government segments were the major contributors to the new award activity in the
          first quarter of 2017 including the A10 Zuidasdok project in Amsterdam and two
          refinery projects in Texas.

Its discussion of backlog failed to address the Power or Government segments, instead stating:

                  Consolidated backlog as of March 31, 2017 was $41.6 billion compared to
          $46.0 billion as of March 31, 2016. The decrease in backlog primarily resulted from
          an adjustment for a liquefied natural gas project in Canada that was suspended in the
          third quarter of 2016 and an adjustment made in the first quarter of 2017 to limit the
          contractual term of the Magnox RSRL Project to a five year term, as well as new
          award activity being outpaced by work performed in the Energy, Chemicals &
          Mining segment.

          152.      Statement No. 48: On August 3, 2017, Fluor released its Q2 2017 Form 10-Q, signed

by Porter and Chopra and SOX-certified by Seaton and Porter. Fluor reported total revenue of

approximately $4.7 billion for Q2 2017, and a net loss of approximately $7 million. The Company

also reported that it had recorded $75 million in claim revenue as of the end of Q2 2017. It stated:

                  Consolidated revenue of $4.7 billion for the three months ended June 30,
          2017 decreased 3 percent compared to $4.9 billion for the three months ended June
          30, 2016. During the three month period, revenue declines in the Energy, Chemicals
          & Mining and Diversified Services segments were partially offset by revenue
          increases in the Government segment. Consolidated revenue of $9.6 billion for the
          six months ended June 30, 2017 increased 3 percent compared to $9.3 billion for the
          six months ended June 30, 2016. During the six month period, revenue growth in the
          Industrial, Infrastructure & Power and Government segments were partially offset by
          revenue declines in the Energy, Chemicals & Mining segment.

Elaborating as to the Power segment, it stated:

                  Revenue for the three and six months ended June 30, 2017 increased by 2
          percent and 21 percent, respectively, compared to the three and six months ended
          June 30, 2016. Revenue growth for both periods, which primarily resulted from
          increased project execution activities for several life sciences and advanced
          manufacturing projects and two nuclear projects for Westinghouse, was adversely
          affected by forecast revisions for three fixed-price, gas-fired power plant projects in
          the southeastern United States.


                                                  - 65 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 71 of 174 PageID 1344



                  Segment profit and segment profit margin for the three and six months ended
          June 30, 2017 were adversely affected by charges totaling $194 million and $219
          million, respectively, resulting from forecast revisions for estimated cost growth at
          the three fixed-price, gas-fired power plant projects mentioned above.

In discussing earnings, it stated:

                  The net loss attributable to Fluor Corporation was $24 million for the three
          months ended June 30, 2017 compared to net earnings attributable to Fluor
          Corporation of $102 million for the prior year period. Net earnings attributable to
          Fluor Corporation were $37 million for the six months ended June 30, 2017
          compared to $206 million corresponding period of 2016. Earnings for the three and
          six months ended June 30, 2017 were adversely affected by charges totaling $194
          million and $219 million, respectively, resulting from forecast revisions for estimated
          cost growth at three fixed-price, gas-fired power plant projects in the southeastern
          United States.

It continued:

                  Consolidated new awards were $3.2 billion and $5.5 billion for the three and
          six months ended June 30, 2017, respectively, compared to new awards of $6.4
          billion and $11.1 billion for the three and six months ended June 30, 2016. All
          business segments contributed to the new award activity in 2017.

It added:

                  Consolidated backlog as of June 30, 2017 was $37.6 billion compared to
          $47.3 billion as of June 30, 2016. The decrease in backlog primarily resulted from
          an adjustment for a liquefied natural gas project in Canada that was suspended in the
          third quarter of 2016, an adjustment for the July cancellation of a nuclear power plant
          project for Westinghouse in South Carolina (V.C. Summer), and an adjustment made
          in the first quarter of 2017 to limit the contractual term of the Magnox nuclear
          decommissioning project in the United Kingdom (“Magnox RSRL Project”) to a five
          year term, as well as new award activity being outpaced by work performed.

          153.      Statement No. 49: On the earnings call that evening Defendants discussed the $194

million charge related to three of the Gas-Fired Plants, and Seaton repeatedly assured investors that

the Company was improving its internal controls to make further charges “diminished and less

frequent”:

                  In addition to the changes in management of Power group, our strategic
          evaluation of the gas-fired power market, we’re also implementing other changes to
          give us greater confidence that these types of earnings adjustments are diminished
          and less frequent.

                                                  - 66 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 72 of 174 PageID 1345



                                            *      *       *

                  We have significantly increased the independent review of critical projects.
          We are improving our estimating system. And we’re also making significant
          investments in applying data analytics to projects so that we can identify challenges
          earlier, which would allow us to mitigate problems sooner. We believe all these
          actions will minimize downside risk and allow for greater upside opportunities.

                                            *      *       *

          We have – we do review all these big projects on a routine basis. And we do have
          cold eyes or different lenses that look at them.

                                            *      *       *

          I would argue that the lion’s share of our lump-sum backlog is performing extremely
          well. And that’s about as far as I really want to go with that. But we’re improving
          our tools and systems. We – as I said, we’ve changed the review process to where
          there’s more cold eyes review.

                                            *      *       *

          [W]e’re looking at ourselves in terms of what we need to do. We just – I don’t think
          it’s going to take long. I think that my expectation, and I’ve kind of coined this
          phrase, is flawless personal performance. And what that – it doesn’t mean I’m
          looking for perfection, but what it does mean I’m looking for is accountability and
          execution excellence. And we started that process when we found the problem in the
          CPChem, and we’re continuing to do those reviews and make the changes necessary
          so that we don’t have a repeat of what we’ve had here. And I’m – I can tell you that
          – I guess that we’ve dinged our credibility with you guys and we got to rebuild that.

          154.      Statement No. 50: On November 2, 2017, Fluor released its Q3 2017 Form 10-Q,

signed by Stanski and Chopra and SOX-certified by Seaton and Stanski. Fluor reported total

revenue of approximately $4.9 billion for Q3 2017, and net earnings of approximately $113 million.

The Company also reported that it had recorded $80 million in claim revenue as of the end of Q3

2017. It stated:

          Consolidated revenue of $4.9 billion for the three months ended September 30, 2017
          increased 4 percent compared to $4.8 billion for the three months ended September
          30, 2016. During the three month period, revenue increased in the Energy,
          Chemicals & Mining and Government segments, while revenue from the Industrial,
          Infrastructure & Power and Diversified Services segments was consistent with prior
          year levels. Consolidated revenue of $14.5 billion for the nine months ended
          September 30, 2017 increased 3 percent compared to $14.0 billion for the nine

                                                 - 67 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 73 of 174 PageID 1346



          months ended September 30, 2016. During the nine month period, revenue growth in
          the Industrial, Infrastructure & Power; Government; and Diversified Services
          segments was partially offset by a revenue decline in the Energy, Chemicals &
          Mining segment.

Regarding the Power segment, it elaborated:

                  Revenue for the three months ended September 30, 2017 remained flat when
          compared to the same period in 2016. Revenue growth from increased project
          execution activities for several life sciences and advanced manufacturing projects
          was offset by reduced levels of project execution for certain power and infrastructure
          projects. Revenue for the nine month period ended September 30, 2017 increased by
          13 percent compared to the corresponding period in 2016, primarily due to increased
          project execution activity for several life sciences and advanced manufacturing
          projects.

It added:

                  Segment profit for the three months ended September 30, 2017 remained
          relatively flat compared to the prior year. Segment profit for the nine months ended
          September 30, 2017 was adversely affected by pre-tax charges of $219 million
          resulting from forecast revisions for estimated cost growth at three fixed price, gas
          fired power plants projects, which were recognized in the first half of 2017.

Discussing earnings, it said:

                  Net earnings attributable to Fluor Corporation were $94 million and $131
          million for the three and nine months ended September 30, 2017, respectively,
          compared to earnings attributable to Fluor Corporation of $5 million and $211
          million for the corresponding periods of 2016. Earnings for the nine months ended
          September 30, 2017 were adversely affected by after-tax charges totaling $140
          million resulting from forecast revisions for estimated cost growth at three fixed-
          price, gas-fired power plant projects in the southeastern United States, which were
          recognized in the first half of 2017.

It added:

                  Consolidated new awards were $3.8 billion and $9.3 billion for the three and
          nine months ended September 30, 2017, respectively, compared to new awards of
          $7.0 billion and $18.1 billion for the three and nine months ended September 30,
          2016. All business segments contributed to the new award activity in 2017.

It also stated:

                  Consolidated backlog as of September 30, 2017 was $32.9 billion compared
          to $44.3 billion as of September 30, 2016. The decrease in backlog primarily
          resulted from the removal of two nuclear power plant projects for Westinghouse
          Electric Company LLC (“Westinghouse”) in South Carolina (“V.C. Summer”) and in
                                                  - 68 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 74 of 174 PageID 1347



          Georgia (“Plant Vogtle”) and an adjustment made in the first quarter of 2017 to limit
          the contractual term of the Magnox nuclear decommissioning project in the United
          Kingdom (“Magnox RSRL Project”) to a five year term, as well as new award
          activity being outpaced by work performed.

          155.      Statement No. 51: On February 20, 2018, Fluor released its Q4 2017 financial

statements and its fiscal year 2017 Form 10-K, signed by Seaton, Stanski, and Chopra and SOX-

certified by Seaton and Stanski. Fluor reported total revenue of approximately $19.5 billion for

fiscal year 2017. The Company also reported that it had recorded $124 million in claim revenue as

of the end of 2017. It stated:

                 Consolidated revenue was $19.5 billion, $19.0 billion and $18.1 billion
          during 2017, 2016 and 2015, respectively. During both 2017 and 2016, revenue
          growth in the Industrial, Infrastructure & Power, Government and Diversified
          Services segments was partially offset by revenue declines in the Energy, Chemicals
          & Mining segment.

Regarding the Power segment specifically, it stated:

                 Revenue in 2017 increased 7 percent compared to 2016 primarily due to
          increased project execution activity for several life sciences and advanced
          manufacturing projects, partially offset by reduced levels of project execution for two
          nuclear projects. . . .

                  Segment profit in 2017 was adversely affected by pre-tax charges of $260
          million resulting from forecast revisions for estimated cost growth at three fixed-
          price, gas-fired power plant projects.

It added:

                  Earnings from continuing operations before taxes for 2017 decreased 29
          percent to $386 million from $547 million in 2016. Earnings in 2017 were adversely
          affected by pre-tax charges totaling $304 million resulting from forecast revisions for
          estimated cost growth at three fixed-price, gas-fired power plant projects in the
          southeastern United States and a downstream project.

It stated:

                   Consolidated new awards in 2017 were $12.6 billion compared to $21.0
          billion in 2016 and $21.8 billion in 2015. All business segments contributed to the
          new award activity in 2017, including a mining project in Chile, a power restoration
          project in Puerto Rico, a contract extension for the LOGCAP IV program, a
          propylene oxide project in Texas and infrastructure projects in the United States and
          the Netherlands.
                                                  - 69 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 75 of 174 PageID 1348



It also stated:

                  Consolidated backlog was $30.9 billion as of December 31, 2017, $45.0
          billion as of December 31, 2016, and $44.7 billion as of December 31, 2015. The
          decrease in backlog at the end of 2017 primarily resulted from the removal of two
          nuclear power plant projects for Westinghouse Electric Company LLC
          (“Westinghouse”) and an adjustment to limit the contractual term of the Magnox
          nuclear decommissioning project in the United Kingdom (the “Magnox RSRL
          Project”) to a five year term, as well as new award activity being outpaced by work
          performed.

          156.      Statement No. 52: On the earnings call that evening, Seaton continued to tout the

Company’s purported improvements to its internal controls:

          We made improvements to our systems and processes to improve project delivery
          and have invested in new data-centric execution platform that will use historical,
          standardized data to more accurately analyze and predict project outcomes.

          157.      Statement No. 53: On May 3, 2018, Fluor released its Q1 2018 Form 10-Q, signed

by Stanski and Chopra and SOX-certified by Seaton and Stanski. Fluor reported total revenue of

approximately $4.8 billion for Q1 2018, and a net loss of approximately $12 million. The Company

also reported that it had recorded $134 million in claim revenue as of the end of Q1 2018. It stated

          Consolidated revenue of $4.8 billion for the three months ended March 31, 2018
          remained flat compared to the three months ended March 31, 2017. Revenue growth
          in the Government and Diversified Services segments was offset by revenue declines
          in the Mining, Industrial, Infrastructure & Power and Energy & Chemicals segments.

Regarding the Power segment specifically, it stated:

                 Revenue for the three months ended March 31, 2018 decreased by 34 percent
          compared to the three months ended March 31, 2017, primarily due to reduced
          volume of project execution activities for several power projects, including
          cancellation of two nuclear projects, as well as forecast revisions for estimated cost
          growth for a fixed-price, gas-fired power plant project.

It continued:

                 [Power] [s]egment profit for the three months ended March 31, 2018
          decreased significantly compared to the corresponding period in 2017. The decrease
          in segment profit was primarily driven by forecast revisions of approximately $125
          million for estimated cost growth for the fixed-price, gas-fired power plant project
          discussed above. The decline in segment profit was also driven by the reduced

                                                  - 70 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 76 of 174 PageID 1349



          volume of project execution activities in the power business line mentioned above, as
          well as an increase in NuScale expenses, net of qualified reimbursable expenditures.

Regarding earnings, it added:

                  For the three months ended March 31, 2018, the company recognized a net
          loss attributable to Fluor Corporation of $18 million compared to net earnings
          attributable to Fluor Corporation of $61 million for the three months ended March
          31, 2017. During the first quarter of 2018, losses in the Mining, Industrial,
          Infrastructure & Power and lower earnings contributions from the Diversified
          Services segments were partially offset by higher earnings contributions from the
          Government and Energy & Chemicals segments. Earnings in the first quarter of
          2018 and 2017 were adversely affected by after-tax charges totaling approximately
          $96 million and $22 million, respectively, resulting from forecast revisions for
          estimated cost growth on certain fixed-price projects.

It added:

                 Consolidated new awards were $2.5 billion for the three months ended March
          31, 2018 compared to new awards of $2.3 billion for the three months ended March
          31, 2017. The Mining, Industrial, Infrastructure & Power and Energy & Chemicals
          segments were the major contributors to the new award activity in the first quarter of
          2018.

It also stated:

                 Consolidated backlog as of March 31, 2018 was $29.1 billion compared to
          $41.6 billion as of March 31, 2017. The decrease in backlog primarily resulted from
          the removal of two nuclear power plant projects for Westinghouse Electric Company
          LLC (“Westinghouse”) as well as new award activity being outpaced by work
          performed.

          158.      The Form 10-Q also disclosed a formal change in Fluor’s internal controls for

financial reporting:

                 On January 1, 2018, the company adopted ASC Topic 606, “Revenue from
          Contracts with Customers.” In connection with the adoption, we implemented
          certain changes to our processes, systems and controls related to revenue
          recognition. These changes included the development of new policies and practices
          based on the five-step model outlined in ASC Topic 606, new contract review
          requirements and new processes and controls related to the additional disclosure
          requirements.

          159.      Statement No. 54: On the earnings call that evening, Defendants discussed the

charges that the Company had taken on the Gas-Fired Plants and on the fixed-price CPChem Project.

                                                  - 71 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 77 of 174 PageID 1350



Seaton essentially admitted that the Company’s prior controls were inadequate, while stressing that

Fluor had learned from its prior mistakes:

          Now that project, as well as these other projects, were bid prior to the maturation
          of our integrated solutions approach. And there are fatal flaws in the bidding
          process of all of those projects, and there were execution issues that weren’t
          properly covered. And you didn’t have the coverage ratio as you expect on a
          project that has a kind of risk that those projects had, part of it driven by market in
          terms of the power business. But one of the things we’ve done is we look at
          CPChem and the results, and we broke it down into the issues that led to that loss.

                                              *       *      *

          [W]e’re not going to be the low bidder, but we’re going to have the best solution, in
          some cases. And that should give everyone comfort that we’re actually doing the –
          we’re looking at these differently today than we looked at when we bid those 4
          power plants.

                                              *       *      *

          We have 4 power projects that were bid by the same management team at the same
          time. And we accepted. We, being me and my management team, accepted those
          bids, primarily because we just come off of a project in that market where we had
          bettered the [as sold] margin expectation. Different things happened, we ended up
          with a problem, but it’s a confined problem within a group. And I acknowledge the
          question by Jamie on E&C and specifically, the CPChem project, again bid before
          we exercised this. So I believe when we look at the risk in the backlog, based on
          our reviews and based on our – where we are on finishing projects that are
          questionable without benefit of the integrated solutions, I think we’re in a good
          place . . . . We have invested, over the last 5 years, significantly in our tools and
          systems and in this model, which includes fabrication, construction, our supply chain
          capabilities. When we’re able to deploy those, I think we’re going to be in a very
          good place. And where we’re not, there will be a risk-adjusted approach to that.

          160.      That same day, Fluor disclosed a formal change in its internal controls for financial

reporting in its Form 10-Q for Q1 2018:

                 On January 1, 2018, the company adopted ASC Topic 606, “Revenue from
          Contracts with Customers.” In connection with the adoption, we implemented
          certain changes to our processes, systems and controls related to revenue
          recognition. These changes included the development of new policies and practices
          based on the five-step model outlined in ASC Topic 606, new contract review
          requirements and new processes and controls related to the additional disclosure
          requirements.



                                                   - 72 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 78 of 174 PageID 1351



          161.      Statement No. 55: On August 2, 2018, Fluor released its Q2 2018 Form 10-Q, signed

by Stanski and Chopra and SOX-certified by Seaton and Stanski. Fluor reported total revenue of

approximately $4.9 billion for Q2 2018, and net earnings of approximately $131 million. The

Company also reported that it had recorded $132 million in claim revenue as of the end of Q2 2018.

It stated:

                  Consolidated revenue of $4.9 billion for the three months ended June 30,
          2018 increased 4 percent compared to $4.7 billion for the three months ended June
          30, 2017. Revenue growth in the Mining, Industrial, Infrastructure & Power,
          Government and Diversified Services segments was partially offset by revenue
          declines in the Energy & Chemicals segment. Consolidated revenue of $9.7 billion
          for the six months ended June 30, 2018 increased slightly compared to $9.6 billion
          for the six months ended June 30, 2017. Revenue growth in the Government and
          Diversified Services segments was offset by revenue declines in the Energy &
          Chemicals and Mining, Industrial, Infrastructure & Power segments.

For the Power segment, it elaborated:

                  Revenue for the three months ended June 30, 2018 increased by 13 percent
          compared to the same period in 2017. . . . This revenue growth was partially offset
          by reduced levels of project execution activity for several power projects, including
          two nuclear projects that were cancelled during 2017. Revenue for the six months
          ended June 30, 2018 declined by 12 percent compared to the same period in the prior
          year, largely due to the reduced volume of project execution activity for the power
          projects discussed above.

It added:

                  Segment profit and segment profit margin for the three and six months ended
          June 30, 2018 were adversely affected by charges totaling $16 million and $142
          million, respectively, resulting from forecast revisions for estimated cost growth at a
          fixed-price, gas-fired power plant project. Segment profit and segment profit margin
          for the three and six months ended June 30, 2017 were also adversely affected by
          charges totaling $194 million and $219 million, respectively, resulting from forecast
          revisions for estimated cost growth at three fixed-price, gas-fired power plant
          projects.

Regarding earnings, it stated:

                  Net earnings attributable to Fluor Corporation were $115 million and $97
          million for the three and six months ended June 30, 2018, respectively, compared to
          a net loss attributable to Fluor Corporation of $24 million for the three months ended
          June 30, 2017 and net earnings attributable to Fluor Corporation of $37 million for
          the six months ended June 30, 2017. Earnings for the three and six months ended
                                                   - 73 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 79 of 174 PageID 1352



          June 30, 2018 were adversely affected by after-tax charges totaling $80 million and
          $176 million, respectively, resulting from forecast revisions for estimated cost
          growth at a fixed-price, gas-fired power plant project and a fixed-price downstream
          project. Earnings for the three and six months ended June 30, 2017 were adversely
          affected by after-tax charges totaling $124 million and $140 million, respectively,
          resulting from forecast revisions for estimated cost growth at three fixed-price, gas-
          fired power plant projects.

It added:

                  Consolidated new awards were $5.4 billion and $7.9 billion for the three and
          six months ended June 30, 2018 compared to new awards of $3.2 billion and $5.5
          billion for the three and six months ended June 30, 2017. The Mining, Industrial,
          Infrastructure & Power and Energy & Chemicals segments were the major
          contributors to the new award activity in the first half of 2018.

It also stated:

                 Consolidated backlog as of June 30, 2018 was $29.3 billion compared to
          $37.6 billion as of June 30, 2017. The decrease in backlog primarily resulted from
          the removal of a nuclear power plant project for Westinghouse Electric Company
          LLC (“Westinghouse”) as well as new award activity being outpaced by work
          performed.

          162.      Statement No. 56: On the earnings call that evening, Seaton again claimed that the

Company had turned a corner from its problematic fixed-price projects: “It’s just a shame that this

noise on legacy projects has dampened what could have been some really good quarters over the last

2 years. And we’ve done everything in our power to lessen that risk and give us better insight and

surety in terms of our performance going forward.”

          163.      Statement No 57: On October 10, 2018, Fluor announced its preliminary financial

results for Q3 2018 in a press release and held an earnings call. On the call, Seaton was asked

whether the Company had done any “soul-searching” to determine whether the consistent charges it

had taken on its fixed-price projects were “a function of something structural within the company,”

to which Seaton responded:

                   Well, speaking as a frustrated CEO, I can tell you that having this call and the
          last calls we’ve had, had taken years off my life. We’ve done a lot of soul-searching,
          to your point, but I will point you back to one fact that I think is relevant, and that is
          that this is 2 projects out of 1,000 that are operating at any given time. These
                                                   - 74 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 80 of 174 PageID 1353



          projects, the Power project specifically, were bid at a time by a bidding team that
          did not follow the rules. Those people are no longer in our company. And so the
          review processes have been changed accordingly. The refining project was bid at
          about the same time, and they’ve made some fundamental flaws in terms of how they
          transition from engineering into the construction phase of the project, again, things
          that we’ve taken to heart and have strengthened the decision-making process. But
          as I mentioned in the previous question, that project governance organization and
          what their responsibilities are to make sure that: a, it’s bid correctly; b, it
          transitions from the different phases of a project. And I see them as an early
          warning system, in addition to what we’ve done with – that we announced with IBM
          and the use of Watson. So we’ve done a lot of things . . . .

          164.      Statement No. 58: On November 1, 2018, Fluor released its Q3 2018 Form 10-Q,

signed by Stanski and Chopra and SOX-certified by Seaton and Stanski. Fluor reported total

revenue of approximately $4.7 billion for Q3 2018, and net earnings of approximately $96 million.

The Company also reported that it had recorded $156 million in claim revenue as of the end of Q3

2018. It stated:

                  Consolidated revenue of $4.7 billion for the three months ended September
          30, 2018 decreased 6 percent compared to $4.9 billion for the three months ended
          September 30, 2017. Revenue declines in the Energy & Chemicals and Diversified
          Services segments were partially offset by revenue growth in the Mining, Industrial,
          Infrastructure & Power and Government segments.

Elaborating as to the Power segment, it stated:

                  Revenue for the three months ended September 30, 2018 increased by 4
          percent compared to the same period in 2017. . . . This revenue growth was
          substantially offset by reduced levels of project execution activity for several power
          projects, including two nuclear projects that were cancelled during 2017. Revenue
          for the nine months ended September 30, 2018 declined by 7 percent compared to the
          same period in the prior year due to the reduced volume of project execution activity
          for the power projects discussed above, largely offset by increased levels of project
          execution activity in the mining & metals, infrastructure and life sciences & advance
          manufacturing business lines.

It continued:

          [Power] segment profit for the three and nine months ended September 30, 2018 was
          adversely affected by charges totaling $35 million and $177 million, respectively,
          resulting from forecast revisions for estimated cost growth at a fixed-price, gas-fired
          power plant project.

Regarding earnings, it stated:
                                                  - 75 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 81 of 174 PageID 1354



                  Net earnings attributable to Fluor Corporation were $77 million and $175
          million for the three and nine months ended September 30, 2018, respectively,
          compared to net earnings attributable to Fluor Corporation of $94 million and $131
          million for the three and nine months ended September 30, 2017. . . . [E]arnings for
          the three and nine months ended September 30, 2018 were adversely affected by
          after-tax charges totaling $70 million and $244 million, respectively, resulting from
          forecast revisions for estimated cost and schedule impacts at a fixed-price, gas-fired
          power plant project and a fixed-price downstream project.

It continued:

                 Consolidated new awards were $9.6 billion and $17.6 billion for the three and
          nine months ended September 30, 2018, respectively, compared to new awards of
          $3.8 billion and $9.3 billion for the three and nine months ended September 30,
          2017. The Mining, Industrial, Infrastructure & Power and Government segments
          were the major contributors to the new award activity in the first nine months of
          2018.

It added: “Consolidated backlog as of September 30, 2018 was $34.9 billion compared to $32.9

billion as of September 30, 2017.”

          165.      Statement No. 59: On February 21, 2019, Fluor released its Q4 2018 financial

statements and its fiscal year 2018 Form 10-K, signed by Seaton, Stanski, and Chopra and SOX-

certified by Seaton and Stanski. Fluor reported total revenue of approximately $19.2 billion for

fiscal year 2018. The Company also reported that it had recorded $166 million in claim revenue as

of the end of 2018. It stated:

                 Consolidated revenue was $19.2 billion, $19.5 billion and $19.0 billion
          during 2018, 2017 and 2016, respectively. During 2018, a revenue decline in the
          Energy & Chemicals segment was partially offset by revenue growth in the
          Government segment. Revenue in the Mining, Industrial, Infrastructure & Power
          and Diversified Services segments remained flat compared to 2017.

Elaborating on the Power segment, it stated:

                  Revenue in 2018 remained flat compared to 2017. Revenue growth from
          increased project execution activity for certain existing and recently awarded mining
          & metals and infrastructure projects was offset by reduced levels of project execution
          activity for several power projects, including two nuclear projects that were canceled
          during 2017.

It added:

                                                  - 76 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 82 of 174 PageID 1355



                  [Power] [s]egment profit in 2018 was adversely affected by charges totaling
          $188 million resulting from forecast revisions for estimated cost growth at a fixed-
          price, gas-fired power plant project.

Discussing the Government segment, it added:

                 Total assets in the Government segment were $823 million as of December
          31, 2018 compared to $732 million as of December 31, 2017. The increase in total
          assets primarily resulted from increased working capital in support of project
          execution activities for several projects including the LOGCAP IV program in
          Afghanistan and the Radford Munition Facility.

Discussing earnings, it stated:

                  Earnings before taxes for 2018 increased 25 percent to $482 million from
          $386 million in 2017. Earnings in 2018 were adversely affected by pre-tax charges
          totaling $361 million resulting from forecast revisions for estimated cost and
          schedule impacts on a fixed-price, gas-fired power plant project, a fixed-price
          downstream project and a fixed-price, offshore project.

It stated:

                  Consolidated new awards in 2018 were $27.7 billion compared to $12.6
          billion in 2017 and $21.0 billion in 2016. The Energy & Chemicals and Mining,
          Industrial, Infrastructure & Power segments were the significant drivers of new
          award activity during 2018 . . . .

It added:

                  Consolidated backlog was $40.0 billion as of December 31, 2018, $30.9
          billion as of December 31, 2017, and $45.0 billion as of December 31, 2016. The
          increase in backlog in 2018 primarily resulted from the new award activity discussed
          above.

          166.      Statement No. 60: On the earnings call that evening, Seaton emphasized that the

changes in the Company’s internal governance processes would “limit the issues that [the Company]

experienced over the last few years”:

          I feel really good about the investments that we’ve made in terms of tools and
          systems, and the discipline and governance around how we bid projects, how we start
          projects, how we go through the various phases and what those requirements are
          going to be.

                                            *      *      *



                                                 - 77 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 83 of 174 PageID 1356



          I’m really confident that the changes that we’ve made over the last few years in
          terms of governance and tools and systems is going to provide a more sure outcome
          for Fluor and limit, I can’t say eliminate, but limit the issues that we’ve
          experienced over the last few years.

          167.      Statement No. 61: In the 2018 Annual Report Shareholder Letter dated March 4,

2019, Seaton again touted the changes in internal controls and governance processes, and the effect

they would have on the Company’s financial reporting for fixed-price contracts:

                  We continue to refine and improve our approach to executing fixed-price
          projects. In 2018 we introduced an advanced governance process which employs
          technology that can vastly improve predictability on complex projects. We are
          using predictive data analytics supported by IBM Watson to assist in every stage,
          from bidding to real-time tracking throughout the project, by learning from over 100
          completed Fluor projects and what their success teaches us. We believe the creation
          of these tools and processes will help us identify risks sooner and provide a path
          toward preserving project profitability.

          168.      Statement No. 62: On May 2, 2019, Fluor released its Q1 2019 Form 10-Q, signed

by Stanski and Chopra and SOX-certified by Hernandez and Stanski. Fluor reported total revenue of

approximately $4.2 billion for Q1 2019, and a net loss of approximately $43 million. The Company

also reported that it had recorded $175 million in claim revenue as of the end of Q1 2019. It stated:

                  Consolidated revenue of $4.2 billion for the three months ended March 31,
          2019 decreased 13 percent compared to $4.8 billion for the three months ended
          March 31, 2018. Revenue declines in the Energy & Chemicals, Government and
          Diversified Services segments were partially offset by revenue growth in the Mining,
          Industrial, Infrastructure & Power segment.

It elaborated concerning the Power segment, stating:

                  Revenue for the three months ended March 31, 2019 increased by 52 percent
          compared to the three months ended March 31, 2018, primarily due to increased
          project execution activity for recently awarded mining & metals projects and an
          existing infrastructure project. The increase in revenue was partially offset by
          reduced levels of project execution activity for certain power and life sciences &
          advanced manufacturing projects nearing completion.

                  Segment profit during the three months ended March 31, 2019 and 2018 was
          adversely affected by charges totaling $26 million and $125 million, respectively,
          resulting from forecast revisions for estimated cost growth at certain fixed-price, gas-
          fired power plant projects.

                                                   - 78 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 84 of 174 PageID 1357



                                            *       *       *

                  The company is currently in a dispute with a customer over costs totaling
          approximately $110 million that were allegedly incurred by the customer in
          connection with one of the gas-fired power plant projects discussed above. The
          customer has withheld payment of certain invoices outstanding as of March 31, 2019
          and drew down in January 2019 on a letter of credit issued on behalf of the company.
          The company believes that certain of the customer’s claims are without merit and is
          vigorously pursuing recovery of the amounts from the customer. Based upon its
          evaluation as of March 31, 2019, the company does not believe it is probable that a
          loss will be incurred in excess of amounts reserved for this matter.

Regarding Fluor’s net loss, it stated:

                  The company recognized net losses attributable to Fluor Corporation of $58
          million and $18 million during the three months ended March 31, 2019 and 2018,
          respectively. Earnings in 2019 were adversely affected by after-tax charges totaling
          $91 million resulting from forecast revisions for certain projects in the Energy &
          Chemicals and Mining, Industrial, Infrastructure & Power segments and after-tax
          restructuring charges totaling $21 million.

It continued:

                 Consolidated new awards were $3.4 billion for the three months ended March
          31, 2019 compared to new awards of $2.5 billion for the three months ended March
          31, 2018. The Mining, Industrial, Infrastructure & Power and Energy & Chemicals
          segments were the major contributors to the new award activity in the first quarter of
          2019.

It added:

                  Consolidated backlog as of March 31, 2019 was $39.3 billion compared to
          $29.1 billion as of March 31, 2018. The increase in backlog primarily resulted from
          new awards booked in the latter part of 2018 in the Energy & Chemicals and Mining,
          Industrial, Infrastructure & Power segments.

It separated from backlog the Company’s remaining unsatisfied performance obligations, or RUPO,

and stated:

                 The company’s remaining unsatisfied performance obligations (“RUPO”) as
          of March 31, 2019 represent a measure of the total dollar value of work to be
          performed on contracts awarded and in progress. The company had $37 billion in
          RUPO as of March 31, 2019.

          169.      That same day, Fluor disclosed that Seaton was stepping down as CEO, to be

replaced by interim CEO Hernandez.
                                                  - 79 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 85 of 174 PageID 1358



          170.      Statement No. 63: On the earnings call that evening, Hernandez was asked by several

analysts whether or not the Company had “scrub[bed]” its fixed-price backlog to de-risk future

losses:

                  [Analyst:] Good to talk to you, and welcome, Carlos. I guess my first
          question, understanding this is all relatively new, but have we had the opportunity –
          obviously we had more charges in the quarter. Have we had the opportunity to scrub
          the entire backlog? Or is this something that’s on the come?

                                             *       *      *

                  [Hernandez:] Jamie, let me answer the other part of your question about
          whether we’ve done a full scrub of all of our projects. And let me just say that our
          focus, our renewed and enhanced focus, is going to be on operations. We’re going
          to have our fingers on the projects. We’re going to have our thumb on the pulse of
          every project, and that will be a company-wide area of focus.

                                             *       *      *

          [Analyst:] Carlos, can I follow up on Jamie’s question around the projects
          themselves? When do you think we can put the power projects actually behind us? I
          know we’re in punch list there, so it should be relatively soon. How far along is the
          offshore project? And are there any other projects at this point that have sort of a
          yellow flag around them?

                                             *       *      *

                 [Hernandez:] . . . I believe you had one other question. What was that? Oh,
          do we have any other projects? We don’t have any other projects. We look at
          projects, as you know, every quarter. We do a scrub every quarter where we are on
          each project, and we report those where we have an issue or not.

          171.      When further asked about whether the “issues on the problem projects” were “more

related to pricing the bid or more on the execution side,” Hernandez admitted that the Gas-Fired

Plants had suffered from overly aggressive bidding:

          If you look back at some of the power – gas-fired power projects, that was a little bit
          different. That was a very competitive market. We probably were more aggressive
          than we should have been in bidding those projects.

                  And so everything had to go absolutely right, and in some couple of those
          projects, they did not.



                                                   - 80 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 86 of 174 PageID 1359



          172.      Statement Nos. 37-63 regarding Fluor’s internal controls and procedures, disclosure

controls and procedures, revenue recognition policies, and reported revenue were materially false

and misleading or omitted material information necessary to make them not misleading for the

following reasons that were unbeknownst to investors:

                    (a)          The failure of Fluor’s project governance processes and controls rendered

Defendants’ statements about internal controls and procedures, disclosure controls and procedures,

and revenue recognition policies materially misleading. The Company did not have adequate project

governance processes and controls to review project status and execution. In connection with the

massive Q2 2019 charges, the Company announced a new Risk Committee in recognition of the

need to “improve [the] visibility into” into its project review and execution oversight. ¶283, infra.

As Hernandez admitted, there were “significant and common issues in many of [the Company’s]

challenged projects.” Id. Hernandez also admitted that the Company “must take a more disciplined

approach to risk assessment on [its] projects” and announced “changes to how we approach

engineering and project management to ensure our projects are staying in sequence with work not

commencing until the appropriate reviews are complete.” Id.

                    (b)          Although Defendants stated throughout the Class Period that they conduced

detailed project reviews and oversight each month and each quarter – pursuant to the PSRs and the

Company’s internal controls – Hernandez admitted in Q2 2019 there were myriad unresolved issues

on fixed-priced projects and that “the company met with a number of our clients, subcontractors and

suppliers, in an attempt to resolve a number of matters. These include ongoing disputes, pending

change orders, schedule extensions, closeout items, unpaid receivables and our position on

outstanding claims.” Id. For example, the Company announced charges related to “liquidated

damages” and “subcontractor negotiations” on the Penguins Offshore Project and “subcontractor

negotiations on two fixed-price downstream projects.” The Company also announced charges

                                                       - 81 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                          Page 87 of 174 PageID 1360



related to settlements “associated with client disputes . . . on three fixed-price, gas-fired power plant

projects.” The Company stated in the Q2 2019 press release that “[t]hese charges reflect our efforts

over the past few months to meet with clients, subcontractors, suppliers and our project teams to

evaluate and address the status of our current projects,” establishing that such efforts, meetings, and

analyses were not previously conducted, in contrast to Defendants’ statements touting their internal

controls, disclosure controls, and project governance. The fact that numerous unresolved matters

cited by Hernandez, which in total allowed more than $700 million in contract costs to go

unrecorded, had accumulated over several years across 16 separate fixed-price projects confirms that

Fluor’s project governance processes (e.g., its so-called “PSR”) were either non-existent or grossly

ineffective.

                    (c)          As detailed in §IV., supra, the Company’s project governance processes were

among the most “critical” components of Fluor’s ability to (a) recognize revenue on fixed-price

projects and (b) certify that Fluor’s internal controls and disclosure controls were effective. Thus,

that these project governance processes were either non-existent or grossly ineffective renders

statements about Fluor’s internal controls and procedures, disclosure controls and procedures, and

revenue recognition policies materially misleading. Moreover, the Company announced on February

18, 2020 that the SEC “is conducting an investigation of the Company’s past accounting and

financial reporting” and Defendants are “conducting our own internal review” of “prior period of

reporting and related control environment.” ¶289, infra.

                    (d)          Pervasive red flags rendered Defendants’ internal controls, disclosure

controls, risk management, and revenue recognition policy statements misleading. As detailed in

§IV., supra, in order to recognize any revenue on fixed-price projects in compliance with GAAP

accounting rules, the Company was required to maintain project governance processes and controls

sufficient to identify and capture all evidence of contract costs on each of Fluor’s fixed-price

                                                        - 82 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 88 of 174 PageID 1361



contracts. Specifically, in order to use the percentage-of-completion accounting method to record

revenue, ASC No. 605 requires that “contract costs shall be identified, estimated, and accumulated

with a reasonable degree of accuracy.” ASC 605 also states: “An entity without the ability to update

and revise estimates continually with a degree of confidence could not meet that essential

requirement of GAAP.” ASC 605-35-25-45. Likewise, under SOX rules, the Company was

required to test the design and operation of internal controls around its critical accounting polies,

which included the Company’s project governance processes and controls. Under these GAAP and

SOX rules, the numerous red flags detailed herein were exactly the type of evidence Defendants

were required to identify as part the Company’s project governance processes and controls. See

§VIII.C., infra. First, and as confirmed by Hernandez on the Q2 2019 earnings call, there were

pervasive and obvious project execution issues, such as large subcontractor failures and major

disputes with customers that resulted in lawsuits, including a $110 million lawsuit against Duke. See

¶199(a), infra. Second, project execution issues on comparable projects that similarly affected all

fixed-price contracts were known to but not accounted for by Defendants, rendering their internal

controls and risk management statements misleading. See ¶199(b), infra. Third, Defendants were

aware that artificially low fixed-price bids meant those projects were at an increased risk of suffering

losses, rendering Defendants’ certifications regarding controls and risk management misleading. See

¶199(c), infra. Fourth, significant open and unapproved change orders on troubled fixed-price

projects, where defendants had no assurance that payment on those change orders was probable,

rendered Defendants’ revenue and internal controls statements misleading. See ¶199(d), infra.

Fifth, ongoing customer disputes and schedule extensions, and resulting costs, rendered Defendants’

internal controls, risk management, and revenue statements misleading. See ¶199(e), infra. The fact

that Defendants were aware of or recklessly disregarded this scope and magnitude of serious red

flags over a period of several years and across 16 separate fixed-price projects confirms that Fluor’s

                                                 - 83 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                          Page 89 of 174 PageID 1362



project governance processes were either non-existent or grossly ineffective, thereby rendering

statements about Fluor’s internal controls and disclosure controls, and compliance with GAAP

revenue recognition rules, materially misleading.

                    (e)          The failure of Fluor’s project governance processes and controls, including

Defendants’ disregard for pervasive red flags, rendered Defendants’ statements about reported

revenue materially false and misleading. First, Fluor failed to meet the prerequisite for revenue

recognition under GAAP. As described in §IV., supra, Defendants could not recognize any revenue

on contracts for which a reliable estimate of costs could not be calculated. See ASC 605-35-25-45

(“An entity without the ability to update and revise estimates continually with a degree of confidence

could not meet that essential requirement of GAAP.”). Second, if Defendants could establish the

perquisite to recognize revenue, Fluor was required to immediately recognize losses for any

contracts in a loss position. Specifically, GAAP revenue recognition rules state: “For a contract on

which a loss is anticipated, GAAP requires recognition of the entire anticipated loss as soon as the

loss becomes evident. . . . When the current estimates of total contract revenue and contract cost

indicate a loss, a provision for the entire loss on the contract shall be made.” ASC 605-35-25-45;

ASC 605-35-25-46. Third, Fluor recognized revenue on unapproved change orders and open claims

in violation of GAAP. Under GAAP, Fluor can only recognize “claim revenue” from unapproved

change orders if it is “probable” the customer will agree to pay the change order. See §IV.A., supra.

During the Class Period, Fluor recognized millions of dollars in claim revenue despite that the

customers had not approved the claim in question and without a basis to conclude that it was

probable the customers would do so. In Q2 2019, Defendants were forced to take charges related to

“certain unapproved change orders” they had previously reported as revenue, demonstrating that the

previously recognized claim revenue was unearned and should not have been reported. As a result

of Defendants’ violation of GAAP revenue recognition rules, Fluor’s statements about reported

                                                        - 84 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                        Page 90 of 174 PageID 1363



revenues were materially misleading. To that end, the SEC “is conducting an investigation of the

Company’s past accounting and financial reporting” and Defendants are “conducting our own

internal review” of “prior period reporting and related control environment.” ¶289, infra.

                    (f)          The foregoing Statement Nos. 41-44, 46-48, 50-51, 53, 55, 58-59, and 62

were also materially false and misleading because they reported Fluor’s financial results and metrics,

both on a consolidated and a segment-by-segment basis, including without limitation revenues, net

earnings or losses, new awards, and backlog, as well as positive or insufficiently negative reports of

Fluor’s underlying business segments and specific projects, without disclosing that they were

generated through improper underbidding of large, fixed-price contracts, during the execution phase

of which cost overruns were occurring, unreported charges were necessary and accruing, Fluor’s

financial reporting was being done in a non-compliant manner, and Fluor faced material undisclosed

risks. It was materially false and misleading to reference such positive results and metrics or to

discuss potentially significant concerns like the sufficiency of Fluor’s contract bidding process, the

integrity of Fluor’s internal controls, and the ability to profitably execute its fixed-price contracts

while omitting disclosure of the underlying bidding, controls, and execution problems set forth

herein, which both inflated the positive metrics and surpassed in severity the disclosed risks. It was

especially misleading to report Fluor’s backlog or to detail its progress on the projects at issue in

light of the undisclosed facts set forth herein. As such, these misstatements and omissions violated,

inter alia, Regulation S-K, Item 303, 17 C.F.R. §229.303(a)(3)(i)-(ii) and (b)(2).

          D.        Defendants Omitted Material Information Regarding Unresolved
                    Change Orders, Claims, and Client, Subcontractor, and Supplier
                    Disputes

          173.      Statement No. 64: In connection with the filing of each Form 10-K and Form 10-Q

issued during the Class Period, Seaton, Porter, Stanski, Smalley, and Chopra made affirmative

statements about the Company’s purported review, analysis, and accounting for change orders,

                                                       - 85 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                  Page 91 of 174 PageID 1364



claims, and disputes between Fluor and its clients, subcontractors, and suppliers. These statements

created a duty to disclose the existence of significant open claims, unapproved change orders, and

unresolved disputes between Fluor and its clients, subcontractors, and suppliers on numerous fixed-

price projects:

          The percentage-of-completion method of revenue recognition requires the company
          to prepare estimates of cost to complete for contracts in progress. In making such
          estimates, judgments are required to evaluate contingencies such as potential
          variances in schedule and the cost of materials, labor cost and productivity, the
          impact of change orders, liability claims, contract disputes and achievement of
          contractual performance standards. Changes in total estimated contract cost and
          losses, if any, are recognized in the period they are determined. 8

          174.      Statement No. 64, repeated in each Form 10-K, omitted material information

necessary to render it not misleading for the following reasons that were unbeknownst to investors:

          Defendants omitted material information concerning significant unresolved matters,

including open claims, unapproved change orders, and unresolved disputes between Fluor and its

clients, subcontractors, and suppliers that existed on numerous fixed-price projects at the time

Statement No. 64 was made. In August 2019, Hernandez admitted that significant unresolved

matters, claims, change orders, and disputes had accumulated over several years across 16 separate

fixed-price projects, allowing Defendants to conceal more than $700 million in unrecorded contract

costs from investors. In Q2 2019, Hernandez announced that Fluor was forced to record charges

stemming from the “resolution of a variety of matters, including outstanding disputes and claims,

pending change orders, schedule extensions, accounts receivable and other project close out items.”

Hernandez emphasized that these unresolved matters were “significant and common issues in many

of [the Company’s] challenged projects.” The Company cited charges tied to specific unresolved

matters, including “liquidated damages” and “subcontractor negotiations” on the Penguins Offshore


8
   This statement was repeated in every Form 10-K issued during the Class Period in identical or
substantially similar form.

                                                - 86 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 92 of 174 PageID 1365



Project and “client and subcontractor negotiations on two fixed-price downstream projects.” The

Company also announced charges related to settlements “associated with client disputes . . . on three

fixed-price, gas-fired power plant projects,” additional charges tied to “certain unapproved change

orders related to a fixed-priced, U.S. government project,” and additional charges “related to

negotiations with clients and joint venture partners.” The significant unresolved matters, claims,

change orders, and disputes between Fluor and its clients, subcontractors, and suppliers that were

disclosed in August 2019 (a) existed across numerous fixed-price projects at the time Statement No.

64 was made; (b) represented material information to investors; and (c) were concealed by

Defendants. As such, Statement No. 64 was materially misleading by omission.

VIII. DEFENDANTS ACTED WITH SCIENTER

          A.        The Individual Defendants Personally Reviewed and Approved the
                    Faulty Bids at Issue, Monitored Construction Progress, and Misstated
                    These Projects Publicly

          175.      During the May 3, 2018 earnings call, Seaton admitted the personal role that he and

his management team played in reviewing and authorizing the bids for the Gas-Fired Plants at issue:

          We have 4 power projects that were bid by the same management team at the same
          time. And we accepted. We, being me and my management team, accepted those
          bids, primarily because we just come off of a project in that market where we had
          bettered the [as sold] margin expectation.

          176.      The accounts of several confidential witnesses confirm Seaton’s acknowledgement

that Seaton himself and senior management at Fluor were intimately involved in the bidding process.

CW-1 stated that all hard-number bids were reviewed and approved through the Executive Review

Board process and the BRMF that included Seaton, the President of the Power segment, and other

senior management. Similarly, CW-3 stated that CW-3 believed project estimates were approved by

senior management. CW-4 stated that bids for gas-fired plants went all the way up to Seaton for

approval, and included the Executive Team, the Power segment President, the Chief Risk

Assessment Officer, and the CFO (Porter and Stanski during the Class Period). CW-7 identified
                                           - 87 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 93 of 174 PageID 1366



Seaton as a member of a review team that reviewed the “estimating packet” for large and high-

profile projects prior to bid approval. CW-6 similarly stated that Stanski conducted a comprehensive

review of all bids over $50-$75 million in the Government group.

          177.      Furthermore, Defendants spoke about Fluor’s purportedly conservative bidding

process on nearly every single earnings call throughout the Class Period, demonstrating that the topic

was high on Defendants’ radar and a key concern for analysts and that Defendants knew or were

reckless in not knowing that Fluor’s bids were not conservative when they repeatedly stated, often in

response to direct questions from analysts, that Fluor’s bids were conservative.

          178.      Defendants were also aware that they had a history of underbidding gas-fired power

plants. Defendants later admitted that of the 12 gas-fired projects the Company undertook since

2003, “10 of the 12 have underperformed our as-sold expectations, with 3 suffering losses.” ¶275,

infra. That means that prior to the four Gas-Fired Plants at issue, six of eight fixed-price gas-fired

power projects awarded to Fluor since 2003 – or 75% – had underperformed Fluor’s bid

assumptions. Defendants knew before and during the Class Period that their bids were not

conservative.

          179.      By the time that Fluor started work on the Brunswick County Plant, it was apparent to

Defendants that their bid for the project was overly aggressive. Indeed, the Brunswick County Plant

bid was accepted more than a year before the start of the Class Period. In that intervening period,

Fluor had completed detailed “engineering and procurement services on the plant from its Charlotte,

North Carolina office” (¶114, supra), which would have revealed that its “baseline assumptions”

underlying its bid were not achievable. As CW-5 described, there was not a desire to devote

substantial time and resources to estimating and bidding before winning the contract, since those

resources would be wasted if Fluor did not win the contract. In fact, Fluor compressed the critical

design phase to six months, whereas that phase typically takes one to one-and-a-half years. Thus,

                                                   - 88 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 94 of 174 PageID 1367



much of the work necessary to calculate a reasonable bid was performed only after Fluor was

awarded an EPC contract, at which time Fluor determined that its original bid was insufficient.

          180.      By the time that Fluor started work on the remaining Gas-Fired Plants, it was

apparent to Defendants that the same problems that caused the Company to take charges on the

Brunswick County Plant would affect the other Gas-Fired Plants. Fluor used the same or

substantially similar Mitsubishi turbines on the other Gas-Fired Plants, §V., supra, all of which were

“next generation” turbines with which Fluor had never worked, and therefore the problems arising at

the Brunswick County Plant equally affected and illustrated identical risks at the other Gas-Fired

Plants. For example, CW-5 described a pressure valve problem affecting the Citrus County Plant

turbines that had also affected the Brunswick County Plant turbines. As Seaton admitted in August

2017:

          All 3 projects, 4 if you include the Brunswick project that incurred a charge in 2015,
          had a fundamental problem. The projects did not meet the original baseline
          assumptions due to improper estimating, craft productivity and equipment issues.
          All of these projects were bid in 2014 by the same pursuit team. In addition, all 4
          projects were based on next-gen turbines or steam generators that were first of a kind
          for Fluor. The quality control and completeness of these turbines delivered to the
          site were not in line with our bid assumptions and we are pursuing our options.

          181.      Defendants were also made aware of project execution issues as each Gas-Fired Plant

progressed. CW-8 noted that issues arose during the construction phase and projects were already

seriously in the red by midway through construction. Seaton similarly admitted in August 2017,

issues would generally “raise their heads” and become apparent when a project reached “about 40%

– 30% to 40% construction progress.”

          182.      Seaton also personally visited the Gas-Fired Plants. For example, Fluor tweeted a

picture of Seaton on site at the Citrus County Plant in January 2018. By May 2018, Seaton had

conducted a close “personal review” of the Citrus County Plant and stated he would visit the site on



                                                   - 89 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 95 of 174 PageID 1368



a routine basis: “[W]hen things go bad, the boss has got to be there, and I get that. And I have been

and will be as we finish this project.”

          183.      CW-8 noted that the CEO, Seaton, and the CFOs during his employment (Porter and

Stanski) closely monitored employees’ weekly timesheets and charges and other project performance

data on at least a monthly basis showing ongoing budgeting issues at the fixed-price projects.

          184.      Defendants therefore had direct knowledge of, and access to, the low-quality bids and

execution issues at the time they issued the misleading statements alleged herein.

          B.        Fluor’s Judicial Admissions Concerning Problems in the Brunswick
                    and Citrus County Plants Establish the Knowing Falsity of Their
                    Prior Misstatements

                    1.           The Mitsubishi Lawsuit

          185.      According to a lawsuit filed by Fluor against Mitsubishi, Fluor Enterprises, Inc. v.

Mitsubishi Hitachi Power Systems Americas, Inc., No. 3:17-cv-00622-MHL (E.D. Va.) (the

“Mitsubishi Lawsuit”), Defendants were aware of major project delays and cost-overruns in the

Brunswick County Plant by early 2014.

          186.      Upon execution of the EPC contract between Fluor and Dominion for the Brunswick

County Plant, Dominion partially assigned its Turbine Supply Agreement (“TSA”) with Mitsubishi

to Fluor. Under the terms of the TSA, “Mitsubishi supplied the three combustion turbine generators,

one steam turbine generator (the ‘Turbines’) and all equipment and materials related to and

necessary for the installation of the Turbines (the “Minor Components”) that Fluor was to install on

the Project.” Mitsubishi Lawsuit, ECF No. 56 at 2. According to Fluor, “Mitsubishi was chronically

late in delivering these Minor Components” throughout the course of the project. Id.

          187.      By January 2014, Mitsubishi had already missed the delivery schedule for two Minor

Components of the Brunswick County Plant. Mitsubishi Lawsuit, ECF No. 1, ¶25.



                                                     - 90 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 96 of 174 PageID 1369



          188.      By April 2014, “Mitsubishi had already begun failing to meet the Minor Component

delivery schedule it had accepted in the TSA,” and Fluor warned Mitsubishi by letter that a claim for

liquidated damages would begin accruing from January 11, 2014. Id., ¶¶23, 25. In addition to the

late deliveries, Fluor claimed that “the deliveries evidenced a complete lack of quality control . . .

thereby requiring Fluor to expend substantial time and effort locating the components required for

the current construction activities then underway.” Id., ¶24.

          189.      Fluor claimed that the “late and mis-labeled deliveries continued and worsened,

which delayed Fluor’s progress under the EPC contract and exposed it to the liquidated delay

damages provided therein.” Id., ¶26. In order to avoid the imposition of liquidated damages from

Dominion, “Fluor was forced to accelerate the construction process at great additional cost” and to

“create a special team to . . . identify[] late deliveries and implement[], at great additional cost,

corrective action or ‘work arounds’ to eliminate or mitigate their adverse impact” on the Brunswick

County Plant project. Id., ¶¶27-28. Fluor claimed that it was forced to continue these “extraordinary

measures” for the duration of the project, but that “its efforts did not succeed entirely.” Id., ¶29.

Fluor stated that the deficient turbine component deliveries “had a material impact on the progress of

Fluor’s engineering, erection, or installation under the Project Schedule.” Id., ¶30.

          190.      On March 18, 2016, Fluor sent a letter to Mitsubishi demanding $207,750,000 in

liquidated damages. See Mitsubishi Lawsuit, ECF No. 17 at 6-7.

          191.      The Mitsubishi lawsuit was dismissed by voluntary stipulation on June 24, 2019, on

the eve of trial. Mitsubishi Lawsuit, ECF Nos. 85-86.

                    2.           The Duke Lawsuit

          192.      According to a lawsuit filed by Fluor against Duke, Fluor Enterprises, Inc. v. Duke

Energy Florida, LLC, No. 8:19-cv-00224-WFJ-AAS (M.D. Fla.) (the “Duke Lawsuit”), ECF No. 17



                                                    - 91 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 97 of 174 PageID 1370



at 9, Defendants were aware of major project delays and cost-overruns in the Citrus County Plant

project prior to November 2017.

          193.      The October 15, 2014 EPC contract between Fluor and Duke for the Citrus County

Plant contained multiple performance guarantees, such as dates for Guaranteed Mechanical

Completion and Guaranteed Substantial Completion, backed by liquidated damages provisions.

Pursuant to the terms of the EPC contract, Fluor provided Duke with a $67 million letter of credit

that Duke would be entitled to draw down in the event that Fluor “failed to fulfill certain of its

obligations under the Agreement.” Duke Lawsuit, ECF No. 1, ¶27.

          194.      There were numerous delays and cost overruns in the course of the Citrus County

Plant construction execution. For example:

                    (a)          The original Baseline Schedule for the project called for a Guaranteed

Mechanical Completion Date of December 1, 2017 for Power Block 1. However, prior to November

2017, it was apparent that the “[t]he Project was delayed” and, as a result, Fluor was forced to sign a

change order that pushed back the Guaranteed Mechanical Completion deadline by three months.

Duke Lawsuit, ECF No. 17 at 9. On November 14, 2017, Fluor and Duke entered into Change Order

No. 51 to extend the Guaranteed Substantial Completion and Guaranteed Mechanical Completion

dates for Power Blocks 1 and 2. Id.

                    (b)          “Change Order 051 did not have the desired effect” and “the Project continued

to lag.” Id. As a result, Fluor and Duke entered into Change Order No. 59 on April 6, 2018, which

again extended the Guaranteed Substantial Completion and Guaranteed Mechanical Completion

dates for Power Blocks 1 and 2. Id.

                    (c)          As explained by Duke, construction of the Citrus County Plant “ha[d] not

gone well” and, by late spring 2018, “Fluor was facing well over $100 million in liquidated

damages, with that number growing daily.” Id. at 1, 9.

                                                         - 92 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 98 of 174 PageID 1371



                    (d)          The delays continued, and Fluor “failed . . . to achieve the Guaranteed

Mechanical Completion Dates set forth in Change Order No. 59 and was late by approximately 6

months for each power Block.” Duke Lawsuit, ECF No. 1, ¶37.

                    (e)          Fluor has admitted that the Citrus County Plant resulted in “twice the amount

of labor to complete the items as compared to our forecast.” ¶278, infra. According to Duke,

“Fluor’s productivity reports confirm these assessments.” Duke Lawsuit, ECF No. 17-5 at 3.

                    (f)          According to Duke, there were numerous “well-documented delays on the

project.” Id.

                    (g)          The delays necessitated costly workarounds. “Significant work was, by

necessity, being performed on both power blocks simultaneously, which was not planned and would

never have occurred had schedules been met” and “the agreed milestone dates . . . been achieved.”

Id. “Such stacking in many instances required . . . more manpower, more materials and equipment

(because they were being utilized simultaneously rather than sequentially).” Id.

          195.      On July 9, 2018, Fluor and Duke entered into Change Order No. 73 in which “Fluor

requested relief” from the outstanding liquidated damages that had accrued. Duke Lawsuit, ECF No.

17 at 9. Change Order No. 73 provided that so long as both Power Blocks went into service prior to

December 31, 2018, Duke would agree to waive all otherwise claimable liquidated damages incurred

under the EPC contract. Id. at 9-10. Fluor would still be liable for certain “additional costs incurred

by Duke Energy due to the failure to meet the agreed milestone dates previously set forth” in the

EPC contract and Change Order No. 59. Id. at 10.

          196.      On December 21, 2018, Duke sent Fluor an invoice for approximately $109 million

of “additional costs” incurred by Duke due to Fluor’s delays on the Citrus County Plant. Duke

Lawsuit, ECF No. 1, ¶38. Fluor and Duke could not resolve their disputes concerning the amount

and supporting documentation of Duke’s demand and, on January 8, 2019, Duke drew down the full

                                                         - 93 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 99 of 174 PageID 1372



amount of the $67 million letter of credit provided by Fluor. Id., ¶49. In doing so, Duke certified to

Fluor’s bank that Fluor had “failed to fulfill certain of its obligations” under the EPC contract. Id.,

¶50.

          197.      The Duke lawsuit was voluntarily dismissed on August 27, 2019, following a

settlement between the parties. Duke Lawsuit, ECF Nos. 34-36.

          C.        Defendants Knew of or Recklessly Disregarded Red Flags Rendering
                    Their Accounting Statements Misleading

          198.      During the Class Period, Defendants recklessly disregarded critical GAAP, SOX, and

SEC rules, described above in §IV., pertaining to Fluor’s fixed-price contracts. The applicable

GAAP contract accounting rules, described above in §IV.A., required Defendants to appropriately

identify, estimate, and accumulate all contract costs with a high degree of precision before Fluor

could recognize revenue on each of its fixed-price contracts. Likewise, the SOX rules governing

internal controls over financial reporting, described above in §VI.B., required Defendants to

maintain internal controls over financial reporting sufficient to ensure that for each fixed-price

project, all costs were captured and accounted for in the Company’s quarterly project cost estimates.

The critical lapses in Fluor’s accounting and internal controls allowed Defendants to conceal more

than a billion dollars of undisclosed losses on 16 troubled fixed-price projects during the Class

Period.

          199.      Defendants represented each quarter that Fluor had: (a) performed quarter-end project

cost estimates in compliance GAAP accounting rules; and (b) maintained effective internal controls

over financial reporting in compliances with SOX and SEC rules. However, as described below,

Defendants were aware of, or recklessly disregarded, pervasive red flags indicating Fluor’s Project

Status Reviews and quarterly project cost estimates did not properly incorporate all available

evidence of cost overages with respect to the troubled fixed-price contracts, and that Fluor’s reported


                                                   - 94 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 100 of 174 PageID 1373



revenue was not supported. The significant red flags that were known by, and available to,

Defendants included:

                    (a)          Specific Project Execution Issues: Defendants were aware of, or recklessly

disregarded, known problems and red flags regarding specific project execution issues on numerous

fixed-price gas-powered projects. For example, as detailed in §VIII.B.1., supra, Defendants were

aware as early as 2014 that one of its major subcontractors, Mitsubishi, failed to deliver critical

turbine equipment, resulting in delays and costs and exposing the Company to liquidated damages.

Moreover, as detailed in §VIII.B.2., supra, Defendants were aware in late 2017 that they were

suffering major delays and cost overruns at the Citrus County Plant, causing the Company to request

change orders to excuse them from previously agreed deadlines. And, as described above in ¶125,

Defendants were aware as early as 2015 that shortages in craft labor, such as welding, caused

unrecoverable delays and cost overruns. In light of the extensive project execution issues,

Defendants’ certifications that they complied with critical accounting policies regarding closely

reviewing costs and schedule each quarter, revenue recognition rules, loss recognition rules, and

SOX rules concerning internal control over financial reporting were knowingly, or at a minimum

recklessly, misleading.

                    (b)          Project Execution Issues on Similar Projects: Defendants were aware of, or

recklessly disregarded, that pervasive project execution issues on the Gas-Fired Plants signaled

similar issues on the Company’s other fixed-price projects, which were similar in contract type and

scope and were reviewed and approved by the same set of Individual Defendants. As CEO

Hernandez admitted in connection with the massive charges the Company recognized on the Gas-

Fired Plants and other fixed-price projects in August 2019, “there a few significant and common

issues in many of our challenged projects.”



                                                        - 95 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 101 of 174 PageID 1374



                    (c)          Artificially Low Fixed-Price Bids: Defendants were aware of, or recklessly

disregarded, that the Company’s fixed-price projects were susceptible to losses because they were

improperly bid. Defendants understood that a project that was bid artificially low was at high risk

for losses because if the Company was unable to complete the project pursuant to the bid price, the

Company would have to make up the difference. As early as August 2017, Seaton admitted that the

Gas-Fired Plants suffered from a “fundamental problem” and were suffering losses due to “improper

estimating, craft productivity and equipment issues.” By May 2018, Seaton admitted that there were

“fatal flaws in the bidding process of all of those projects,” referring to the Gas-Fired Plants as well

as other fixed-price projects. Defendants’ recognition of artificially low fixed-price gas-fired

projects served as a red flag that the Company’s other fixed-price projects suffered from similar

bidding problems.

                    (d)          Open and Unapproved Change Orders: Defendants were aware of, or

recklessly disregarded, significant open and unapproved change orders on the troubled fixed-price

contracts. Fluor utilized change orders to cover-up losses by including the amounts contained in

open and unapproved change orders as revenue. Open and unapproved change orders indicated the

likelihood of cost overages and losses on the problem projects. During the Class Period, Fluor

recognized material amounts of revenue on unapproved and open change orders. As CW-9

described, Fluor instituted a “bid it low, let it grow” motto whereby Fluor would bid low to win the

project, knowing it would be unable to profitably perform the contract. To recoup the frequent cost

overruns, CW-9 stated that Fluor submitted additional task order requests at significantly higher

rates by claiming the work was outside the scope of the initial contract despite that employees

understood the work was part of the contract. In August 2019, CEO Hernandez conceded that there

were prior systemic issues with Defendants’ “risk assessment on our projects.” The risk assessment

process includes the Project Status Reviews and quarterly estimation of cost-to-complete Fluor’s

                                                        - 96 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 102 of 174 PageID 1375



fixed-price projects, as well as the internal controls that were in place to ensure the cost estimates

were accurate and complete. Hernandez specifically referenced meetings he conducted “with a

number of our clients, subcontractors and suppliers” that revealed extensive charges, including

charges and settlements related to previously undisclosed “open and unapproved change orders.”

Importantly, the “open and unapproved change orders” on these fixed-price projects were known, or

at a minimum were red flags that were recklessly disregarded, by Defendants during the Class

Period. Moreover, GAAP prohibits recognizing revenue from unapproved change orders unless it is

“probable” that the client will approve and pay the change order amount. Defendants could not

reasonably make this determination given that the change orders were, according to CW-6 and CW-

9, used by Fluor to recover money for services that Fluor knew would be necessary at the outset of a

project but that were omitted from the bid in order to win the contract.

                    (e)          Ongoing Customer and Subcontractor Disputes and Schedule Extensions:

Defendants were aware of, or recklessly disregarded, ongoing customer and subcontractor disputes

relating to fixed-price projects. These disputes were direct evidence or, at a minimum, red flags

indicating potential cost overages and losses on the problem projects. For example, as discussed

above in §VIII.B., in April 2014, Fluor warned Mitsubishi that it may seek damages arising out of

their dispute over Mitsubishi’s delivery of necessary turbine equipment and, in May 2016, Fluor sent

a letter to Mitsubishi demanding more than $207 million in liquidated damages related thereto.

Similarly, by November 2017, Fluor was forced to enter a change order with Duke that pushed back

the mechanical operation deadline for the Citrus County Plant, which subjected the Company to

potential liquidated damages. The deadline was moved back again in April 2018, which Fluor also

missed. Eventually, Duke drew down a $67 million line of credit with Fluor, prompting Fluor to sue

for declaratory relief. In light of the significant customer and subcontractor disputes and schedule

delays, Defendants’ certifications that they complied with critical accounting policies regarding

                                                      - 97 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 103 of 174 PageID 1376



closely reviewing schedule and costs each quarter, revenue recognition rules, loss recognition rules,

and SOX rules concerning internal control over financial reporting were knowingly, or at a minimum

recklessly, misleading.

          D.        The Magnitude and Frequency of the Charges Evidence Scienter

          200.      Over the course of the Class Period, the Company recognized $643 million in charges

and/or losses due to forecast revisions, cost overruns, and settlements concerning the Gas-Fired

Plants. When accounting for other fixed-price projects, these charges exceed $1.4 billion.

          201.      As reported in the Company’s 2018 Form 10-K, in 2015 the Company recognized “a

pre-tax loss of $60 million (or $0.26 per diluted share) resulting from forecast revisions” for the

Brunswick County Plant. In 2017, the Company recognized “pre-tax charges totaling $260 million

(or $1.18 per diluted share) resulting from forecast revisions for estimated cost growth” at the

Greensville County, Anderson County, and Citrus County Plants. In 2018, the Company recognized

“pre-tax charges totaling $188 million (or $1.02 per diluted share) resulting from forecast revisions

for estimated cost growth” at the Citrus County Plant. The Company’s Forms 10-Q for Q1 2019 and

Q2 2019 reported additional pre-tax charges of $26 million and $109 million, respectively, for the

Gas-Fired Plants.

          202.      These pre-tax charges were a near-constant occurrence for the Company towards the

end of the Class Period, as Defendants’ fraud was incrementally revealed through a series of partial

corrective disclosures. Indeed, the Company recognized the pre-tax charges and/or losses on the

Gas-Fired Plants in eight out of nine consecutive quarters in the Class Period – from Q1 2017 to Q2

2019. 9 The same bidding and execution problems infected Fluor’s other fixed-price projects. For

example, in 2018, Fluor recognized $173 million in charges related to a downstream fixed-price


9
    Q3 2017 was the only fiscal quarter in this 30-month period that did not suffer from a charge/loss
on the Gas-Fired Plants.

                                                   - 98 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 104 of 174 PageID 1377



project and an offshore fixed-price project. In Q1 2019, the Company took a $53 million charge for

a fixed-price offshore project. Finally, in Q2 2019, the Company recognized more than $600 million

in charges on various fixed-price contracts (in addition to the $109 million charge taken in Q2 2019

related to three of the Gas-Fired Plants). In total, Fluor has recognized more than $1.4 billion in

charges related to fixed-price contracts.

          E.        High-Level Departures and Reorganization of Fluor’s Leadership and
                    Business Model Evidence Scienter

          203.      During Q1 and Q2 2017, as the Company was taking charges due to cost overruns at

the Greensville, Anderson, and Citrus County Plants, Fluor announced the departure of several high-

level officers.

          204.      On March 8, 2017, Fluor unexpectedly announced that both Porter and Fluor’s Chief

Operating Officer, Peter Oosterveer, were departing the Company. While Defendants claimed that

Porter expected to retire by year-end as “part of normal succession planning,” the Company had

named no successor at the time and claimed there was “an ongoing search for a replacement

candidate.” Porter departed after netting over $5.1 million in ill-gotten gains from insider sales of

Fluor stock at fraud-inflated prices and before the fraud was fully revealed.

          205.      On August 3, 2017, Fluor announced the $194 million pre-tax charge for the Gas-

Fired Plants on its Q2 2017 earnings call. During the call, Seaton also announced that Stanski would

be taking Porter’s position as CFO starting the following day, that Fluor would be shuttering its

Charlotte office responsible for bidding the gas-fired plants, and that changes to the leadership of the

Power segment would be instituted specifically because of the issues alleged herein:

                 I’ve discussed the problems, and now I’d like to talk about we’ve changed.
          After we had the initial charge last quarter, we changed the Power leadership team
          and brought in Simon Nottingham as the President of that group – of the Power
          group. Simon comes from our oil and gas group, and he brings to this role his
          extensive background in project and program management. He and his team, in
          coming to this role, led a review of the 3 projects in the second quarter and
          developed a path forward that is reflected in our current estimates. Some members
                                                  - 99 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 105 of 174 PageID 1378



          of the Power management team have exited Fluor. We also informed our
          employees that we are closing our Charlotte office and consolidating Power
          operations in Greenville, where it will be closer to our other businesses and
          leadership.

          206.      Among the members of the Power segment management team replaced in Q2 2017

was Chris Tye – who had succeeded McSorley as President of the Power segment in November

2015. Although Tye became President of the Power segment after Fluor was awarded the EPC

contracts for the Gas-Fired Plants, Seaton explained that Tye and other Power segment employees

were replaced because of the bidding issues associated with those Gas-Fired Plants alleged herein.

          207.      On May 3, 2018, after consecutive quarters recognizing additional charges on the

Citrus County Plant, Seaton made the dramatic announcement that “Fluor will discontinue the

pursuit of lump-sum gas-fired power market[s].”

          208.      On the morning of May 2, 2019, Fluor issued a press release announcing that Seaton

had stepped down as CEO of the Company, and that he would no longer serve as a member of the

Company’s Board of Directors. Hernandez was named interim CEO until a permanent replacement

could be identified.

          209.      Numerous media outlets directly tied Seaton’s departure to the ongoing charges the

Company had recorded on its fixed-price contracts over the years. For instance, a May 2, 2019

Bloomberg article, titled “Fluor Sinks Most on Record as CEO Steps Down After Surprise Loss,”

noted that:

                 Fluor Corp. sank the most in almost two decades as Chief Executive Officer
          David Seaton resigned following a surprising first-quarter loss.

                  Profit and investor confidence in the engineering and construction company
          has been battered in recent years as Fluor absorbed a series of write-downs on
          projects ranging from refineries to power plants and offshore oil platforms.

          210.      A May 7, 2019 piece in The Dallas Morning News, titled “Why Fluor’s CEO had to

go: He oversaw $1 billion in write-offs in three years,” similarly noted that:

                                                  - 100 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 106 of 174 PageID 1379



                  Cost overruns and bad estimates have been building since 2016, and in the
          past three years, Fluor has taken 18 quarterly write-offs totaling more than $1 billion.
          Those problems helped wipe out two-thirds of Fluor’s market value since May 2014.

          211.      On May 28, 2019, Fluor announced further changes to the leadership structure that

oversaw these massive losses, as Steuert would be taking over Stanski’s role as CFO.

          F.        The SEC and New Management Are Now Investigating Fluor’s Prior
                    Financial Reporting and Control Environment

          212.      On February 18, 2020, Fluor issued a press release disclosing that the SEC was

investigating the Company’s prior financial reporting and the charges on fixed-price projects the

Company recorded in Q2 2019. The Company also announced that it is conducting an internal

investigation into its prior financial reports and related control environment. As a result, the

Company stated that Fluor would not be filing its fiscal year 2019 Form 10-K on time:

                  Fluor announced that the Securities and Exchange Commission (“SEC”) is
          conducting an investigation of the Company’s past accounting and financial
          reporting, and has requested documents and information related to projects for which
          the Company recorded charges in the second quarter of 2019.

                  In the course of responding to the SEC’s data requests and conducting our
          own internal review, the Company is reviewing its prior period reporting and related
          control environment. The Company has not made a determination at this time as to
          whether there are prior period material errors in its financial statements, although
          such remains possible. Given the ongoing internal review and recent developments
          on two projects, the Company does not expect to complete and file its annual report
          on Form 10-K prior to the end of February.

          213.      According to Probes Reporter, an investment research firm that specializes in issuing

Freedom of Information Act (“FOIA”) requests to the SEC, the SEC apparently opened its probe

into Fluor at some point between March 2017 and February 2018. In other words, it appears the

SEC had been investigating Fluor for potentially three years before the end of the Class Period. The

following chart contains the SEC’s responses to Probes Reporter’s FOIA requests related to Fluor

during the Class Period:

               5-Nov-2014        FOIA Response       No SEC investigative records found.
               7-May-2015        FOIA Response       No SEC investigative records found.
                                                   - 101 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 107 of 174 PageID 1380



               19-Feb-2016            FOIA Response      No SEC investigative records found.
               3-Mar-2017             FOIA Response      No SEC investigative records found.
               28-Feb-2018            FOIA Response      SEC denies access to records over concern
                                                         their release, “could reasonably be
                                                         expected to interfere with enforcement
                                                         activities.”
               20-Apr-2018           Appeal Response     Existence of on-going SEC enforcement
                                                         proceedings confirmed on appeal; Access
                                                         to records remains blocked.
               13-Nov-2018            FOIA Response      SEC denies access to records over concern
                                                         their release, “could reasonably be
                                                         expected to interfere with enforcement
                                                         activities.”
               15-Feb-2019           Appeal Response     Existence of on-going SEC enforcement
                                                         proceedings confirmed on appeal; Access
                                                         to records remains blocked.

          G.        Defendants’ Motive and Opportunity to Conceal the Truth

          214.      Throughout the Class Period, Defendants were financially motivated to underbid

fixed-price contracts in order to win repeat business and personally benefit from the Company’s

incentive-based executive compensation program. Once those contracts were won, Defendants

sought to conceal the truth about the underlying bid and execution problems in order to maintain

Fluor’s artificially inflated stock price – allowing the Individual Defendants to profit from insider

stock sales and the Company to raise additional capital on favorable terms.

                    1.           The Individual Defendants’ Insider Stock Sales

          215.      Defendants’ scienter is further evidenced by the Class Period transactions in Fluor

stock, options, and stock-related units by the Individual Defendants, which were suspicious in both

timing and amount, permitting them to accumulate more than $34 million total in ill-gotten gains

during the fraud alleged herein.




                                                       - 102 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                        Page 108 of 174 PageID 1381



                                 a.   Seaton’s Class Period Sales

          216.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), Seaton exercised 57,621 Performance Rights (“PRs”), 10 exercised 32,879

Restricted Stock Units (“RSUs”), 11 exercised 105,869 stock options, and sold 212,494 Fluor shares

(and 106,625 net shares) for gross proceeds of $14,469,595 and net proceeds of $10,057,407. Seaton

entered the Class Period with balances of 191,772 Fluor shares, 376,094 stock options, 57,621 PRs,

and 173,863 RSUs. Seaton’s transactions during the Class Period were as follows:

                                         Stock Options Transactions
                     Options
Transaction                                                                Strike     Funds Spent /
                     Grants /             Shares        Vesting Date
   Date                                                                    Price        Gained
                     Exercises
                    Exercise of
                    Options                              1/3 each on
                                                          3/6/2009;
 11/7/2013          [expiration                 9,195                      $68.3600       ($628,570)
                                                          3/6/2010;
                    date                                  3/6/2011
                    3/4/2018]
                    Exercise of
                    Options                              1/3 each on
                                                          3/6/2009;
 11/8/2013          [expiration                 2,871                        $68.36       ($196,262)
                                                          3/6/2010;
                    date                                  3/6/2011
                    3/4/2018]



10
    Fluor’s corporate Performance Incentive Plans from the Class Period listed different executive
compensation award types, including Incentive Awards, which they described as a “bonus
opportunity” “pursuant to which a Participant may become entitled to receive an amount payable
either in cash, Shares or other property based on satisfaction of such performance criteria as are
specified in the document(s) evidencing the Award.” The Individual Defendants’ Form 4 filings
during the Class Period define a Performance Right (PR) as follows: “Each performance right
represents a contingent right to receive one share (or the cash equivalent of one share) of Fluor
common stock.”
11
    Among the other executive compensation award types listed in Fluor’s corporate Performance
Incentive Plans from the Class Period were Stock Unit Awards, which they described as a “right to
receive the fair market value of a specified number of Shares,” subject to certain enumerated terms
and conditions. The Individual Defendants’ Form 4 filings during the Class Period described the
Restricted Stock Units (RSUs) at issue as subject to various vesting schedules and having a “1-for-1”
“[c]onversion or [e]xercise [p]rice.”

                                                    - 103 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20           Page 109 of 174 PageID 1382



                    Exercise of
                    Options                 1/3 each on
                                             3/6/2011;
 11/8/2013          [expiration    31,042                       $42.75    ($1,327,046)
                                             3/6/2012;
                    date                     3/6/2013
                    3/4/2018]
                    Exercise of
                    Options                 1/3 each on
                                             3/6/2012;
 11/8/2013          [expiration    58,726                       $70.76    ($4,155,452)
                                             3/6/2013;
                    date                     3/6/2014
                    3/2/2020]
                    Exercise of
                    Options                 1/3 each on
                                             3/6/2013;
 11/8/2013          [expiration    39,492                       $62.50    ($2,468,250)
                                             3/6/2014;
                    date                     3/6/2015
                    2/27/2022]
                                            1/3 each on
                    Grant of                 3/6/2015;
 2/21/2014                        120,333                       $79.19             $0
                    Options                  3/6/2016;
                                             3/6/2017
                    Exercise of
                    Options                 1/3 each on
                                             3/6/2013;
 8/21/2014          [expiration    39,492                       $62.50    ($2,468,250)
                                             3/6/2014;
                    date                     3/6/2015
                    2/27/2022]
                    Exercise of
                    Options                 1/3 each on
                                             3/6/2014;
 8/21/2014          [expiration    52,892                       $61.45    ($3,250,213)
                                             3/6/2015;
                    date
                                             3/6/2016
                    2/25/2023]
                                            1/3 each on
                    Grant of                 3/6/2016;
 2/23/2015                        173,655                       $59.05             $0
                    Options                  3/6/2017;
                                             3/6/2018
                                            1/3 each on
                    Grant of                 3/6/2018;
 2/23/2017                        154,599                       $55.35             $0
                    Options                  3/6/2019;
                                             3/6/2020
                                            1/3 each on
                    Grant of                 3/6/2019;
 2/23/2018                         33,615                       $58.15             $0
                    Options                  3/6/2020;
                                             3/6/2021
Sub-Total Options from
                                  482,202                        Cost             ($0)
Grants/Compensation


                                       - 104 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                  Page 110 of 174 PageID 1383



Sub-Total Options
                                        233,710                         Cost       ($14,494,042)
Exercised
                                  Performance Rights Transactions
                       Unit
Transaction                                                                       Funds Spent /
                     Grants /        Units         Vesting Date      Price
   Date                                                                             Gained
                     Exercises
                    Award of
  2/5/2014                               58,282      3/5/2016                $0               $0
                    PRs
                                                   1/2 each on
                    Exercise of
 2/28/2014                              (29,732)   2/28/2012;                $0               $0
                    PRs
                                                    2/28/2014
                    Award of
  2/4/2015                               72,132      2/6/2017                $0               $0
                    PRs
                                                   1/2 each on
                    Exercise of
 2/28/2015                              (27,889)   2/28/2013;                $0               $0
                    PRs
                                                    2/28/2015
                    Exercise of
  2/5/2016                              (58,282)     2/5/2016                $0               $0
                    PRs
                    Exercise of
  2/6/2017                              (72,132)     2/6/2017                $0               $0
                    PRs
                    Award of
 2/19/2019                              (23,625)     3/6/2019                $0               $0
                    PRs

Sub-Total Grants of PRs                 154,039                         Cost                ($0)
Sub-Total Exercises of
                                       (188,035)                     Proceeds                n/a
PRs
                                         RSU Transactions
                       Unit
Transaction                                                                       Funds Spent /
                     Grants /        Units         Vesting Date      Price
   Date                                                                             Gained
                     Exercises
                                                   1/3 each on
                    Award of                        3/6/2015;
 2/21/2014                               35,007                              $0               $0
                    RSUs                            3/6/2016;
                                                    3/6/2017
                                                   1/3 each on
                    Award of                        3/6/2016;
 2/23/2015                               49,179                              $0               $0
                    RSUs                            3/6/2017;
                                                    3/6/2018
                                                   1/3 each on
                    Award of                        3/6/2017;
 2/23/2016                              107,385                              $0               $0
                    RSUs                            3/6/2018;
                                                    3/6/2019
                                                   1/3 each on
                    Award of                        3/6/2018;
 2/23/2017                               44,391                              $0               $0
                    RSUs                            3/6/2019;
                                                    3/6/2020
                                              - 105 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20            Page 111 of 174 PageID 1384



                                             1/3 each on
                    Award of                  3/6/2019;
 2/23/2018                        75,669                               $0                $0
                    RSUs                      3/6/2020;
                                              3/6/2021
                                             1/3 each on
                    Award of                  3/6/2020;
 3/28/2019                       121,410                               $0                $0
                    RSUs                      3/6/2021;
                                              3/6/2022

Sub-Total Grants of
                                 433,041                          Cost                 ($0)
RSUs
Sub-Total Exercises of
                                     (0)                       Proceeds                  $0
RSUs
                                 Stock Transactions
Transaction          Purchases                                               Funds Spent /
                                    Shares                     Price
   Date               / Sales                                                  Gained
                    Acquired                                  See above
 11/7/2013          by options                      9,195                         See above
                    exercise
 11/7/2013          Sale                           (9,195)     $77.0250            $708,245
                    Acquired
 11/8/2013          by options                    132,131     See above           See above
                    exercise
 11/8/2013          Sale                         (132,131)     $76.0000         $10,041,956
  2/5/2014          Sale                             (267)     $74.8600             $19,988
                    Acquired
 2/28/2014          by PR                          29,732              n/a               $0
                    exercise
 2/28/2014          Sale                          (29,732)     $77.6900          $2,309,879
                    Acquired
 8/21/2014          by options                     92,384     See above           See above
                    exercise
 8/21/2014          Sale                           92,384      $74.1440          $6,849,719
                    Acquired
 2/28/2015          by PR                          27,889              n/a               $0
                    exercise
 2/28/2015          Sale                          (27,889)     $58.0000          $1,617,562
                    Acquired
  2/5/2016          by PR                          58,282              n/a               $0
                    exercise
  2/5/2016          Sale                          (58,282)     $44.8400          $2,613,365
  3/6/2016          Sale                          (17,993)     $49.1700            $884,716
                    Acquired
  2/6/2017          by PR                          72,132              n/a               $0
                    exercise
                                       - 106 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 112 of 174 PageID 1385



   2/6/2017         Sale                                     (72,132)     $55.3400          $3,991,785
 11/21/2017         Sale                                     (40,000)     $47.5660          $1,902,640
   3/1/2018         Sale                                     (50,000)     $56.7210          $2,836,050
   3/6/2018         Sale                                      (6,070)     $57.5000            $349,025
  11/6/2018         Purchase                                    5,158     $48.5196          ($250,264)
  2/19/2019         Purchase                                    1,388           n/a                 $0
   3/6/2019         Sale                                      (9,676)     $26.8000            $259,317

Sub-Total Stock Sales                                       (545,751)   Proceeds           $34,384,246

 3/14/2014          Gift                                     (10,001)           n/a                 n/a
  3/5/2015          Gift                                      (8,602)           n/a                 n/a
  3/3/2016          Gift                                      (5,139)           n/a                 n/a
  3/8/2017          Gift                                      (7,480)           n/a                 n/a
 3/28/2019          Gift                                      (3,320)           n/a                 n/a
 3/28/2019          Gift                                      (9,676)           n/a                 n/a
Sub-Total Stock Gifts                                        (35,872)   Proceeds                    n/a
                    Shares
                                              6,546             Transaction Costs           ($250,264)
                    Purchased
                    Shares
                    Acquired
                                            233,710             Transaction Costs       ($14, 494,042)
                    by Options
                    Exercise
                    Shares
                    Acquired
                                                   0            Transaction Costs                  ($0)
    Totals          by RSU
                    Exercise
                    Shares
                    Acquired
                                            188,035             Transaction Costs                  ($0)
                    By PR
                    Exercise
                    Shares
                                          (305,495)         Transaction Proceeds           $34,384,246
                    Sold
                                                   Net Gain to Defendant Seaton            $19,639,940

          217.      The timing of Seaton’s sales further supports a finding of scienter. For instance:




                                                  - 107 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                           Page 113 of 174 PageID 1386



                    (a)          Seaton sold $10,750,201 in Fluor stock on November 7, 2013 and November

8, 2013, when the stock traded near the Class Period high. 12 These sales were made after multiple

misleading statements and omissions by Defendants, including Seaton himself, in 2013, as set forth

herein. See ¶114.

                    (b)          Seaton sold $2,309,879 in Fluor stock on February 28, 2014, when the stock

traded near the Class Period high. Seaton made this trade when Fluor had initiated construction of

the Brunswick County Plant, but before investors were alerted to problems with the bid and

construction process. This sale also occurred after multiple misleading statements and omissions by

Defendants, including Seaton himself, and after statements and omissions Seaton made just ten days

prior to this sale on the February 18, 2014 earnings call. See ¶¶116-117; see also ¶114.

                    (c)          Seaton sold $6,849,719 in Fluor stock on August 21, 2014, shortly after Fluor

announced its Q2 2014 financial results and after Fluor’s undisclosed but ongoing problems with

construction execution, including major, costly issues with the Mitsubishi turbines, had already

occurred. This sale also occurred after multiple misleading statements and omissions by Defendants,

including a statement made just six days prior, on August 14, 2014. See ¶94; see also ¶¶87-93.

                    (d)          Seaton sold $1,617,562 in Fluor stock on February 28, 2015, ten days after

Fluor announced its 2014 financial results. On the earnings call on February 18, 2015, Defendants

made misleading statements and omissions and continued to conceal the issues with the Brunswick

County Plant that were well developed by this time. See ¶¶99-100. In Q2 2015, the very next

quarter after Seaton sold these shares, Fluor would take a $10 million charge related to the

Brunswick County Plant, which later ballooned to $60 million for 2015, wiping out the Power

segment’s 2015 profitability.



12
     Fluor’s common stock reached its Class Period high of $83.93 on January 22, 2014.

                                                        - 108 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 114 of 174 PageID 1387



                    (e)          Seaton sold $3,185,075 in Fluor stock on March 1, 2018 and March 6, 2018.

Seaton’s March 1, 2018 sales occurred within weeks of Fluor’s February 20, 2018 announcement of

2017 results in which Defendants announced their initial 2018 earnings after having delayed the

guidance announcement from Q3 2017, as was Fluor’s usual practice. While Defendants claimed

that the delay was to incorporate a new revenue recognition standard, the guidance significantly beat

market expectations and caused many analysts to raise their targets and ratings. For example,

Deutsche Bank in its February 20, 2018 report said that the Company “issued initial 2018 EPS

guidance well ahead of street expectations (even after factoring in tax reform and rev rec changes),”

and UBS in its February 21, 2018 report raised its target 26% from $46 to $58. After Defendants set

2018 initial earnings guidance, Seaton immediately sold his stock. However, at the same time that

2018 initial earnings guidance was being announced, Fluor was accumulating an undisclosed $125

million charge for the Citrus County Plant, which was later announced along with downward-revised

2018 guidance. In connection with additional Gas-Fired Plant charges in Q2 2018 and Q3 2018,

Fluor continued to revise guidance downward. Through 2018, Fluor would take $188 million in

charges, wiping out the Power segment’s profits. Fluor would settle at $1.59 per share for 2018,

well below the initial 2018 earnings guidance of $3.10 to $3.50 per share that was in place when

Seaton sold his stock. Although Seaton was able to cash out before these negative announcements,

investors were not able to do so.

                    (f)          Seaton sold approximately $260,000 in Fluor stock on March 6, 2019, less

than two months before stunning the market with additional fixed-price charges in Fluor’s May 2,

2019 release of Q1 2019 financials. This surprise announcement resulted in Seaton’s “resignation”

from the Company, but not before he cashed in more than a quarter of a million dollars in stock on

his way out.



                                                       - 109 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 115 of 174 PageID 1388



                                 b.   Porter’s Class Period Sales

          218.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), Porter exercised 8,685 PRs, exercised 0 RSUs, exercised 0 options, and

sold 17,650 Fluor shares for gross and net proceeds of $1,077,581. Porter entered the Class Period

with balances of 75,935 Fluor shares, 42,573 stock options, 60,116 PRs, and 62,857 RSUs. Porter’s

transactions during the Class Period were as follows:

                              Stock Options Transactions
Transaction     Options Grants /                   Vesting                Strike    Funds Spent /
                                        Shares
    Date            Exercises                       Date                  Price       Gained
                                                 1/3 each on
                                                  3/6/2015;
 2/21/2014 Grant of Options              28,653                            $79.19              $0
                                                  3/6/2016;
                                                  3/6/2017
                                                 1/3 each on
                                                  3/6/2016;
 2/23/2015 Grant of Options              39,468                            $59.05              $0
                                                  3/6/2017;
                                                  3/6/2018
                                                 1/3 each on
                                                  3/6/2018;
 2/23/2017 Grant of Options              52,443                            $55.35              $0
                                                  3/6/2019;
                                                  3/6/2020
Sub-Total Options from
                                        120,564                              Cost            ($0)
Grants/Compensation
Sub-Total Options Exercised                    0                             Cost            ($0)
                          Performance Rights Transactions
Transaction                                                   Vesting               Funds Spent /
                    Unit Grants / Exercises        Units                  Price
   Date                                                        Date                   Gained



  2/5/2014          Award of PRs                    15,638   3/5/2016          $0              $0
  2/4/2015          Award of PRs                    17,174   2/6/2017          $0              $0
                                                            1/2 each on
  5/3/2015          Exercise of PRs                 (8,685) 5/3/2013;          $0              $0
                                                             5/3/2015
  2/5/2016          Exercise of PRs                (15,638) 2/5/2016           $0              $0
  2/6/2017          Exercise of PRs                (17,174) 2/6/2017           $0              $0

Sub-Total Awards of PRs                             32,812                   Cost            ($0)

                                                    - 110 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 116 of 174 PageID 1389



Sub-Total Exercises of PRs           (41,497)              Proceeds          n/a
                                 RSU Transactions
Transaction                                      Vesting            Funds Spent /
            Unit Grants / Exercises   Units                 Price
    Date                                          Date                Gained
                                               1/3 each on
                                                3/6/2015;
 2/21/2014 Award of RSUs                8,337                    $0           $0
                                                3/6/2016;
                                                3/6/2017
                                               1/3 each on
                                                3/6/2016;
 2/23/2015 Award of RSUs               11,178                    $0           $0
                                                3/6/2017;
                                                3/6/2018
                                               1/3 each on
                                                3/6/2017;
 2/23/2016 Award of RSUs               31,545                    $0           $0
                                                3/6/2018;
                                                3/6/2019
                                               1/3 each on
                                                3/6/2018;
 2/23/2017 Award of RSUs               15,060                    $0           $0
                                                3/6/2019;
                                                3/6/2020

Sub-Total Awards of RSUs                            66,120                   Cost             ($0)
Sub-Total Exercises of RSUs                             (0)              Proceeds               $0
                                             Stock Transactions
Transaction                                                                          Funds Spent /
                         Purchases / Sales              Shares            Price
    Date                                                                               Gained
 11/6/2013          Sale                                      (13,078)   $76.8260      $1,004,730
  3/6/2014          Sale                                       (1,189)   $80.1200         $95,263
  4/9/2014          Sale                                       (8,556)   $77.3600        $661,892
  5/7/2014          Sale                                       (1,648)   $75.4900        $124,408
  3/6/2015          Sale                                       (2,307)   $57.2900        $132,168
  4/9/2015          Sale                                       (8,556)   $59.1400        $506,002
  5/3/2015          Acquired by PR exercise                      8,685         n/a             $0
  5/3/2015          Sale                                       (8,685)   $58.7000        $509,810
  5/7/2015          Sale                                       (1,648)   $58.6300         $96,622
  2/5/2016          Acquired by PR exercise                     15,638         n/a             $0
  2/5/2016          Sale                                      (15,638)         n/a       $701,208
  3/6/2016          Sale                                       (4,399)   $49.1700        $216,299
  2/6/2017          Acquired by PR exercise                     17,174         n/a             $0
  2/6/2017          Sale                                      (17,174)   $55.3400        $950,409
  3/6/2017          Sale                                       (2,730)   $55.0400        $150,259
Sub-Total Stock Sales                                         (85,608) Proceeds         $5,149,070
                                                   - 111 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 117 of 174 PageID 1390



                    Shares Purchased                         0       Transaction Costs              ($0)
                    Shares Acquired by
                                                             0       Transaction Costs              ($0)
                    Options Exercise
                    Shares Acquired by
                                                             0       Transaction Costs              ($0)
    Totals          RSU Exercise
                    Shares Acquired By PR
                                                       41,497        Transaction Costs              ($0)
                    Exercise
                    Shares Sold                       (85,608) Transaction Proceeds          $5,149,070
                                                        Net Gain to Defendant Porter         $5,149,070

          219.      The timing of Porter’s sales further supports a finding of scienter. For instance:

                    (a)          Porter sold $1,004,730 in Fluor stock on November 6, 2013, when the stock

traded near the Class Period high. These sales occurred after multiple misleading statements and

omissions by Defendants, including false statements made in August 2013. See ¶114.

                    (b)          Porter sold $95,263 in Fluor stock on March 6, 2014, when the stock traded

near the Class Period high. Porter made this trade when Fluor had initiated construction of the

Brunswick County Plant, but before investors were alerted to problems with the bid and construction

process. This sale also occurred after multiple misleading statements and omissions by Defendants,

including after statements and omissions Defendants made just weeks prior to this sale on the

February 18, 2014 earnings call. See ¶¶116-117; see also ¶114.

                    (c)          Porter sold $132,168 in Fluor stock on March 6, 2015, one day after Fluor

issued a Shareholder Letter, attached to Fluor’s 2014 Annual Report, containing false statements.

¶¶101, 121. This trade also occurred just weeks after Defendants discussed Fluor’s 2014 financial

results on the earnings call on February 18, 2015, on which Defendants made misleading statements

and omissions and continued to conceal issues with the Brunswick County Plant that were well

developed by that time. See ¶¶99-100. In Q2 2015, the very next quarter after Porter sold these

shares, Fluor would take a $10 million charge related to the Brunswick County Plant, which later

ballooned to $60 million for 2015, wiping out the Power segment’s 2015 profitability.


                                                       - 112 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 118 of 174 PageID 1391



                                 c.   Stanski’s Class Period Sales

          220.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), Stanski exercised 3,928 PRs, exercised 0 RSUs, exercised 18,916 stock

options, and sold 27,528 Fluor shares for gross proceeds of $1,923,150 and net proceeds of

$1,124,015. Stanski entered the Class Period with balances of 23,680 Fluor shares, 48,779 stock

options, 21,179 PRs, and 11,688 RSUs. Stanski’s transactions during the Class Period were as

follows:

                                        Stock Options Transactions
                                                                                          Funds
Transaction           Options Grants /                        Vesting
                                               Shares                      Strike Price   Spent /
   Date                  Exercises                             Date
                                                                                          Gained
                                                              1/3 each
                    Exercise of Options                           on
 11/5/2013          [expiration date               4,859      5/7/2010;          $41.77   ($202,960)
                    5/6/2019]                                 5/7/2011;
                                                              5/7/2012
                                                              1/3 each
                    Exercise of Options                           on
 11/5/2013          [expiration date              18,396      3/6/2011;          $42.75   ($788,429)
                    3/2/2020]                                 3/6/2012;
                                                              3/6/2013
                                                              1/3 each
                                                                  on
 2/21/2014          Grant of Options              18,624      3/6/2015;          $79.19             $0
                                                              3/6/2016;
                                                              3/6/2017
                                                              1/3 each
                                                                  on
 2/23/2015          Grant of Options              28,614      3/6/2016;          $59.05             $0
                                                              3/6/2017;
                                                              3/6/2018
                                                              1/3 each
                                                                  on
 2/23/2017          Grant of Options              28,197      3/6/2018;          $55.35             $0
                                                              3/6/2019;
                                                              3/6/2020
Sub-Total Options from
                                     98,690                                        Cost         ($0)
Grants/Compensation
Sub-Total Options Exercised               0                                        Cost         ($0)
                          Performance Rights Transactions
                                                    - 113 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 119 of 174 PageID 1392



                                                                                     Funds
Transaction             Unit Grants /                    Vesting
                                          Units                         Price        Spent /
   Date                  Exercises                        Date
                                                                                     Gained
  2/5/2014          Award of PRs             8,708       3/5/2016               $0             $0
                                                         1/2 each
                                                            on
 2/28/2014          Exercise of PRs        (4,441)                              $0             $0
                                                        2/28/2012;
                                                        2/28/2014
  2/4/2015          Award of PRs            11,164       2/6/2017               $0             $0
                                                         1/2 each
                                                            on
 2/28/2015          Exercise of PRs        (3,928)                              $0             $0
                                                        2/28/2013;
                                                        2/28/2015
  2/5/2016          Exercise of PRs        (8,708)       2/5/2016               $0             $0
  2/6/2017          Exercise of PRs       (11,164)       2/6/2017               $0             $0
 2/19/2019          Award of PRs             4,068       3/6/2019               $0             $0

Sub-Total Grants of PRs                     23,940                           Cost         ($0)
Sub-Total Exercises of PRs                (28,241)                       Proceeds          n/a
                                        RSU Transactions
                                                                                     Funds
Transaction             Unit Grants /                    Vesting
                                          Units                         Price        Spent /
   Date                  Exercises                        Date
                                                                                     Gained
                                                        1/3 each
                                                            on
 2/21/2014          Award of RSUs            5,418      3/6/2015;               $0             $0
                                                        3/6/2016;
                                                        3/6/2017
                                                        1/3 each
                                                            on
 2/23/2015          Award of RSUs            8,106      3/6/2016;               $0             $0
                                                        3/6/2017;
                                                        3/6/2018
                                                        1/3 each
                                                            on
 2/23/2016          Award of RSUs           18,489      3/6/2017;               $0             $0
                                                        3/6/2018;
                                                        3/6/2019
                                                        1/3 each
                                                            on
 2/23/2017          Award of RSUs            8,907      3/6/2018;               $0             $0
                                                        3/6/2019;
                                                        3/6/2020
                                                        1/3 each
 2/23/2018          Award of RSUs           22,356                              $0             $0
                                                            on
                                              - 114 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                  Page 120 of 174 PageID 1393



                                                         3/6/2019;
                                                         3/6/2020;
                                                         3/6/2021
                                                         1/3 each
                                                             on
 2/19/2019          Award of RSUs            37,209      3/6/2020;              $0             $0
                                                         3/6/2021;
                                                         3/6/2022

Sub-Total Grants of RSUs                      99,675                       Cost            ($0)
Sub-Total Exercises of RSUs                       (0)                  Proceeds              $0
                                         Stock Transactions
                                                                                     Funds
Transaction
                     Purchases / Sales           Shares               Price          Spent /
   Date
                                                                                     Gained
                    Acquired by
 11/5/2013                                                   4,859    See above       See above
                    options exercise
                    Acquired by
 11/5/2013                                                  18,396    See above       See above
                    options exercise
 11/5/2013          Sale                                  (35,247)     $75.6910      $2,667,881
                    Acquired by PR
 2/28/2014                                                   4,441            n/a              $0
                    exercise
 2/28/2014          Sale                                   (4,441)     $77.6900       $345,021
  6/6/2014          Sale                                   (1,816)     $80.1200       $145,498
                    Acquired by PR
 2/28/2015                                                   3,928            n/a              $0
                    exercise
 2/28/2015          Sale                                   (3,928)     $58.0000       $227,824
  3/6/2015          Sale                                   (2,052)     $57.2900       $117,559
                    Acquired by PR
  2/5/2016                                                   8,708            n/a              $0
                    exercise
  2/5/2016          Sale                                   (8,708)     $44.8400       $390,467
  3/6/2016          Sale                                   (2,883)     $49.1700       $141,757
                    Acquired by PR
  2/6/2017                                                  11,164            n/a              $0
                    exercise
   2/6/2017         Sale                                  (11,164)     $55.3400       $617,816
   3/6/2017         Sale                                   (2,151)     $55.0400       $118,391
 11/30/2017         Sale                                   (2,792)     $48.4780       $135,351
   3/6/2018         Sale                                     (658)     $57.5700        $37,881
   3/6/2018         Sale                                   (3,718)     $57.4360       $213,547
  2/26/2019         Purchase                                   239           n/a            $0
   3/6/2019         Sale                                   (1,815)     $36.8000        $66,792
Sub-Total Stock Sales                                     (81,373)   Proceeds        $5,225,784

                                               - 115 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 121 of 174 PageID 1394



                    Shares Purchased                    239           Transaction Costs             ($0)
                    Shares Acquired
                    by Options                       23,255           Transaction Costs       ($989,389)
                    Exercise
                    Shares Acquired
    Totals                                                0           Transaction Costs             ($0)
                    by RSU Exercise
                    Shares Acquired
                                                     28,241           Transaction Costs             ($0)
                    By PR Exercise
                    Shares Sold                    (81,373)      Transaction Proceeds        $5,225,784
                                                         Net Gain to Defendant Stanski       $4,296,395

          221.      The timing of Stanski’s sales further supports a finding of scienter. For instance:

                    (a)          Stanski sold $2,667,881 in Fluor stock on November 5, 2013, when the stock

traded near the Class Period high. These sales occurred after multiple misleading statements and

omissions by Defendants, including false statements made In August 2013. See ¶114.

                    (b)          Stanski sold $345,021 in Fluor stock on February 28, 2014, when the stock

traded near the Class Period high. Stanski made this trade when Fluor had initiated construction of

the Brunswick County Plant, but before investors were alerted to problems with the bid and

construction process. This sale also occurred after multiple misleading statements and omissions by

Defendants, including after statements and omissions Defendants made just ten days prior to this sale

on the February 18, 2014 earnings call. See ¶¶116-117; see also ¶114.

                    (c)          Stanski sold $145,498 in Fluor stock on June 6, 2014, shortly after Fluor

announced its 2013 financial results and after Fluor’s ongoing problems with construction execution,

including major, costly issues with the Mitsubishi turbines, had already occurred. See ¶90; see also

¶¶185-191.

                    (d)          Stanski sold $227,824 in Fluor stock on February 28, 2015 and $117,559 in

Fluor stock on March 6, 2015, shortly after Fluor announced its 2014 financial results. On the

earnings call on February 18, 2015, Defendants made misleading statements and omissions and

continued to conceal issues related to the Brunswick County Plant that were well developed by that

                                                       - 116 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 122 of 174 PageID 1395



time. See ¶¶99-100. In Q2 2015, the very next quarter after Stanski sold these shares, Fluor would

take a $10 million charge related to the Brunswick County Plant, which later ballooned to $60

million for 2015, wiping out the Power segment’s 2015 profitability.

                    (e)          Stanski sold $251,428 in Fluor stock on March 6, 2018, shortly after Fluor

announced its 2017 financial results. Stanski’s March 2018 sale, like Seaton’s, occurred within

weeks of Fluor’s February 20, 2018 announcement of 2017 results in which Defendants announced

their initial 2018 earnings, which beat market expectations and caused many analysts to raise their

targets and ratings. After Defendants set 2018 initial earnings guidance, Stanski immediately sold

his stock. Fluor would take multiple charges related to the Gas-Fired Plants shortly thereafter,

wiping out the Power segment profits, resulting in guidance reductions. Stanski’s final Class Period

sale occurred before these negative announcements.

                    (f)          Stanski sold more than $66,000 in Fluor stock on March 6, 2019, less than

two months before stunning the market with additional fixed-price charges in Fluor’s May 2, 2019

release of Q1 2019 financials. This surprise announcement resulted in Stanski’s replacement as CFO

just a few weeks later.

                                 d.     Smalley’s Class Period Sales

          222.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), Smalley exercised 8,061 PRs, exercised 0 RSUs, exercised 13,670

options, and sold 25,685 Fluor shares (and 8,324 net shares) for gross proceeds of $1,743,281 and

net proceeds of $1,047,173. During this time period, Smalley purchased 2,958 shares at a cost of

$145,695. Smalley entered the Class Period with balances of 15,597 Fluor shares, 10,377 stock

options, 1,764 PRs, and 19,267 RSUs. Smalley’s transactions during the Class Period were as

follows:

                                           Stock Options Transactions

                                                       - 117 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20               Page 123 of 174 PageID 1396



Transaction            Options Grants /                 Vesting      Strike        Funds Spent
                                              Shares
   Date                    Exercises                     Date        Price          / Gained
                    Exercise of Options               1/3 each on
                                                       3/6/2011;
 11/5/2013          [expiration date            1,725                $68.3600         ($73,744)
                                                       3/6/2012;
                    3/2/2020]                          3/6/2013
                                                      1/3 each on
                                                       3/6/2015;
 2/21/2014          Grant of Options            4,233                  $79.19               $0
                                                       3/6/2016;
                                                       3/6/2017
                                                      1/3 each on
                                                       3/6/2016;
 2/23/2015          Grant of Options            5,832                  $59.05               $0
                                                       3/6/2017;
                                                       3/6/2018
Sub-Total Options from
                                       10,065                           Cost               ($0)
Grants/Compensation
Sub-Total Options Exercised             1,725                           Cost          ($73,744)
                          Performance Rights Transactions
Transaction                                              Vesting                   Funds Spent
                    Unit Grants / Exercises   Units                   Price
   Date                                                   Date                      / Gained
  2/5/2014          Award of PRs                4,158    3/5/2016             $0            $0
                                                       1/2 each on
 2/28/2014          Exercise of PRs            (2,099) 2/28/2012;             $0            $0
                                                        2/28/2014
  2/4/2015          Award of PRs                 4,926 3/5/2016               $0            $0
                                                       1/2 each on
 2/28/2015          Exercise of PRs            (1,764) 2/28/2013;             $0            $0
                                                        2/28/2015

Sub-Total Awards of PRs                 9,084                            Cost              ($0)
Sub-Total Exercises of PRs            (3,863)                        Proceeds               n/a
                                 RSU Transactions
Transaction                                      Vesting                           Funds Spent
            Unit Grants / Exercises   Units                           Price
    Date                                          Date                              / Gained
                                               1/3 each on
                                                3/6/2015;
 2/21/2014 Award of RSUs                1,233                                 $0            $0
                                                3/6/2016;
                                                3/6/2017
                                               1/3 each on
                                                3/6/2016;
 2/23/2015 Award of RSUs                1,653                                 $0            $0
                                                3/6/2017;
                                                3/6/2018

Sub-Total Awards of RSUs                        2,886                   Cost               ($0)

                                               - 118 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 124 of 174 PageID 1397



Sub-Total Exercises of RSUs                              (0)                   Proceeds             $0
                                               Stock Transactions
Transaction                                                                                Funds Spent
                          Purchases / Sales                 Shares              Price
   Date                                                                                     / Gained
                    Acquired by options                                        See above
 11/5/2013                                                            1,725                  See above
                    exercise
 11/5/2013          Sale                                             (6,393)   $75.6250       $483,471
  2/5/2014          Sale                                               (160)   $74.8600        $11,978
 2/28/2014          Acquired by PR exercise                            2,099         n/a            $0
 2/28/2014          Sale                                             (2,099)   $77.6900       $163,071
  3/6/2014          Sale                                               (352)   $80.1200        $28,202
  5/6/2014          Sale                                             (1,261)   $74.2855        $93,674
  2/5/2015          Sale                                               (123)   $55.7200         $6,854
 2/25/2015          Sale                                             (1,002)   $59.1800        $59,298
 2/28/2015          Acquired by PR exercise                            1,764         n/a            $0
 2/28/2015          Sale                                             (1,764)   $58.0000       $102,312
  3/6/2015          Sale                                               (368)   $57.2900        $21,083
 3/10/2015          Sale                                             (3,883)   $57.2740       $222,395
Sub-Total Stock Sales                                              (85,608)    Proceeds     $5,149,070
                    Shares Purchased                        0        Transaction Costs             ($0)
                    Shares Acquired by
                                                        1,725        Transaction Costs        ($73,744)
                    Options Exercise
                    Shares Acquired by
                                                            0        Transaction Costs             ($0)
    Totals          RSU Exercise
                    Shares Acquired By PR
                                                        3,863        Transaction Costs             ($0)
                    Exercise
                    Shares Sold                      (17,405) Transaction Proceeds          $1,192,337
                                                       Net Gain to Defendant Smalley        $1,118,594

          223.      The timing of Smalley’s sales further supports a finding of scienter. For instance:

                    (a)          Smalley sold $483,471 in Fluor stock on November 5, 2013, when the stock

traded near the Class Period high. These sales were made after multiple misleading statements and

omissions by Defendants, as set forth herein, including after statements and omissions made in

August 2013. See ¶114.

                    (b)          Smalley sold $163,071 in Fluor stock on February 24, 2014 and $28,202 in

Fluor stock on March 6, 2014, when the stock traded near the Class Period high. Smalley made this

                                                      - 119 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                         Page 125 of 174 PageID 1398



trade when Fluor had initiated construction of the Brunswick County Plant, but before investors were

alerted to problems with the bid and construction process. These sales also occurred after multiple

misleading statements and omissions by Defendants, including statements made just six days prior

on the February 18, 2014 earnings call. See ¶¶116-117; see also ¶114.

                    (c)          Smalley sold $93,674 in Fluor stock on May 6, 2014, shortly after Fluor

announced its 2013 financial results and after Fluor’s ongoing problems with construction execution,

including major, costly issues with the Mitsubishi turbines, had already occurred. See ¶90; see also

¶¶185-191.

                    (d)          Smalley sold $59,298 in Fluor stock on February 25, 2015 and $102,312 in

Fluor stock on February 28, 2015, shortly after Fluor announced its 2014 financial results. On the

earnings call on February 18, 2015, Defendants made misleading statements and omissions and

continued to conceal issues related to the Brunswick Plant that were well developed by that time.

See ¶¶99-100. In Q2 2015, the very next quarter after Smalley sold these shares, Fluor would take a

$10 million charge related to the Brunswick County Plant, which later ballooned to $60 million for

2015, wiping out the Power segment’s 2015 profitability.

                    (e)          Smalley sold $21,083 in Fluor stock on March 6, 2018 and $222,395 in Fluor

stock on March 10, 2018. Smalley’s March 2018 sales occurred within weeks of Fluor’s February

20, 2018 announcement of 2017 results in which Defendants announced their initial 2018 earnings,

which beat market expectations and caused many analysts to raise their targets and ratings. After

Defendants set 2018 initial earnings guidance, Smalley immediately sold his stock. Fluor would

take multiple charges related to the Gas-Fired Plants shortly thereafter, wiping out the Power

segments profits, resulting in guidance reductions. Smalley’s final Class Period sale occurred before

these negative announcements.



                                                       - 120 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 126 of 174 PageID 1399



                                 e.   McSorley’s Class Period Sales

          224.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), McSorley did not report any PR exercises, RSU exercises, options

exercises, or sales of Fluor stock. McSorley entered the Class Period with balances of 24,634 Fluor

shares, 26,772 stock options, 4,445 PRs, and 0 RSUs. McSorley’s transactions during the Class

Period were as follows:

                              Stock Options Transactions
Transaction    Options Grants /                    Vesting                  Strike   Funds Spent
                                      Shares
   Date             Exercises                        Date                   Price     / Gained
   None      None                           n/a           n/a                    n/a         n/a
Sub-Total Options from
                                              0                                Cost          ($0)
Grants/Compensation
Sub-Total Options Exercised                   0                                Cost          ($0)
                           Performance Rights Transactions
Transaction               Unit Grants /                        Vesting                Funds Spent
                                                  Units                      Price
   Date                    Exercises                            Date                   / Gained
  3/6/2018          Exercise of PRs                (4,694)    3/6/2018           $0            $0

Sub-Total Awards of PRs                                 0                      Cost          ($0)
Sub-Total Exercises of PRs                        (4,694)                  Proceeds           n/a
                                             RSU Transactions
Transaction               Unit Grants /                      Vesting                  Funds Spent
                                                 Units                       Price
   Date                    Exercises                          Date                     / Gained
                                                           1/3 each on
                                                            3/6/2019;
 2/23/2018          Award of RSUs                   8,601                        $0            $0
                                                            3/6/2020;
                                                            3/6/2021
                                                           1/3 each on
                                                            3/6/2020;
 2/26/2019          Award of RSUs                  13,710                        $0            $0
                                                            3/6/2021;
                                                            3/6/2020



Sub-Total Awards of RSUs                            8,601                      Cost          ($0)
Sub-Total Exercises of RSUs                            (0)                 Proceeds            $0
                                            Stock Transactions
Transaction                                                                           Funds Spent
                        Purchases / Sales                 Shares             Price
   Date                                                                                / Gained
                                                   - 121 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                        Page 127 of 174 PageID 1400



                    Acquired by PR
  3/6/2018                                                             4,694         n/a             $0
                    exercise
  3/6/2018          Sale                                             (1,538)   $57.5700         $88,543
  3/6/2019          Sale                                               (952)   $36.8000         $35,034
Sub-Total Stock Sales                                                (1,538) Proceeds           $88,543
                    Shares Purchased                        0        Transaction Costs             ($0)
                    Shares Acquired by
                                                            0        Transaction Costs             ($0)
                    Options Exercise
                    Shares Acquired by
                                                            0        Transaction Costs             ($0)
    Totals          RSU Exercise
                    Shares Acquired By
                                                        4,694        Transaction Costs             ($0)
                    PR Exercise
                    Shares Sold                       (2,490)    Transaction Proceeds         $123,576
                                                      Net Gain to Defendant McSorley          $123,576

          225.      The timing of McSorley’s sale further supports a finding of scienter. For instance:

                    (a)          McSorley sold $88,543 in Fluor stock on March 6, 2018. This sale occurred

within weeks of Fluor’s February 20, 2018 announcement of 2017 results in which Defendants

announced their initial 2018 earnings, which beat market expectations and caused many analysts to

raise their targets and ratings. After Defendants set 2018 initial earnings guidance, McSorley

immediately sold his stock. Fluor would take multiple charges related to the Gas-Fired Plants

shortly thereafter, wiping out the Power segment profits, resulting in guidance reductions.

McSorley’s sale occurred before these negative announcements.

                                 f.     Hernandez’s Class Period Sales

          226.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), Hernandez exercised 11,109 PRs, exercised 15,501 RSUs, exercised

42,624 options, and sold 66,286 Fluor shares (and 23,662 net shares) for gross proceeds of

$4,242,174 and net proceeds of $2,604,716. Hernandez entered the Class Period with balances of

44,486 Fluor shares, 50,019 stock options, 11,109 PRs, and 11,902 RSUs. Hernandez’s transactions

during the Class Period were as follows:


                                                       - 122 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                  Page 128 of 174 PageID 1401



                                     Stock Options Transactions
                       Options
Transaction                                         Vesting                      Funds Spent /
                       Grants /       Shares                     Strike Price
   Date                                              Date                          Gained
                      Exercises
                    Exercise of
                                                  1/3 each on
                    Options
                                                   3/6/2011;
 1/17/2014          [expiration         13,797                      $42.7500          ($589,822)
                                                   3/6/2012;
                    date
                                                   3/6/2013
                    3/2/2020]
                                                  1/3 each on
                    Grant of                        3/6/2015;
 2/21/2014                              28,653                      $79.1900                 $0
                    options                         3/6/2016;
                                                    3/6/2017
                                                  1/3 each on;
                    Grant of                        3/6/2016;
 2/23/2015                              43,416                      $59.0500                 $0
                    options                         3/6/2017;
                                                    3/6/2018
                                                  1/3 each on;
                    Grant of                        3/6/2018;
 2/23/2017                              45,240                      $55.3500                 $0
                    options                         3/6/2019;
                                                    3/6/2020
                                                  1/3 each on
                    Grant of                       5/16/2020;
 5/16/2019                             123,222                      $29.5000                 $0
                    options                        5/16/2021;
                                                   5/16/2022
Sub-Total Options from
                                       240,531                           Cost               ($0)
Grants/Compensation
Sub-Total Options
                                        13,797                           Cost         ($589,822)
Exercised
                                   Performance Rights Transactions
Transaction Unit Grants /                           Vesting                      Funds Spent /
                                      Units                         Price
   Date      Exercises                               Date                          Gained
  2/5/2014          Award of PRs        10,663      3/5/2016                $0               $0
                                                  1/2 each on
                    Exercise of
 2/28/2014                             (5,609)    2/28/2012;                $0               $0
                    PRs
                                                   2/28/2014
  2/4/2015          Award of PRs        17,174      2/6/2017                $0               $0
                                                  1/2 each on
                    Exercise of
 2/28/2015                             (5,500)    2/28/2013;                $0               $0
                    PRs
                                                   2/28/2015
                    Exercise of
  2/5/2016                            (10,663)      2/5/2016                $0               $0
                    PRs
                    Exercise of
  2/6/2017                            (17,174)      2/6/2017                $0               $0
                    PRs
                    Exercise of
 2/19/2019                             (6,175)      3/6/2019                $0               $0
                    PRs
                                                 - 123 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                  Page 129 of 174 PageID 1402




Sub-Total Grants of PRs              27,837                            Cost                ($0)
Sub-Total Exercises of PRs         (45,121)                        Proceeds                 n/a
                                       RSU Transactions
Transaction Unit Grants /                      Vesting                          Funds Spent /
                                   Units                           Price
   Date      Exercises                           Date                             Gained
                                             1/3 each on
                    Award of                  3/6/2015;
 2/21/2014                            8,337                                $0               $0
                    RSUs                      3/6/2016;
                                               3/6/2017
                                             1/3 each on
                    Award of                  3/6/2016;
 2/23/2015                           12,297                                $0               $0
                    RSUs                      3/6/2017;
                                               3/6/2018
                                             1/3 each on
                    Award of                  3/6/2017;
 2/23/2016                           28,068                                $0               $0
                    RSUs                      3/6/2018;
                                               3/6/2019
                                             1/3 each on
                    Award of                  3/6/2018;
 2/23/2017                           12,990                                $0               $0
                    RSUs                      3/6/2019;
                                               3/6/2020
                                             1/3 each on
                    Award of                  3/6/2019;
 2/23/2018                           24,507                                $0               $0
                    RSUs                      3/6/2020;
                                               3/6/2021
                                             1/3 each on
                    Award of                  3/6/2020;
 2/26/2019                           42,429                                $0               $0
                    RSUs                      3/6/2021;
                                               3/6/2020
                                             1/3 each on
                    Award of                 5/16/2020;
 5/16/2019                           33,900                                $0               $0
                    RSUs                     5/16/2021;
                                              5/16/2022

Sub-Total Grants of RSUs           162,528                             Cost                ($0)
Sub-Total Exercises of
                                        (0)                        Proceeds                 $0
RSUs
                                      Stock Transactions
Transaction          Purchases /                                                Funds Spent /
                                         Shares                    Price
   Date                  Sales                                                    Gained
                    Acquired by
 1/17/2014          options                             13,797     See above          See above
                    exercise
 1/17/2014          Sale                           (13,797)        $82.0000          $1,131,354

                                              - 124 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 130 of 174 PageID 1403



 2/28/2014          Sale                                   (2,320)      $77.6900           $180,241
  3/6/2014          Sale                                   (2,972)      $80.1200           $238,117
 2/28/2015          Sale                                   (1,648)      $58.0000            $95,584
  3/6/2015          Sale                                   (3,348)      $57.2900           $191,807
  2/5/2016          Sale                                   (2,980)      $44.8400           $133,623
  3/3/2016          Sale                                   (4,024)      $49.1700           $197,860
  2/6/2017          Sale                                   (4,732)      $55.3400           $261,869
  3/6/2017          Sale                                   (2,886)      $55.0400           $158,845
 2/26/2018          Sale                                  (30,257)      $58.2530         $1,762,561
  3/6/2018          Sale                                     (999)      $57.5700            $57,512
 2/19/2019          Purchase                                   363            n/a                $0
  3/6/2019          Sale                                   (1,990)      $36.8000            $73,232
 5/13/2019          Purchase                                17,001      $29.5150         ($501,785)

Sub-Total Stock Sales                                     (71,953)    Proceeds           $4,482,605


                    Shares
                                            17,001             Transaction Costs         ($501,785)
                    Purchased
                    Shares
                    Acquired by
                                            13,797             Transaction Costs         ($589,822)
                    Options
                    Exercise
                    Shares
    Totals          Acquired by
                                                 0             Transaction Costs               ($0)
                    RSU
                    Exercise
                    Shares
                    Acquired By             45,121             Transaction Costs               ($0)
                    PR Exercise
                    Shares Sold           (71,953)        Transaction Proceeds           $4,482,605
                                              Net Gain to Defendant Hernandez            $3,390,999

                                 g.   Chopra’s Class Period Sales

          227.      During the six and half-year period preceding the Class Period (February 1, 2007

through August 13, 2013), Chopra did not report any PR exercises, RSU exercises, options

exercises, or sales of Fluor stock. Chopra entered the Class Period with balances of 6,240 Fluor

shares, 30,325 stock options, 6,103 PRs, and 0 RSUs. Chopra’s transactions during the Class Period

were as follows:
                                                     - 125 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                 Page 131 of 174 PageID 1404



                                     Stock Options Transactions
                      Options
Transaction                                         Vesting                     Funds Spent /
                      Grants /        Shares                    Strike Price
   Date                                              Date                         Gained
                      Exercises
                     Grant of                     1/3 each
                     Options                         on
                                                 3/6/2018;
  2/23/2017          [expiration           7,818                   $55.3500                 $0
                                                 3/8/2019;
                     date                        3/20/2020
                     2/23/2027]
                     Exercise of
                     Options
  2/23/2018          [expiration           2,589     2,589            $46.07         ($119,275)
                     date
                     2/23/2026]

Sub-Total Options from
                                           7,818                        Cost               ($0)
Grants/Compensation
Sub-Total Options
                                           2,589                        Cost         ($119,275)
Exercised
                                   Performance Rights Transactions
                        Unit
Transaction                                         Vesting                     Funds Spent /
                      Grants /         Units                       Price
   Date                                              Date                         Gained
                      Exercises
                     Exercise of
   2/5/2014                               (3,284)   2/6/2017               $0               $0
                     PRs
                     Exercise of
   3/6/2018                               (2,977)   3/6/2018               $0               $0
                     PRs

Sub-Total Grants of PRs                        0                        Cost               ($0)
Sub-Total Exercises of
                                          (6,261)                  Proceeds                 n/a
PRs
                                          RSU Transactions
                         Unit
Transaction                                         Vesting                     Funds Spent /
                       Grants /        Units                       Price
   Date                                              Date                         Gained
                       Exercises
                                                    1/3 each
                                                        on
                     Award of
  2/23/2017                                3,819    3/6/2018;              $0               $0
                     RSUs
                                                    3/6/2019;
                                                    3/6/2020




                                               - 126 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 132 of 174 PageID 1405



                                                        1/3 each
                                                            on
                     Award of
  2/23/2018                                   4,731     3/6/2019;               $0                   $0
                     RSUs
                                                        3/6/2020;
                                                        3/6/2021

Sub-Total Grants of RSUs                      8,550                         Cost                   ($0)
Sub-Total Exercises of
                                                 (0)                    Proceeds                     $0
RSUs
                                           Stock Transactions
Transaction          Purchases /                                                      Funds Spent /
                                               Shares                   Price
    Date                Sales                                                           Gained
  2/6/2017           Sale                                     (961)      $55.3400            $53,182
  3/6/2017           Sale                                     (716)      $55.0400            $39,409
 3/14/2017           Sale                                   (1,800)      $53.8530            $96,935
 2/23/2018           Sale                                   (5,553)      $57.4863           $319,221
  3/6/2018           Sale                                     (726)      $57.5700            $41,796
  3/6/2018           Sale                                     (426)      $57.5700            $24,525
  3/6/2018           Sale                                   (3,889)      $57.5700           $224,350

Sub-Total Stock Sales                                    (14,071)      Proceeds               $799,417
                     Shares
                                                  0             Transaction Costs                  ($0)
                     Purchased
                     Shares
                     Acquired
                                              5,178             Transaction Costs           ($238,550)
                     by Options
                     Exercise
                     Shares
                     Acquired
    Totals                                        0             Transaction Costs                  ($0)
                     by RSU
                     Exercise
                     Shares
                     Acquired
                                              6,261             Transaction Costs                  ($0)
                     By PR
                     Exercise
                     Shares Sold           (14,071)     Transaction Proceeds                  $799,417
                                                Net Gain to Defendant Chopra                  $560,867

          228.      The Individual Defendants’ transactions during the Class Period, while the fraud was

ongoing and the true facts of Fluor’s business and operations as alleged herein remained hidden from



                                                  - 127 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 133 of 174 PageID 1406



investors, yielded them more than $34 million in net ill-gotten gains from prices inflated by the fraud

alleged herein. These sales constitute strong evidence of scienter. 13

                    2.           The Individual Defendants Were Motivated to Lower Cost
                                 Estimates, Underbid Projects, and Win Projects Regardless of
                                 Enhanced Risk so as to Increase Their Compensation

          229.      During the Class Period, Defendants were motivated to underbid and win risky

contract awards by Fluor’s unusual executive compensation plan. Fluor’s executive compensation

plan had three main components: base salary, an annual incentive award, and long-term incentives.

The incentive components far outweighed the salary component, by up to as much as nine times.

Under the plan, Fluor’s executive compensation was directly and significantly tied to new contract

awards, regardless of how those projects performed in the future. This incentive was also passed

down to the Individual Defendants’ direct reports and other executives.

          230.      In particular, a “key factor[]” in the long-term incentive, as described in the 2013

Proxy Statement, filed on Form DEF 14A on March 13, 2013 (“2013 Proxy Statement”), was “the

achievement of targets related to new awards gross margin.” New awards gross margin, which

“contributes to backlog,” was measured in both dollars and percentage, and was an estimate of future

profits (i.e., margins) generated by new contracts. Although these measures were “not reported in

our financial statements,” the Company explained the measure:

                  New awards gross margin dollars measures the total amount of project gross
          margin that the company expects to receive as a result of projects awarded within the
          performance period. New awards gross margin percentage is the total amount of
          gross margin the company expects to receive as a result of projects awarded within
          the performance period as a percentage of expected revenue from these projects.

          231.      Paradoxically, the Company measured the “long-term” incentive payouts based on a

short-term measure – i.e., what the Company currently “expects to receive” from projects. The

13
    Defendant Steuert was not a reporting person throughout most of the time period at issue, such
that his transactions in Fluor securities are not publicly known and cannot fully be assessed for
purposes of the scienter analysis.

                                                     - 128 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 134 of 174 PageID 1407



Company attempted to justify this in their 2013 Proxy Statement, stating that “although measured

over a relatively short period, [the new awards gross margin measures] relate to contracts that

typically will extend a number of years into the future and thus will generate, and position the

company for, increased future earnings.” During the Class Period, long-term incentives vested by

various percentages over three years, much quicker than the five- and ten-year vesting schedules in

years prior to the Class Period. What was not disclosed, however, was that this structure provided

the Individual Defendants the incentive to sign risky contracts, front load deals, and take charges in

future periods when they would not impact their compensation. As described herein, this is exactly

what happened. The Brunswick County Plant, Greensville County Plant, Anderson County Plant,

Citrus County Plant, Radford Plant, CPChem Project, Warren Project, and Penguins Offshore

Project – all troubled fixed-price projects on which the Company took massive charges during the

Class Period – were awarded or contracted under this perverse incentive structure.

          232.      For fixed-price contracts, such as the gas-fired and offshore contracts discussed

herein, the “new awards gross margin” was calculated as the difference between the fixed-price

contract amount and the Company’s internal estimate of costs to complete the contract. As

explained herein, the Individual Defendants had the opportunity to manipulate bids because they

personally reviewed, adjusted, and approved the bids. By artificially lowering the estimate of costs

to complete a particular contract, Defendants achieved two objectives important to their self-interest,

and correspondingly greater executive compensation: (a) winning the contract by producing a low

bid; and (b) creating greater “new awards gross margin” by inflating the appearance of profitability.

As a result, the Individual Defendants directly increased their compensation in the years the fixed-

price contracts detailed herein were awarded, regardless of how unrealistic the bid assumptions were

or how poorly the contracts would actually perform in the future.



                                                 - 129 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 135 of 174 PageID 1408



          233.      Fluor’s 2012 executive compensation is described in its 2013 Proxy Statement. 14

Fluor’s annual incentive award was tied to earnings, Return on Operating Assets Employed

(“ROAE”), 15 and safety, but this constituted only 14% of target total direct compensation. Target

long-term incentives, in contrast, constituted 75% of total direct compensation. The form of payout

for the long-term incentive was roughly equal components of Value Driver Incentive (“VDI,” paid in

stock or cash), Stock Options, and Restricted Stock Units (“RSU”).

          234.      For 2012, the year Fluor was awarded the Brunswick County Plant, the Company

reported that the actual payout related to new awards gross margin was 147% of the target payout

level. As reported in the 2013 Proxy Statement, Seaton was granted more than $8 million in

incentive compensation, or 726% more than his base salary. Porter was granted more than $6

million in incentive compensation, or 1,135% more than his base salary. Stanski was granted more

than $1.3 million in incentive compensation, or 258% more than his base salary.

          235.      Fluor’s 2013 executive compensation is described in its 2014 Proxy Statement, filed

on Form DEF 14A on March 11, 2014 (“2014 Proxy Statement”). The structure, payout form,

granting, vesting, and trading under the plan remained similar to 2012.

          236.      For 2013, the year Fluor bid on the Radford Plant and won the CPChem Project, the

Company reported that the actual payout related to new awards gross margin was 131% of the target

payout level. As reported in the 2014 Proxy Statement, Seaton was granted more than $9.9 million

in incentive compensation, or 839% more than his base salary. Porter was granted more than $2.9



14
   Fluor determines the prior year’s payout and sets targets for the upcoming year typically in
February, sometime closely after the prior year’s results are available.
15
    According to the 2013 Proxy Statement, ROAE is calculated by dividing full-year corporate net
earnings (excluding interest expense) by net assets employed (total assets (excluding excess cash and
current and non-current marketable securities) minus current liabilities (excluding non-recourse
debt)).

                                                  - 130 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 136 of 174 PageID 1409



million in incentive compensation, or 371% more than his base salary. Stanski’s incentive

compensation was not reported.

          237.      Fluor’s 2014 executive compensation is described in its 2015 Proxy Statement, filed

on Form DEF 14A on March 9, 2015 (“2015 Proxy Statement”). This year, the target annual

incentive award was changed slightly to constitute 16% of total direct compensation, and target long-

term incentives constituted 73% of total direct compensation. Payout form, granting, vesting, and

trading under the plan remained similar to 2012.

          238.      For 2014, the year Fluor bid on the Greensville County Plant and was awarded the

Anderson and Citrus County Plants, the Company reported that the actual payout related to new

awards gross margin was the maximum of the target payout level – 200%. As reported in the 2015

Proxy Statement, Seaton was granted more than $10.5 million in incentive compensation, or 855%

more than his base salary. Porter was granted more than $2.7 million in incentive compensation, or

343% more than his base salary. Stanski’s incentive compensation was not reported.

          239.      For 2015 and 2016, Fluor changed its long-term incentive plan “in order to better

align named executive pay with long-term performance.” The changes included removing the new

awards gross margin measurement from the long-term incentive plan and replacing it with a three-

year cumulative EPS and a three-year average ROAE – actual earnings measurements. On February

18, 2015, during Fluor’s Q4 2014 earnings call, Seaton explained the changes but stated that Fluor

employees were still incentivized by new award margin, and that the changes were made purely in

response to changing disclosure laws:

                  [Analyst:] David, I wanted to get your perspective a little bit on the change in
          the executive compensation plan that was announced a couple of weeks ago.
          Previously the long-term plan was based on gross margin of new awards and new
          awards in total. It looks like for 2015 the emphasis has been placed on EPS growth
          over a longer period of time as well as return on assets employed.

                  Given that what is the thought process around that? Is that just a recognition
          that there is going to have to be a little bit more operational focus from the Board
                                                   - 131 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 137 of 174 PageID 1410



          given that the award slate is maybe slowing down? Is this just a pivot point? I think
          some perspective as to why those changes are made would be helpful.

                  [Seaton:] Disclosure laws, it is pretty simple. I still believe, and many of our
          people are still compensated on the basis of new award margin and percent margin –
          dollars and percent margin because I think that is the best indicator of future health
          and future earnings of the Company.

                 We are not going to disclose the metrics around there. So, what we have
          done is we have changed – we have changed to EPS and returns specifically to
          avoid disclosing something that we think is a competitive metric.

                  [Analyst:] Got you. So in the past you have been able to not disclose and still
          be incentivized on that, but in the future there was some change that you didn’t feel
          like you could still do that and (multiple speakers)?

                    [Seaton:] Correct.

                    [Analyst:] Okay.

                    [Seaton:] Correct.

          240.      For 2015, the Company did not meet its minimum long-term incentive target

minimums, and for 2016, it only achieved 22% of its target. See 2018 and 2019 Proxy Statements.

Because the long-term incentive was measured by targets reflecting actual earnings, Seaton and

Porter’s compensation attributable to long-term incentive was significantly reduced. During 2015

and 2016, however, Fluor did not bid on any of the fixed-price contracts that it has identified by

name as those requiring financial charges.

          241.      However, in 2017, just in time to capture its bid on the Penguins Offshore Project –

another troubled fixed-price project – Fluor reverted to prior years’ long-term incentive

measurement that paid executives based largely on new awards volume. Fluor’s 2017 executive

compensation is described in its 2018 Proxy Statement, filed on Form DEF 14A on March 8, 2018

(“2018 Proxy Statement”). The Company removed its EPS measurement from the long-term

incentive and added back the annual new awards gross margin percentage. Fluor stated that the

changes were “to motivate and reward the achievement of superior operating results and stock price


                                                  - 132 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 138 of 174 PageID 1411



appreciation” but misleadingly stated that “[w]e design compensation programs that do not

encourage behavior that could create material adverse risks to our business.” Due to these changes,

the Company had to justify why its long-term incentive was still “measured over a relatively short

period.” Target long-term incentives were 73% of total direct compensation for the CEO, and 64%

for other officers. The target annual incentive award for the CEO was 16% of total direct

compensation and was increased to 17% for other executives. Fluor also added back stock options

as a form of payout, making VDI 50% and options and RSUs equal at 25%, tilting the incentive to

take risks to increase the stock price. This structure provided the Individual Defendants with the

incentive to sign risky contracts and take charges in future periods that would not impact their

compensation.

          242.      For 2017, the year Fluor bid on the Penguins Offshore Project, as reported in the 2018

Proxy Statement, Seaton was granted more than $8.6 million in incentive compensation, or 669%

more than his base salary. Porter was granted more than $2.5 million in incentive compensation, or

306% more than his base salary. Stanski was granted more than $1.7 million in incentive

compensation, or 263% more than his base salary.

          243.      Fluor’s 2018 executive compensation is described in its 2019 Proxy Statement, filed

on Form DEF 14A on March 11, 2019 (“2019 Proxy Statement”). Fluor made changes to its annual

incentive plan, this time inserting a “strategic component weighted at 25%” that called for individual

goals for the executives. For the long-term plan, Fluor only modified the long-term incentive award

mix back to 50% performance-based VDI awards and 50% RSUs, except with respect the CEO, who

also received a 4% stock option. Fluor stated that its changes were “to reward executives for

strategic outcomes that position the Company for future success and to balance corporate and

business line or functional goals” and now stated that they “[p]rovide a balanced program” that does

not “encourage behavior that could create material adverse risks to our business.” Target long-term

                                                   - 133 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 139 of 174 PageID 1412



incentives were 74% of total direct compensation for the CEO, and 64% for other officers. The

target annual incentive award for the CEO was 16% of total direct compensation and was increased

to 18% for other executives. This structure provided the Individual Defendants the incentive to sign

risky contracts and take charges in future periods that would not impact their compensation.

          244.      For 2018, the year Fluor was awarded the Warren Project, as reported in the 2019

Proxy Statement, Seaton was granted more than $11 million in incentive compensation, or 830%

more than his base salary. Stanski was granted more than $2.7 million in incentive compensation, or

391% more than his base salary.

          245.      When the millions of dollars’ worth of charges from Defendants’ unrealistic and risky

bids were coming to light, on September 24, 2019 during Fluor’s Corporate Strategic Review

Webcast, new CEO Hernandez was asked by an analyst from Goldman Sachs Group Inc., Jerry

David Revich, about how Fluor would change the compensation structure of executives and

management. Hernandez admitted that Fluor’s prior incentive compensation programs were

improper – rewarding executives based on contracts awarded not on actual performance of those

contracts – including for those throughout the Company:

                  [Analyst:] . . . And also can you talk about the performance metrics that you
          will be implementing going forward for your direct reports and key executives and
          touch on how that’s different from the prior approach, please?

                                              *       *      *
                  [Hernandez:] . . . In the past, we have had incentives – long-term incentives
          that were based more on as sold numbers, which, historically, we have always met,
          but in recent times, we have not. So now we’re going to actually be measuring
          people and incentivizing people based on actual earnings and return on assets
          employed, and that’s going to be in place with the next LTI Award.

          246.      Fluor has not filed its 2020 Proxy Statement and its 2019 Form 10-K, usually filed

before a proxy statement, has been delayed. Thus, aspects of Fluor’s 2019 executive compensation

plan and actual payouts remain undisclosed.


                                                   - 134 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 140 of 174 PageID 1413



          247.      Fluor’s unusual incentive compensation plan, which directly tied a significant portion

of Defendants’ compensation to new contract awards regardless of how those plants performed in

the future, provides further indicia of scienter.

                    3.           Fluor Was Motivated to Win Repeat Business from Dominion
                                 and Duke Even if Doing so Required Underbidding on Projects

          248.      Leading up to and during the Class Period, Defendants were motivated to win Duke’s

and Dominion’s EPC business.

          249.      According to CW-3 – who worked on the Brunswick County and Greensville County

Plants commissioned by Dominion – Dominion was a key customer with which Fluor wanted to do

repeat business. Fluor had previously lost work for Dominion, and wanted to get back in

Dominion’s good graces at the time it was bidding on the EPC contracts for the Brunswick County

and Greensville County Plants.

          250.      According to CW-5 – who worked on the Citrus County Plant commissioned by

Duke – prior to awarding Fluor the Anderson and Citrus County Plants, Duke did not want to work

with Fluor because of some problematic projects Duke had with Fluor in the 1990s and 2000s. CW-

5 stated that Fluor was desperate to obtain Duke projects and that winning Duke projects was a

focus.

          251.      At the June 4, 2015 Credit Suisse Engineering & Construction Conference, Seaton

crowed: “You’ve seen where we’ve picked up some work in gas with Duke and also with Dominion.

So, I feel good about where we stand there.” At Fluor’s November 13, 2014 Investor Day, McSorley

highlighted the historical business relationship between Duke and the Company’s corporate

predecessor, Fluor Daniel, and noted that the Company “focus[es] in on some select clients, ones . . .

that show the growth plans and have the wherewithal to move forward with those.” After

announcing the EPC contract awards for the Anderson and Citrus County Plants, McSorley


                                                     - 135 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 141 of 174 PageID 1414



announced that the Company was “very pleased to be working with Duke” and that it aimed “to

perform extremely well here and continue a long-term relationship with them.”

          252.      Similarly, Seaton stated on April 30, 2015:

          I think it’s still a competitive marketplace, but I’m comfortable with the ones that
          we’ve won. Getting back with Duke, which was really, really important for us from
          a customer’s perspective, has been very positive.

                 And then our relationship with Dominion, I think Greensville shows that we
          execute for them on the projects that they need. That’s a very large project that
          we’re going to backlog next year when we get to final notice to proceed

          253.      With respect to the Greensville County Plant commissioned by Dominion, Seaton

went on to state: “Greensville is a very, very important win and a very large project.”

          254.      Defendants, therefore, were motivated to provide low-ball bids in order to win Duke

and Dominion contracts and attract repeat business and to conceal that conduct from investors so as

to maintain Fluor’s stock price despite its risky bidding practices.

                    4.           Fluor Issued Debt During the Class Period

          255.      During the Class Period, Fluor announced its intention to raise more than $1.6 billion

while its securities traded at prices elevated by the fraud alleged herein.

          256.      In a November 18, 2014 press release and Form 8-K, signed by Porter, Fluor

announced a public offering of $500 million in 3.5% senior unsecured notes maturing in 2024,

pursuant to an effective shelf registration statements on file with the SEC, for the express purpose of

raising funds to increase Fluor’s share repurchase program by 10 million shares, with such offering

to close on November 25, 2014. In a November 25, 2014 press release, which quoted Seaton, Fluor

announced that this offering had closed.

          257.      Fluor disclosed an Underwriting Agreement, dated March 14, 2016, which it filed

with the SEC as an exhibit to a Form 8-K filed March 15, 2016, signed by Porter, pursuant to which

it would issue and sell €500 million (roughly $556 million) of 1.750% Senior Notes due 2023, with

                                                     - 136 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 142 of 174 PageID 1415



such issuance to occur on March 21, 2016. On March 14, 2016, Bloomberg reported that Fluor

marketed the bonds in Euros to take advantage of falling borrowing costs following stimulus

measures by the European Central Bank. In a March 21, 2016 press release, which quoted Seaton,

Fluor announced that this offering had closed.

          258.      In an August 20, 2018 press release, Fluor announced that it had priced an offering of

$600 million in 4.250% senior unsecured notes, maturing 2028, made pursuant to an effective shelf

registration statement on file with the SEC, with net proceeds expressly to be used to redeem or

repay outstanding indebtedness, which offering was expected to close on August 29, 2018.

          259.      These offerings, during the fraud alleged herein, are evidence of Fluor’s corporate

scienter.

IX.       LOSS CAUSATION

          260.      Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

Plaintiffs’ and Class members’ economic loss. Plaintiffs’ claims for securities fraud are asserted

under the fraud on the market theory of reliance. The markets for Fluor common stock were open,

well-developed, and efficient at all relevant times. During the Class Period, as detailed herein,

Defendants’ false and misleading statements artificially inflated the price of Fluor common stock

and operated as a fraud or deceit on the Class (defined below).

          261.      The Class Period inflation in Fluor’s stock price was removed when information

concealed by Defendants’ false or misleading statements was revealed to the market. The

information was disseminated through a series of partial disclosures that slowly revealed the nature

and extent of Fluor’s underbids, execution, and internal controls problems. These disclosures, as

more particularly described below, removed artificial inflation from Fluor common stock, causing

economic injury to Plaintiffs and other members of the Class.



                                                   - 137 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 143 of 174 PageID 1416



          262.      The corrective impact of the partial disclosures during the Class Period alleged

herein, however, was tempered by Defendants’ continued false and misleading statements and

omissions, including that issues with individual plants were one-off, contained events and were not

caused by systemic issues with Fluor’s bidding, execution, and internal controls. Defendants’

continued misrepresentations maintained the price of Fluor common stock at a level that was inflated

by fraud, inducing members of the Class to continue purchasing shares in Fluor at artificially inflated

levels even after Defendants’ partial disclosures.

          263.      None of the partial disclosures was sufficient on its own to fully remove the inflation

from Fluor’s stock price because each only partially revealed the nature and extent of the existence,

extent, and ramifications of the bidding, execution, and/or internal controls issues. During the Class

Period, the price of Fluor common stock declined as a result of these partial disclosures of truth.

          264.      The disclosures that corrected the market price to eliminate the inflation maintained

by Defendants’ fraud are detailed below. The following stock price declines are not necessarily

comprehensive since fact and expert discovery are not complete. These stock price declines were

due to firm-specific, fraud-related disclosures and not the result of market, industry, or firm-specific

non-fraud factors.

          265.      Partial disclosures relating to improper bidding, construction execution, and internal

controls issues began to enter the market on July 30, 2015, when Fluor released its Q2 2015 financial

results. On that date, Fluor announced that it missed its Q2 2015 earnings estimates and lowered its

2015 full year earnings guidance range from $4.40 to $5.00 per share to $4.05 to $4.35 per share.

The decline in earnings was partially attributed to a $10 million loss in Fluor’s Power segment. The

Form 8-K, signed by Porter, attached a press release issued on July 30, 2015, stating: “Segment

profit results for the quarter reflect reduced contributions from renewable and gas-fired facilities.”

Fluor’s Form 10-Q for Q2 2015, filed the same day and signed by Porter and Smalley, noted:

                                                    - 138 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 144 of 174 PageID 1417



“Segment profit margins declined in the current year periods due to the increase in NuScale expenses

and reduced contributions from the large gas-fired power plant in [Brunswick County,] Virginia.”

          266.      As a result, when the market opened the next day, July 31, 2015, the price of Fluor

common stock dropped 8.15% on high trading volume, closing at $46.75. Defendants, however, did

not disclose the full extent of the fraud and the price of Fluor securities remained artificially inflated.

          267.      On February 18, 2016, Fluor issued its Q4 2015 financial results on Form 10-K,

which reported that Power “Segment profit in 2015 included a loss of $60 million (including the

reversal of previously recognized profit) resulting from forecast revisions for the gas-fired power

plant in Brunswick County, Virginia.” On the earnings call, Seaton stated that the Brunswick

County Plant was “basically done, it’s in final throes. The biggest issue is start-up condition where

you introduce lube oil and you recycle lube oil and you make that change. The suppliers’ program

and what we were told by the customers said it took 45 days and it took us 90.”

          268.      As a result of the February 18, 2016 disclosures, Fluor’s stock price dropped to a low

of $42.41 and closed 2.32% down on heavy trading volume. However, Defendants did not disclose

the true scope of the fraud, and the price of Fluor stock remained artificially inflated.

          269.      On May 4, 2017, Fluor issued a Form 10-Q for Q1 2017 disclosing a $30 million loss

driven “primarily for a gas-fired power plant in South Carolina [i.e., the Anderson County Plant].”

On Fluor’s earnings call held after market hours later that day, Seaton claimed that these costs were

“[un]expected.”

          270.      On the next trading day, May 5, 2017, Fluor’s common stock fell to a low of $46.53 –

down 8.04% down from the prior close – and closed the day 4.78% down on high trading volume.

Defendants did not, however, disclose the full extent and ramifications of the fraud, and the price of

Fluor stock remained artificially inflated.



                                                   - 139 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 145 of 174 PageID 1418



          271.      On August 3, 2017, Fluor filed its Q2 2017 Form 10-Q, which reported a $194

million charge due to forecast adjustments related to three of the Gas-Fired Plants:

                  Segment profit in the Industrial, Infrastructure & Power segment for the three
          and six months ended June 30, 2017 was adversely affected by pre-tax charges
          totaling $194 million (or $0.89 per diluted share) and $219 million (or $0.99 per
          diluted share), respectively, resulting from forecast revisions for estimated cost
          growth at three fixed-price, gas-fired power plant projects in the southeastern United
          States.

          272.      Fluor’s press release, attached to a Form 8-K signed by Porter and filed August 3,

2017, stated:

                  As a result of the charge in Industrial, Infrastructure & Power, and, to a lesser
          extent the wind down of the V.C. Summer Nuclear Station project, the Company is
          revising its 2017 guidance for EPS to a range of $1.40 to $1.70 per diluted share,
          from the previous range of $2.25 to $2.75 per diluted share.

          273.      On August 3, 2017, Defendants also disclosed that the charges Fluor was taking on

the Gas-Fired Plants stemmed from the common issues across the plants and not one-off issues

specific to each plant. On the Q2 2017 earnings call, held after market hours later that day, Seaton

announced that the CFO, Porter, was being replaced by Stanski and provided insight into the cause

of the charges:

          I want to start our call today discussing the issues we are experiencing in our
          Industrial, Infrastructure & Power segment, specifically the concerns on 3 gas-fired
          projects currently under construction. All 3 projects, 4 if you include the Brunswick
          project that incurred a charge in 2015, had a fundamental problem. The projects
          did not meet the original baseline assumptions due to improper estimating, craft
          productivity and equipment issues. All of these projects were bid in 2014 by the
          same pursuit team. In addition, all 4 projects were based on next-gen turbines or
          steam generators that were first of a kind for Fluor. The quality control and
          completeness of these turbines delivered to the site were not in line with our bid
          assumptions and we are pursuing our options.

                                             *       *       *

          Some members of the Power management team have exited Fluor. We also informed
          our employees that we are closing our Charlotte office and consolidating Power
          operations in Greenville, where it will be closer to our other businesses and
          leadership.

                                                  - 140 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 146 of 174 PageID 1419



                  As we do periodically with all of our markets, we’re in the middle of
          reassessing the gas-fired power market to determine where there are opportunities or
          returns consistent with our expectations and long-term experience. The power
          market is extremely competitive. And unfortunately, we are not immune to the
          challenges others have seen in this segment of the power industry. We will only
          participate in this market if we believe we can achieve appropriate risk-adjusted
          returns. Now every aspect in this market is being reviewed by the team through a
          different set of lenses.

                  In addition to the changes in management of Power group, our strategic
          evaluation of the gas-fired power market, we’re also implementing other changes to
          give us greater confidence that these types of earnings adjustments are diminished
          and less frequent.

                                            *       *       *

                  Well, historically, [Power] has provided good profitability for us. I mean,
          Oak Grove, LCRA, I mean, I can list dozens of projects that have been very positive.
          But your point’s well taken. In the aggregate, it drops pretty dramatically when you
          write off 3 projects like this. So I understand your point. I think the other comment
          I’d make is that the power market is basically 100% – or not 100%, 90% fixed
          priced. And we do have a good position in that and we do have great resources that
          are executing with excellence. It’s just a situation where I think we had a team that
          made some serious mistakes on 4 projects that all hit at one time, particularly when
          we bring in a new management team and they look at what they’ve been given. So I
          think we’ve got some work to do in terms of what that is. But I would also – I think,
          to your point, very few of our competitors have made their expected profitability on
          gas-fired power plants. And I would argue that our customers believe in a certain
          cost per kilowatt that does not exist. So I think that everybody in the industry needs
          to kind of sharpen their pencil and look at this market through a different set of
          lenses.

                                            *       *       *

                  Well, as I said, I’ve changed some organization, not just the Power stuff. I’ve
          changed up some of the other organization and flattened it. And I can tell you that
          we’re looking at all of our projects in making sure that we don’t have issues. I would
          argue that the lion’s share of our lump-sum backlog is performing extremely well.
          And that’s about as far as I really want to go with that. But we’re improving our
          tools and systems. We – as I said, we’ve changed the review process to where
          there’s more cold eyes review. And I feel reasonably good about where we are. I
          think I’d point you back to some of my comments on these Power projects. It’s
          really contained in 1 segment of the power market. And as I said, all 4 of those
          projects were bid at a time when we didn’t have good information on the new first-
          of-a-kind equipment, nor did we really have a good handle on the level of skill and
          number of craft employees that we would have available to us in some of these
          locations.

                                                 - 141 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 147 of 174 PageID 1420



                                            *       *      *

                  Well, just – let’s be specific. I said we were looking at the gas-fired power
          market, and we were looking at it from a Fluor perspective. No messages to anyone
          intended. And if they took them that way, I apologize. Because that – we’re looking
          at ourselves in terms of what we need to do. We just – I don’t think it’s going to
          take long. I think that my expectation, and I’ve kind of coined this phrase, is
          flawless personal performance. And what that – it doesn’t mean I’m looking for
          perfection, but what it does mean I’m looking for is accountability and execution
          excellence. And we started that process when we found the problem in the CPChem,
          and we’re continuing to do those reviews and make the changes necessary so that we
          don’t have a repeat of what we’ve had here. And I’m – I can tell you that – I guess
          that we’ve dinged our credibility with you guys and we got to rebuild that. And I
          can commit to you that we’re going to do everything we can to regain that trust. But
          I don’t think it’s going to take long for us to kind of right the ship based on these
          losses and continue to perform. As I said, we perform over 1,000 projects at any
          given time. And the vast majority of them are performing at or above our
          expectations. And in this case, we had 3 bad apples and I’ll go ahead and give Jamie
          her due, one, was a double-dip in the apple bucket. And then we had one in
          infrastructure and in CPChem. I get where we are in your eyes, and we’ve got some
          work to do to change that.

          274.      As a result of Fluor’s aftermarket disclosures on August 3, 2017, the Company’s

common stock opened 7.27% down on August 4, 2017 and continued declining on very high trading

volume, closing at $40.06 – down 8.66% – from the previous closing price. On August 15, 2017,

Moody’s downgraded Fluor’s senior unsecured bond rating to Baa1 from A3 because “operating

results have deteriorated materially,” noting that the Power segment’s “income declined to a loss of

$102 million for the LTM period due to charges on three gas-fired power plant projects related to

improper estimating, craft labor productivity and equipment issues.” Defendants, however, did not

disclose the full extent and ramifications of the fraud, and the price of Fluor securities remained

artificially inflated.

          275.      On May 3, 2018, Fluor filed its Q1 2018 Form 10-Q, which reported that the Power

segment’s profit “during 2018 was adversely affected by forecast revisions of approximately $125

million (or $0.69 per diluted share) for estimated cost growth for a fixed-price, gas-fired power

plant project,” i.e., the Citrus County Plant. Fluor also disclosed that it was “in the process of

                                                 - 142 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 148 of 174 PageID 1421



exiting the gas-fired power plant market and does not intend to offer engineering, construction and

procurement services for new build projects once its existing contracts are completed.” As a result

of this charge, Fluor announced a first quarter net loss of $18 million, or $0.13 per share. In

addition, in a press release filed on Form 8-K on May 3, 2018 and signed by Stanski, Fluor lowered

its 2018 full-year guidance to a range of $2.10 to $2.50. On the Q1 2018 earnings call, held after

market hours on May 3, 2018, Seaton stated:

                  Let’s start off by discussing the challenges that we are experiencing on the
          same gas-fired power project we discussed last quarter and the steps we’re taking to
          complete this project and in Fluor’s participation in the specific end market. Craft
          productivity and estimating were materially different than the original baseline
          expectations we made in the initial charge on this project last year. While those
          factors were included in our initial charge, the majority of the $125 million charge
          taken this quarter is driven by extremely low ongoing productivity and the financial
          impact that this has relative to initial expected timing of when the 2 units would be
          available for power production based on the current outlook. As of last week, this
          project is 86% complete with an expected completion date in Q4 of this year.

                  Last August, we made a number of changes to our power business. This
          included in – bringing in new leadership, removing certain executives and closing
          our power operation office in Charlotte. I also stated that we were in the process of
          assessing the gas-fired market to determine if there are opportunities for risk-adjusted
          returns that are consistent with our expectations and long-term experience. I’d like to
          share with you the outcome of our review and the further actions that we are taking.
          I’m going to ask everyone to pay close attention.

                  The U.S. power consumption growth rate is less than 1%. The power
          produces – producers do not really need additional capacity, other than satisfying
          regional needs. We, the industry and the entire E&C community have led our
          clients to believe that a gas-fired power project costs approximately 650 kilowatts –
          $650 per kilowatt, although virtually no one has delivered one for that value. The
          customers start at that figure and negotiate downward, and there’s always some
          contractor that is willing to say okay to lower number, using some excuse to justify
          the win, Fluor included.

                  We have had 12 gas-fired power projects since 2003. 10 of the 12 have
          underperformed our as-sold expectation, with 3 suffering losses. Competition, both
          public and private had, had similar experiences, with no current projects performing
          as expected. Some industry leaders think these are cookie-cutter projects, but they
          are not. These projects have different machines, different site locations, different
          labor pools, all of which produce different outcomes. Craft labor in this case has
          been the major issue.

                                                  - 143 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 149 of 174 PageID 1422



                 Therefore, Fluor will discontinue the pursuit of lump-sum gas-fired power
          market from the end of Q1.

          276.      When asked by an analyst about the charges taken by Fluor over the prior years and

Fluor’s decision to exit the gas-fired power business, Seaton admitted that there were “fatal flaws in

the bidding process of all of those projects, and there were execution issues that weren’t properly

covered.”

          277.      As a result of these disclosures, on May 4, 2018, Fluor stock fell 22.43% on very high

trading volume, closing at $45.76. The following trading day, May 7, 2018, Fluor stock fell another

2.78% to close at $44.49. The full extent and ramifications of the fraud were not disclosed,

however, and the price of Fluor securities remained artificially inflated.

          278.      On October 10, 2018, Fluor announced its preliminary financial results for Q3 2018

in a press release filed on Form 8-K. The results included an additional charge of “$35 million for

forecast revisions on a gas-fired power project in Citrus County, Florida.” On the earnings call, held

after market hours on October 10, 2018, Seaton stated that the Citrus County Plant continued to

consume “twice the amount of labor to complete the items as compared to our forecasts” and

indicated that Fluor would issue revised guidance on the forthcoming Q3 2018 earnings call.

          279.      As a result of these revelations, on October 11, 2018, the price of Fluor common

stock dropped 17.24% to close at $46.53 on extremely high trading volume. Defendants did not

disclose the full extent and ramifications of the fraud, and the price of Fluor stock remained

artificially inflated.

          280.      On May 2, 2019, filed its Q1 2019 Form 10-Q filed with the SEC and announced

additional charges on fixed-price projects. The Company reported that it took another $26 million

charge “resulting from forecast revisions for estimated cost growth at certain fixed-price, gas-fired

power plant projects,” and noted a $110 million dispute with Duke over costs incurred on the Citrus

County Plant. It also reported a charge in its Energy & Chemicals segment of $53 million “resulting
                                                - 144 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 150 of 174 PageID 1423



from forecast revisions for estimated cost growth on [a fixed-price] offshore project” and another

$31 million charge related to a single customer. The same day, before market hours, Fluor also

announced that Hernandez was taking over as CEO.

          281.      As a result of these disclosures, on May 2, 2019, Fluor stock fell 24% on very high

trading volume, closing at $29.72. Because the full extent and ramifications of the fraud were not

disclosed, the price of Fluor’s stock remained artificially inflated.

          282.      On August 1, 2019, after the market closed, Fluor reported additional charges in its

Q2 2019 Form 10-Q filed with the SEC. As explained in a press release attached to Form 8-K filed

with the SEC on the same day, Fluor reported $714 million in charges related to fixed-price contracts

across the Company’s business divisions. The charges included $109 million on three gas-fired

projects, $186 million in charges for a fixed-price offshore project, and $87 million for two fixed-

price downstream projects, and $55 million for forecast revisions on several fixed-price

infrastructure projects. For the Government segment, Fluor reported $233 million on a fixed-price

project from the Department of Defense. The Company also entered into monetary settlements with

gas-fired customers, such as Duke, which had sued Fluor for cost overruns and delays at the Citrus

County Plant. Fluor also withdrew all guidance. Analysts viewed this as a “‘kitchen sink’ type

event.” See UBS August 1, 2019 pre earnings call report.

          283.      On August 1, 2019, after market hours, Fluor held its Q2 2019 earnings call. Fluor

announced that it began conducting a “complete review of the business” on May 1, 2019, prior to the

previous quarter’s results and earnings. Fluor’s executive chairman, Alan Boeckmann, stated that it

was “a comprehensive assignment. And for the last 3 months, we have been relentless in looking

into every aspect” of group leaders, the organization, and the portfolio of business. A new CFO,

Steuert, was appointed and the Board formed a new Risk Committee made up of three independent

Board members to oversee current and prospective projects. Lazard, who advises on mergers,

                                                  - 145 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 151 of 174 PageID 1424



acquisitions, restructuring, capital structure, and strategy, was engaged as a strategic advisor.

Boeckmann concluded by stating that “[o]ur Board absolutely recognizes the gravity of this

announcement and has taken steps to improve our visibility into the contracting process, including

the risks that we’re assuming in new projects as well as how we are approaching and executing our

existing risk projects.”

          284.      Hernandez also discussed the results of the Company-wide review:

                  Please turn to Slide 6. It has become apparent to me that there are a few
          significant and common issues in many of our challenged projects. In May, we
          immediately implemented a more rigorous framework to our pursuit process. We
          have already enacted changes in our bid/no bid process so that our future backlog
          will be comprised of high-quality projects with a contract structure and execution
          approach that will generate improved risk-adjusted margins.

                                              *       *       *

                  With regard to our current backlog, one thing that has become exceedingly
          clear to me is that we must take a more disciplined approach to risk assessment on
          our projects. We have identified our challenges and outlined what needs to be done.
          Additionally, we’re making changes to how we approach engineering and project
          management to ensure our projects are staying in sequence with work not
          commencing until the appropriate reviews are complete.

                                              *       *       *

                  During the second quarter, the company met with a number of our clients,
          subcontractors and suppliers, in an attempt to resolve a number of matters. These
          include ongoing disputes, pending change orders, schedule extensions, closeout
          items, unpaid receivables and our position on outstanding claims.

                  As a result of these discussions, client settlements and revised estimates to
          complete projects, the company evaluated its position on a number of projects, which
          resulted in a pretax charge of $714 million. These charges impact a broad range of
          projects, including certain projects that remain profitable.

          285.      As a result of the disclosures, on August 2, 2019, Fluor stock fell nearly 27% on very

high trading volume, closing at $22.67. Defendants, however, did not disclose the full extent and

ramifications of the fraud, and the price of Fluor stock remained artificially inflated.




                                                   - 146 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 152 of 174 PageID 1425



          286.      On September 24, 2019, before the market opened, Fluor held a Strategic Review

Webcast during which the Company announced that it was cutting the dividend by more than half,

from $0.21 quarterly to $0.10 per share, and that it would be selling its Government business.

Steuert stated that Fluor “reset the dividend to a level that we currently feel is sustainable and

appropriate with the level of earnings post restructuring and post asset sales.” The Company also

announced that it would be taking still more charges for fixed-priced projects, Radford Plant and

Warren Project. The Company assured investors that it was monitoring “everything” in Fluor’s

backlog, especially the “fixed price lump sum projects,” but did not disclose issues with its

accounting control environment, nor did it disclose that the SEC was investigating these issues.

          287.      As a result of the disclosures, on September 24, 2019, Fluor stock fell over 8% on

high trading volume, closing at $18.95. The full extent and ramifications of the fraud, however, was

not disclosed, and the price of Fluor securities remained artificially inflated.

          288.      The additional charges concerned analysts. Morningstar Research, for example,

stated in a September 24, 2019 report: “Given Fluor’s exposure to fixed-price contracts and the risk

of further cost overruns, we are raising our uncertainty rating to very high from high.” Canaccord

Genuity similarly stated, in their September 24, 2019 report, “we were disappointed with the

disclosure that further negative costs re-forecasts would be taken in Q3/2019 in the Government

segment, including on a newly disclosed troubled project.”

          289.      On February 18, 2020, Fluor announced that the SEC had opened an investigation

into its past accounting practices, financial reporting, and charges on fixed-price projects taken in Q2

2019. As a result, the Company announced that it would be unable to timely file its annual report for

2019 on Form 10-K. Fluor issued a press release that day filed on Form 8-K, which stated:

          SEC Investigation and Form 10-K filing

                Fluor announced that the Securities and Exchange Commission (“SEC”) is
          conducting an investigation of the Company’s past accounting and financial
                                             - 147 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                    Page 153 of 174 PageID 1426



          reporting, and has requested documents and information related to projects for which
          the Company recorded charges in the second quarter of 2019.

                  In the course of responding to the SEC’s data requests and conducting our
          own internal review, the Company is reviewing its prior period reporting and related
          control environment. The Company has not made a determination at this time as to
          whether there are prior period material errors in its financial statements, although
          such remains possible. Given the ongoing internal review and recent developments
          on two projects, the Company does not expect to complete and file its annual report
          on Form 10-K prior to the end of February.

          290.      On the same day, before the market opened, Fluor held its Q4 2019 earnings call.

Defendants disclosed that the Company was conducting its own internal review, not only of its prior

financial reporting and control environment, but also its “revenue recognition charges.” Defendants

stated that, “focusing initially on the Radford contract,” the Company was investigating whether “the

accounting and financial reporting, along with a limited number of additional projects, was

recognized in the appropriate reporting period.” Fluor also disclosed that the SEC was investigating

16 projects that it “took charges” on in Q2 2019. It also disclosed that the “intent of the

investigation” was to determine whether there were “material errors.” Further, Fluor announced that

it had empaneled “a special committee of the Board of Directors” to “complete a review with the

assistance of external advisers.” Fluor also announced that it would no longer be seeking the sale of

its Government segment. It went on to state that its Form 10-K would not be filed to the end of

February (it still has not been filed), and that the financial information it provided on the call was

“preliminary, unaudited and subject to change.”

          291.      As a result of these disclosures, on February 18-19, 2020, Fluor stock fell 28% on

very high trading volume, closing at $14.06.

          292.      Analysts were shocked by the disclosures. UBS’ February 18, 2020 report, titled

“Another messy quarter and a new SEC investigation,” stated: “We think the biggest surprises are

the SEC investigation, the continued uncertainty around projects, and the decision to retain the


                                                  - 148 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 154 of 174 PageID 1427



Government business.”            Similarly, Deutsche Bank issued a report on the same day, titled

“Investigation Casts Shadow on the Quarter.” And Barclays’s February 18, 2020 report stated:

                   In what’s been a challenging year for FLR, it appears to have gotten a bit
          tougher. 2019 results were withheld due to an SEC investigation, the planned sale
          of its government business was cancelled, and one-off charges (valuation allowance,
          impairments, and restructuring) crept higher in the quarter. . . . There will be
          questions why government was pulled, was it because of interest or truly cash
          potential, but more impactful is that this was a catalyst that some bulls were hoping
          for in the 1H that won’t be there.

          293.      Likewise, Canaccord Genuity’s February 19, 2020 report, titled “Light guide & SEC

investigation force reset,” stated:

          Investment Recommendation

                  We are downgrading Fluor to HOLD from BUY and cutting our target to
          US $14.00 from US$25.00. Fluor disclosed an SEC investigation and associated
          internal review into prior period reporting that, combined with “recent developments
          on two projects,” have delayed the filing of its 10-K. Additionally, initial 2020 EPS
          guidance came in below our forecast as revenue and margins will take longer to
          recover than we estimated. All told, clarity on the path back to consistent FCF
          generation is not what it needs to be to warrant a Buy rating, in our view.

          Investment Highlights

                  SEC investigation disclosed and 10-K filing delayed – Fluor disclosed an
          SEC investigation of its past accounting and financial reporting, specifically
          surrounding documents associated with charges taken in Q2/2019. The company is
          conducting its own internal review of its prior period reporting and related control
          environment, focusing initially on the Radford contract. Management believes the
          dollar amount of the revenue and subsequent charges taken on the project were
          correct. The question is whether the financial reporting was recognized in the
          appropriate reporting period. Then there is the disclosure of “recent developments
          on two projects”. We do not know what this refers to but understand that these
          projects remain open to subsequent adjustments. As such, Fluor will not be filing
          its 10-K before the end of February and provided very few Q4/2019 details.

                  Confidence in internal controls has been impaired – Rarely does anything
          good for the company come out of an SEC investigation into financial reporting.
          An investigation such as this is particularly worrisome for an E&C company as the
          nature of work performed requires management to make a number of rather
          subjective estimates surrounding project completion and the likelihood of future
          collections from customers, especially related to disputes and change orders.



                                                 - 149 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                        Page 155 of 174 PageID 1428



          294.      As detailed herein, Defendants revealed the truth concealed by the fraud through a

series of partial disclosures. Each disclosure removed artificial inflation from the price of Fluor’s

stock, causing economic injury to Plaintiffs and other members of the Class. The chart below shows

Fluor’s stock price during the Class Period and the dates of Defendants’ disclosures:




X.        APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND THE
          FRAUD-ON-THE-MARKET DOCTRINE

          295.      Plaintiffs and the Class are entitled to a presumption of reliance pursuant to Basic Inc.

v. Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because, during the Class

Period, the material misstatements and omissions alleged herein would induce a reasonable investor

to misjudge the value of Fluor common stock and without knowledge of the misrepresented or

omitted material facts, Plaintiffs and other members of the Class purchased or acquired Fluor

common stock between the time Defendants misrepresented and failed to disclose material facts

about their business operations and financial prospects, and the time the true facts were disclosed.

Accordingly, Plaintiffs and the other members of the Class relied, and were entitled to have relied,

upon the integrity of the market for Fluor common stock, and are entitled to a presumption of

reliance on Defendants’ materially false and misleading statements during the Class Period.


                                                    - 150 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                          Page 156 of 174 PageID 1429



          296.      At all relevant times, the market for Fluor common stock was efficient for the

following reasons, among others:

                    (a)          Fluor common stock met the requirements for listing, and was listed and

actively traded on the NYSE, a highly efficient market;

                    (b)          As a regulated issuer, Fluor filed periodic public reports with the SEC; and

                    (c)          Fluor regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the major

news wire services and through other wide-ranging public disclosures, such as communications with

the financial press, securities analysts, and other similar reporting services.

          297.      Plaintiffs and the Class are also entitled to a presumption of reliance under Affiliated

Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein

against Defendants are predicated upon omissions of material fact for which there was a duty to

disclose.

XI.       THE STATUTORY SAFE HARBOR DOES NOT APPLY TO
          DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
          MATERIAL OMISSIONS

          298.      The statements alleged herein to be false and misleading are not subject to the

protections of the Private Securities Litigation Reform Act of 1995’s (“PSLRA”) statutory Safe

Harbor for forward-looking statements because: (a) they are not forward-looking; (b) they are

subject to exclusion; or (c) even if purportedly forward-looking, Defendants cannot meet the

requirements for invoking the protection, i.e., identifying the statements as forward-looking and

demonstrating that the statements were accompanied by meaningful cautionary language. Many of

the statements were misleading in light of omissions of material present or historical facts and cannot

be considered forward-looking.



                                                        - 151 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 157 of 174 PageID 1430



          299.      Under the PSLRA’s statutory Safe Harbor for written statements, a forward-looking

statement is protected if it is: (a) identified as such; and (b) “accompanied by meaningful cautionary

statements.”        15 U.S.C. §78u-5(c)(1)(A)(i).        An oral forward-looking statement must be

accompanied by an oral cautionary statement that it is forward-looking, that actual results may differ

materially, and that additional information concerning risk factors is contained in a readily available

written document. In addition, the oral statement must: (a) identify the written document, or portion

thereof, that contains such factors; and (b) the referenced written document must contain meaningful

cautionary language. 15 U.S.C. §78u-5(c)(2)(B).

          300.      The Safe Harbor excludes from protection all forward-looking statements that are

included in financial statements purportedly prepared in compliance with GAAP, including those

filed with the SEC on Form 8-K. 15 U.S.C. §78u-5(b)(2)(A).

          301.      Statements of historical fact, current condition, or a mixture thereof are not “forward-

looking” and thus not protected by the Safe Harbor.

          302.      To the extent any of the statements were identified as forward-looking statements,

they do not fall within the protections of the Safe Harbor because they lacked specific, meaningful

cautionary statements identifying important factors that could cause actual results to differ materially

from those in the purportedly forward-looking statements. A warning that identifies a potential risk,

but implies that such risk had not materialized – i.e., states that something might occur but does not

state that something actually has already occurred – is not meaningful and does not fall within the

protections of the Safe Harbor.

          303.      Meaningful risk disclosures must also be substantive and tailored to the forward-

looking statement they accompany. Many of Defendants’ purported risk disclosures remained

unchanged over the course of the Class Period, despite the fact that such risks had in fact

materialized, which change in circumstance was material to the reasonable investor. Defendants’

                                                    - 152 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 158 of 174 PageID 1431



risk disclosures were therefore neither substantive nor tailored and do not satisfy the requirements of

the Safe Harbor.

          304.      Nor were the historic or present-tense statements made by Defendants assumptions

underlying or relating to any plan, projection, or statement of future economic performance, as they

were not stated to be such assumptions when made, nor were any of the projections or forecasts

made by Defendants expressly related to or stated to be dependent on those historic or present-tense

statements when made.

          305.      Defendants’ alleged forward-looking statements also do not fall within the protections

of the Safe Harbor because they had no reasonable basis. Defendants are liable for those false

forward-looking statements because, at the time each of those forward-looking statements was made,

the particular speaker knew that the particular forward-looking statement was false or misleading

and/or the forward-looking statement was authorized and/or approved by an executive officer of

Fluor, who knew that those statements were false or misleading when made.

XII.      CLASS ACTION ALLEGATIONS

          306.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons who purchased or otherwise acquired Fluor

common stock during the Class Period (the “Class”). Excluded from the Class are Defendants;

members of the immediate families of the Individual Defendants; Fluor’s subsidiaries and affiliates;

any person who was an officer or director of Fluor during the Class Period; any entity in which any

Defendant has a controlling interest; and the legal representatives, heirs, successors, and assigns of

any such excluded person or entity.

          307.      The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. Throughout the Class Period, Fluor common stock was actively traded on

                                                    - 153 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 159 of 174 PageID 1432



the NYSE, the largest stock exchange in the world. While the exact number of Class members is

unknown to Plaintiffs at this time and can only be ascertained through appropriate discovery,

Plaintiffs believe that there are thousands of members in the proposed Class. During the Class

Period, the number of outstanding shares of Fluor common stock ranged in the hundreds of millions.

Record owners and other members of the Class may be identified from records maintained by Fluor

or its transfer agent(s) and may be notified of the pendency of this action using the form of notice

similar to that customarily used in securities class actions.

          308.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are: (a) whether Defendants violated the Exchange

Act; (b) whether Defendants omitted and/or misrepresented material facts; (c) whether Defendants

knew or recklessly disregarded that their statements were false; (d) whether Defendants made the

statements and omissions at issue with scienter; (e) whether Defendants’ statements and/or

omissions artificially inflated the price of Fluor common stock; and (f) the extent and appropriate

measure of damages.

          309.      Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages as a result of Defendants’ wrongful conduct.

          310.      Plaintiffs will adequately protect the interests of the Class and have retained counsel

who is experienced in securities and class action litigation. Plaintiffs have no interests which

conflict with those of the Class.

          311.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and burden

                                                    - 154 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 160 of 174 PageID 1433



of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

XIII. CLAIMS FOR RELIEF

                                                COUNT I
                      For Violations of §10(b) of the Exchange Act and Rule 10b-5
                                         Against All Defendants

          312.      Plaintiffs repeat and reallege each and every allegation contained above as if fully set

forth herein. Count I is brought pursuant to §10(b) of the Exchange Act, 15 U.S.C. §78j(b), and

Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

          313.      During the Class Period, Defendants disseminated or approved the false statements

specified herein, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

          314.      Defendants and the Company’s officers, management, and agents directly and

indirectly, by the use of means and instrumentalities of interstate commerce, the mails and/or the

facilities of a national securities exchange: (a) employed devices, schemes, and artifices to defraud;

(b) made untrue statements of material facts or omitted to state material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading; or (c) engaged in acts, practices, and a course of business that operated as a fraud or

deceit upon Plaintiffs and others similarly situated in connection with their purchases of Fluor

common stock during the Class Period. All Defendants are sued as primary participants in the

wrongful and illegal conduct charged herein and as controlling persons as alleged below.

          315.      Defendants and the Company’s officers, management, and agents did not have a

reasonable basis for their alleged false statements and engaged in transactions, practices, and a



                                                    - 155 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 161 of 174 PageID 1434



course of business which operated as a fraud and deceit upon the purchasers of Fluor common stock

during the Class Period.

          316.      Fluor is liable for all materially false and misleading statements and omissions made

during the Class Period, as alleged above, including the false and misleading statements made by the

Company’s officers and agents, as alleged above, as the maker of such statements and under the

principle of respondent superior.

          317.      The allegations above establish a strong inference that Fluor, as an entity, acted with

corporate scienter throughout the Class Period, as its officers and agents had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth because they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were done knowingly or with

recklessness, and without a reasonable basis, for the purpose and effect of concealing the truth about

Fluor’s business operations and financial prospects. By concealing these material facts from

investors, Fluor’s share price was artificially inflated during the Class Period.

          318.      Plaintiffs and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Fluor common stock. Plaintiffs and the Class

would not have purchased Fluor common stock at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

          319.      As a direct and proximate result of defendants’ wrongful conduct, Plaintiffs and the

other members of the Class suffered damages in connection with their purchases of Fluor common

stock during the Class Period.




                                                    - 156 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                       Page 162 of 174 PageID 1435



                                                  COUNT II
                                 For Violations of §20(a) of the Exchange Act
                                      Against the Individual Defendants

          320.      Plaintiffs repeat and reallege each and every allegation contained above as if fully set

forth herein. Count II is brought pursuant to §20(a) of the Exchange Act, 15 U.S.C. §78t(a).

          321.      During the Class Period, the Individual Defendants acted as controlling persons of

Fluor within the meaning of §20(a) of the Exchange Act. Fluor controlled the Individual Defendants

and its other officers and employees. By virtue of their positions and their power to control public

statements about Fluor, the Individual Defendants had the power and ability to influence and control

and did influence and control, directly or indirectly, the Company’s decision-making, including the

content and dissemination of the various statements which Plaintiffs contend are false and

misleading. The Individual Defendants participated in the conference calls with investors and

analysts, described herein, and/or prepared and approved the Company’s SEC filings, annual reports,

and press releases, described herein, alleged by Plaintiffs to be misleading.

          322.      In particular, Defendants had direct and supervisory involvement in the Company’s

day-to-day operations and, therefore, are presumed to have had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same. By reason of such conduct, Defendants are liable pursuant to §20(a) of the Exchange Act.

          323.      As set forth above, Defendants each violated §10(b) and Rule 10b-5 by their acts and

omissions as alleged in this Complaint. By virtue of their positions as controlling persons,

Defendants are liable pursuant to §20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiffs and other members of the Class suffered damages in

connection with their purchases of Fluor common stock during the Class Period.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment as follows:

                                                    - 157 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                     Page 163 of 174 PageID 1436



          A.        Determining that this action is a proper class action, certifying Plaintiffs as Class

representatives under Rule 23 of the Federal Rules of Civil Procedure, and designating Plaintiffs’

counsel as Class Counsel;

          B.        Awarding Plaintiffs and the members of the Class damages and interest;

          C.        Awarding Plaintiffs’ reasonable costs, including attorneys’ fees; and

          D.        Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.

                                             JURY DEMAND

          Plaintiffs demand a trial by jury.

DATED: April 2, 2020                             ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                 DARRYL J. ALVARADO
                                                 KEVIN S. SCIARANI
                                                 J. MARCO JANOSKI GRAY


                                                             /s/ DARRYL J. ALVARADO
                                                               DARRYL J. ALVARADO

                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)
                                                 dalvarado@rgrdlaw.com
                                                 ksciarani@rgrdlaw.com
                                                 mjanoski@rgrdlaw.com
DATED: April 2, 2020                             POMERANTZ LLP
                                                 JEREMY A. LIEBERMAN
                                                 MATTHEW L. TUCCILLO
                                                 J. ALEXANDER HOOD II
                                                 JENNIFER BANNER SOBERS


                                                             /s/ MATTHEW L. TUCCILLO
                                                               MATTHEW L. TUCCILLO



                                                   - 158 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20     Page 164 of 174 PageID 1437




                                  600 Third Avenue, 20th Floor
                                  New York, NY 10016
                                  Telephone: 212/661-1100
                                  212/661-8665 (fax)
                                  jalieberman@pomlaw.com
                                  mltuccillo@pomlaw.com
                                  ahood@pomlaw.com
                                  jsobers@pomlaw.com

                                  POMERANTZ LLP
                                  PATRICK V. DAHLSTROM
                                  Ten South LaSalle Street, Suite 3505
                                  Chicago, IL 60603
                                  Telephone: 312/377-1181
                                  312/377-1184 (fax)
                                  pdahlstrom@pomlaw.com

                                  Lead Counsel for Lead Plaintiffs

                                  KENDALL LAW GROUP, PLLC
                                  JOE KENDALL (Texas Bar No. 11260700)
                                  3811 Turtle Creek Blvd., Suite 1450
                                  Dallas, TX 75219
                                  Telephone: 214/744-3000
                                  214/744-3015 (fax)
                                  jkendall@kendalllawgroup.com

                                  Local Counsel for Wayne County Employees’
                                  Retirement System

                                  VANOVERBEKE, MICHAUD & TIMMONY, P.C.
                                  THOMAS C. MICHAUD
                                  79 Alfred Street
                                  Detroit, MI 48201
                                  Telephone: 313/578-1200
                                  313/578-1201 (fax)
                                  tmichaud@vmtlaw.com

                                  Additional Counsel for Wayne County Employees’
                                  Retirement System




                                    - 159 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20     Page 165 of 174 PageID 1438




                                  THE BRISCOE LAW FIRM, PLLC
                                  WILLIE C. BRISCOE (Texas Bar No. 24001788)
                                  3131 McKinney Avenue, Suite 600
                                  Dallas, TX 75204
                                  Telephone: 214/643-6011
                                  281/254-7789 (fax)
                                  wbriscoe@thebriscoelawfirm.com

                                  Local Counsel for the Town of Fairfield Employees’
                                  Retirement Plan and the Town of Fairfield Police and
                                  Firemen’s Retirement Plan




                                    - 160 -
Cases\4811-6149-9064.v2-4/2/20
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                          Page 166 of 174 PageID 1439


                                     CERTIFICATION PURSUANT
                                   TO FEDERAL SECURITIES LAWS

        1.       The undersigned, Brenda L. Kupchick and Brian Vahey, on behalf of the Town of Fairfield

Employees’ Retirement Plan and the Town of Fairfield Police and Firemen’s Retirement Plan (collectively,

the “Fairfield Funds”), make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933

(“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as

amended by the Private Securities Litigation Reform Act of 1995.

        2.       We understand that by order dated December 10, 2018, the Court appointed the Fairfield

Funds and Wayne County Employees’ Retirement System jointly as Lead Plaintiffs in this litigation. The

Fairfield Funds remain willing to serve as representative parties on behalf of a class of investors who

purchased or acquired Fluor securities during the Class Period as specified in the First Amended

Consolidated Complaint (“FACC”), including providing testimony at deposition and trial, if necessary.

        3.       We have reviewed the complaint filed against Fluor Corporation (“Fluor” or the “Company”)

in this action, and, with authority to enter into litigation on behalf of the Fairfield Funds, do hereby authorize

the filing of the FACC on behalf of the Fairfield Funds.

        4.       The Fairfield Funds did not purchase or acquire Fluor securities at the direction of plaintiffs’

counsel or in order to participate in any private action arising under the Securities Act or Exchange Act.

        5.       To the best of our current knowledge, the attached sheet lists all the Fairfield Funds’

transactions in Fluor securities during the Class Period outlined in the FACC.

        6.       During the three-year period preceding the date on which this Certification is signed, apart

from this action, the Fairfield Funds have not served or sought to serve as a representative party on behalf of a

class under the federal securities laws.

        7.       The Fairfield Funds agree not to accept any payment for serving as representative parties on

behalf of the class set forth in the FACC, beyond their pro rata shares of any recovery, except such reasonable

costs and expenses directly relating to the representation of the class as ordered or approved by the Court.

        8.       We declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct to the best of our knowledge, information, and belief.
Case 3:18-cv-01338-X Document 90 Filed 04/02/20   Page 167 of 174 PageID 1440
Case 3:18-cv-01338-X Document 90 Filed 04/02/20   Page 168 of 174 PageID 1441
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 169 of 174 PageID 1442


 FLUOR CORPORATION (FLR)                               TOWN OF FAIRFIELD EMPLOYEES' RETIREMENT PLAN AND
                                                  TOWN OF FAIRFIELD POLICE AND FIREMEN'S RETIREMENT PLAN
                                                                                          ("Fairfield Funds")
                                      LIST OF PURCHASES AND SALES

                           PURCHASE                    NUMBER OF                      PRICE PER
        DATE                OR SALE                   SHARES/UNITS                   SHARES/UNITS

             4/22/2015            Purchase                           1,491                          $59.4771
             4/24/2015            Purchase                               3                          $59.7488
             4/24/2015            Purchase                             426                          $59.9900
             4/27/2015            Purchase                               1                          $60.7713
             4/27/2015            Purchase                               5                          $60.7504
             4/27/2015            Purchase                              13                          $60.8234
             4/27/2015            Purchase                              14                          $60.8113
             4/27/2015            Purchase                              72                          $60.7692
             4/27/2015            Purchase                              92                          $60.7805
             4/27/2015            Purchase                             427                          $60.8881
             4/28/2015            Purchase                             177                          $60.5055
             4/29/2015            Purchase                           1,142                          $60.8097
             4/29/2015            Purchase                             347                          $60.7599
             4/29/2015            Purchase                             121                          $61.0200
             4/30/2015            Purchase                           1,020                          $60.6694
             7/29/2015            Purchase                           1,538                          $50.2645
              8/7/2015            Purchase                               1                          $47.4300
              8/7/2015            Purchase                               2                          $47.4880
              8/7/2015            Purchase                              10                          $47.5033
              8/7/2015            Purchase                             101                          $47.6900
              8/7/2015            Purchase                             286                          $47.4925
              8/7/2015            Purchase                             369                          $47.5065
              8/7/2015            Purchase                             371                          $47.5997
             8/10/2015            Purchase                               2                          $48.7720
             8/10/2015            Purchase                               7                          $48.8178
             8/10/2015            Purchase                              26                          $48.7836
             8/10/2015            Purchase                              33                          $48.7859
             8/10/2015            Purchase                              56                          $48.7654
             8/10/2015            Purchase                              60                          $48.7505
             8/10/2015            Purchase                             249                          $48.3981
             8/10/2015            Purchase                             290                          $48.7396
             8/11/2015            Purchase                               6                          $47.9714
             8/11/2015            Purchase                              11                          $47.9718
             8/11/2015            Purchase                              14                          $47.8589
             8/11/2015            Purchase                              21                          $47.9993
             8/11/2015            Purchase                              32                          $47.7667
             8/11/2015            Purchase                              70                          $47.8876
             8/11/2015            Purchase                             154                          $47.9664
             8/11/2015            Purchase                             342                          $47.8429
             8/12/2015            Purchase                           1,178                          $48.2492
            11/16/2017            Purchase                             660                          $46.2037
            11/17/2017            Purchase                              14                          $46.5923
            11/17/2017            Purchase                             839                          $46.6409
            11/20/2017            Purchase                              66                          $46.5940
            11/20/2017            Purchase                             266                          $46.7211
            11/21/2017            Purchase                             732                          $47.3831
            11/22/2017            Purchase                              98                          $47.2902
            11/22/2017            Purchase                             326                          $47.4710
            11/22/2017            Purchase                             805                          $47.4498
            11/24/2017            Purchase                              16                          $47.2534
            11/27/2017            Purchase                              53                          $46.5679
             12/4/2017            Purchase                              17                          $49.6550
             12/4/2017            Purchase                             565                          $49.7758
            12/14/2017            Purchase                             198                          $49.9331
            12/14/2017            Purchase                             983                          $49.9650
            12/15/2017            Purchase                             903                          $50.5174
            12/26/2017            Purchase                             368                          $51.3288
            12/27/2017            Purchase                             522                          $51.3873
            12/28/2017            Purchase                             159                          $51.5923
            12/29/2017            Purchase                             753                          $51.8427
              1/2/2018            Purchase                              94                          $52.2300
              1/2/2018            Purchase                             154                          $52.0838




                                                Page 1 of 3
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 170 of 174 PageID 1443


 FLUOR CORPORATION (FLR)                               TOWN OF FAIRFIELD EMPLOYEES' RETIREMENT PLAN AND
                                                  TOWN OF FAIRFIELD POLICE AND FIREMEN'S RETIREMENT PLAN
                                                                                          ("Fairfield Funds")
                                      LIST OF PURCHASES AND SALES

                           PURCHASE                    NUMBER OF                      PRICE PER
        DATE                OR SALE                   SHARES/UNITS                   SHARES/UNITS

              1/3/2018            Purchase                              57                          $53.0428
              1/3/2018            Purchase                              88                          $52.9390
              1/5/2018            Purchase                             381                          $53.2682
              1/5/2018            Purchase                             662                          $53.1285
              1/8/2018            Purchase                              79                          $53.3350
              1/8/2018            Purchase                             856                          $53.5548
              5/4/2018            Purchase                              17                          $46.4748
              5/4/2018            Purchase                           1,368                          $46.2366
              5/4/2018            Purchase                           1,011                          $45.9509
            10/11/2018            Purchase                           1,446                          $46.6775
            12/22/2015                Sale                             833                          $47.1944
              1/5/2016                Sale                             665                          $46.8249
              1/6/2016                Sale                             651                          $45.5439
              1/6/2016                Sale                             396                          $45.2943
              1/7/2016                Sale                             426                          $44.6325
              1/7/2016                Sale                             190                          $44.7547
              1/7/2016                Sale                             104                          $44.5864
              1/7/2016                Sale                              65                          $45.0733
              1/7/2016                Sale                              40                          $45.1302
              1/7/2016                Sale                              14                          $44.5782
              1/7/2016                Sale                              11                          $45.0001
              1/7/2016                Sale                               9                          $44.7123
              1/7/2016                Sale                               6                          $44.8071
              1/7/2016                Sale                               5                          $44.7286
              1/7/2016                Sale                               2                          $45.1150
              1/8/2016                Sale                             902                          $43.7626
              1/8/2016                Sale                              57                          $44.2600
             1/11/2016                Sale                             703                          $42.1036
             1/13/2016                Sale                             426                          $42.2316
             1/13/2016                Sale                             152                          $42.2500
             1/13/2016                Sale                              44                          $41.8508
             1/14/2016                Sale                             478                          $42.1904
             1/14/2016                Sale                             152                          $42.2000
             1/21/2016                Sale                             280                          $41.7536
             1/27/2016                Sale                             493                          $43.6390
             1/27/2016                Sale                              20                          $43.4550
             1/27/2016                Sale                              12                          $43.3653
             1/27/2016                Sale                               3                          $42.9110
             1/27/2016                Sale                               2                          $42.9167
             1/27/2016                Sale                               2                          $42.9250
             1/28/2016                Sale                           1,218                          $43.4785
             1/28/2016                Sale                             253                          $43.4731
             1/28/2016                Sale                              46                          $44.0401
             1/28/2016                Sale                              22                          $43.5698
             1/28/2016                Sale                               9                          $44.0200
             1/28/2016                Sale                               7                          $44.0986
             1/28/2016                Sale                               2                          $44.0075
             1/28/2016                Sale                               1                          $44.0050
             1/29/2016                Sale                           1,879                          $44.5841
             8/17/2018                Sale                             470                          $56.8825
             8/17/2018                Sale                               3                          $56.8983
             8/20/2018                Sale                             314                          $57.0451
             8/20/2018                Sale                             220                          $56.9732
             8/20/2018                Sale                             341                          $56.9190
             8/20/2018                Sale                             118                          $56.9126
             8/21/2018                Sale                             118                          $57.5172
             8/21/2018                Sale                              44                          $57.5702
             8/21/2018                Sale                             546                          $57.5706
             8/22/2018                Sale                             421                          $57.5766
             9/25/2018                Sale                             504                          $58.7044
             9/26/2018                Sale                             101                          $58.5188
             9/27/2018                Sale                             211                          $58.4665




                                                Page 2 of 3
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                      Page 171 of 174 PageID 1444


 FLUOR CORPORATION (FLR)                               TOWN OF FAIRFIELD EMPLOYEES' RETIREMENT PLAN AND
                                                  TOWN OF FAIRFIELD POLICE AND FIREMEN'S RETIREMENT PLAN
                                                                                          ("Fairfield Funds")
                                      LIST OF PURCHASES AND SALES

                           PURCHASE                    NUMBER OF                      PRICE PER
        DATE                OR SALE                   SHARES/UNITS                   SHARES/UNITS

             9/28/2018                  Sale                           453                          $58.3590
            11/14/2018                  Sale                             1                          $45.7650
            11/14/2018                  Sale                           996                          $45.1122
            11/15/2018                  Sale                           140                          $45.2644
            11/15/2018                  Sale                         1,534                          $45.7660
            12/21/2018                  Sale                         2,016                          $30.2330
              1/8/2019                  Sale                           201                          $35.2789
             1/10/2019                  Sale                         1,005                          $35.9963
             1/11/2019                  Sale                           634                          $36.4067
             3/11/2019                  Sale                         4,165                          $37.1940




                                                Page 3 of 3
Case 3:18-cv-01338-X Document 90 Filed 04/02/20                   Page 172 of 174 PageID 1445



                                    CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on April 2, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ DARRYL J. ALVARADO
                                                     DARRYL J. ALVARADO

                                                     ROBBINS GELLER RUDMAN
                                                            & DOWD LLP
                                                     655 West Broadway, Suite 1900
                                                     San Diego, CA 92101-8498
                                                     Telephone: 619/231-1058
                                                     619/231-7423 (fax)

                                                     E-mail: dalvarado@rgrdlaw.com




Cases\4811-6149-9064.v2-4/2/20
4/2/2020                                                                   District Version 6.3.2-
             Case 3:18-cv-01338-X Document 90 Filed 04/02/20                                     Page 173 of 174 PageID 1446
Mailing Information for a Case 3:18-cv-01338-X Chun v. Fluor
Corporation et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

           Michael Albert
           Malbert@rgrdlaw.com

           Darryl J Alvarado
           DAlvarado@rgrdlaw.com,e_file_sd@rgrdlaw.com

           Willie Briscoe
           wbriscoe@thebriscoelawfirm.com,bthompson@thebriscoelawfirm.com,tsims@thebriscoelawfirm.com

           Patrick Dahlstrom
           pdahlstrom@pomlaw.com,tcrockett@pomlaw.com

           Laurie G Flood
           lflood@brianlauten.com

           R Dean Gresham
           dean@stecklerlaw.com,carol@stecklerlaw.com,lisa@stecklerlaw.com,jamie@stecklerlaw.com

           J Alexander Hood , II
           ahood@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

           Joseph Marco Janoski Gray
           mjanoski@rgrdlaw.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

           Joe Kendall
           jkendall@kendalllawgroup.com,administrator@kendalllawgroup.com

           Brian P Lauten
           blauten@brianlauten.com,mlogan@brianlauten.com

           Jeremy Alan Lieberman
           jalieberman@pomlaw.com,lfportnoy@pomlaw.com,disaacson@pomlaw.com,lpvega@pomlaw.com

           Danielle S Myers
           danim@rgrdlaw.com,e_file_sd@rgrdlaw.com,susanw@rgrdlaw.com

           Lissa Percopo
           LPercopo@gibsondunn.com

           Michael L Raiff
           mraiff@gibsondunn.com,dthorn@gibsondunn.com,cfitzgerald@gibsondunn.com

           Kevin S. Sciarani
           ksciarani@rgrdlaw.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

           Jennifer B Sobers
           jbsobers@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomlaw.com

https://ecf.txnd.uscourts.gov/cgi-bin/MailList.pl?84349766053743-L_1_0-1                                                       1/2
4/2/2020                                                                   District Version 6.3.2-
             Case 3:18-cv-01338-X
           Matthew   L. Tuccillo    Document 90 Filed 04/02/20                                   Page 174 of 174 PageID 1447
           mltuccillo@pomlaw.com,abarbosa@pomlaw.com

           Meryl L Young
           myoung@gibsondunn.com,pmclean@gibsondunn.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.

    (No manual recipients)




https://ecf.txnd.uscourts.gov/cgi-bin/MailList.pl?84349766053743-L_1_0-1                                                       2/2
